        Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 1 of 30



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CENTER FOR PUBLIC INTEGRITY     |
                                |
      Plaintiff,                |
                                |
v.                              |                           Civil Action No. 19-3265 (CKK)
                                |
U.S. DEPARTMENT OF DEFENSE      |
                                |
and                             |
                                |
OFFICE OF MANAGEMENT AND BUDGET |
                                |
      Defendants.               |

            PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT

       Plaintiff, the Center for Public Integrity, moves for summary judgment pursuant to

Federal Rule of Civil Procedure 56 and opposes Defendants’ Motion for Summary Judgment.

Plaintiff’s Memorandum of Points and Authorities, Statement of Material Facts as to Which

There Is No Genuine Issue and a proposed Order accompany this motion.

       Undersigned counsel certifies that the accompanying exhibits containing Documents 1

through 31 and 32 through 111 are accurate copies of the documents produced by Defendants to

Plaintiff during this lawsuit. Where Defendants have re-released pages with fewer redactions

(on Dec. 20, 2019 and Jan. 31, 2020), the later-released pages have been substituted. Optical

character recognition has been performed (but has not altered the appearance of the documents),

in order to make the documents partially searchable.
Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 2 of 30




                            Respectfully submitted,


                                   /S/
                            Peter Newbatt Smith
                            D.C. Bar #458244
                            Center for Public Integrity
                            910 17th Street, N.W., 7th Floor
                            Washington, DC 20006-2606
                            202-481-1239
                            psmith@publicintegrity.org

                            Attorney for Plaintiff




                              2
     Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 3 of 30




                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

CENTER FOR PUBLIC INTEGRITY     |
                                |
      Plaintiff,                |
                                |
v.                              |            Civil Action No. 19-3265 (CKK)
                                |
U.S. DEPARTMENT OF DEFENSE      |
                                |
and                             |
                                |
OFFICE OF MANAGEMENT AND BUDGET |
                                |
      Defendants.               |

              MEMORANDUM IN SUPPORT OF PLAINTIFF’S
              CROSS-MOTION FOR SUMMARY JUDGMENT
              Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 4 of 30



                                                                        TABLE OF AUTHORITIES


Cases
Alexander v. FBI, 186 F.R.D. 154 (D.D.C.1999) ...................................................................................................... 15
Am. Ctr. For Law & Justice v. U.S. Dep’t of State, 330 F. Supp. 3d 293 (D.D.C. 2018) .......................................... 11
Bartko v. U.S. DOJ, 2018 WL 4608239 (D.D.C. Sept. 25, 2018) ............................................................................. 15
Campbell v. U.S. Dep’t of Justice, 164 F.3d 20 (D.C. Cir. 1998) ................................................................................7
Cause of Action Inst. v. United States Dep't of Justice, 330 F. Supp. 3d 336 (D.D.C. 2018) .................................... 10
Clark v. United States, 289 U.S. 1 (1933).................................................................................................................. 16
Ctr. for Effective Gov’t ........................................................................................................................................ 13, 14
Ctr. For Effective Gov’t v. U.S. Dep’t of State, 7 F. Supp. 3d 16 (D.D.C. 2013) ...................................................... 11
Elec. Privacy Info. Ctr. v. Transp Sec. Admin., 2004 U.S. Dist LEXIS 29433 (D.D.C. Aug. 2, 2004) ..................... 24
EPA v. Mink, 410 U.S. 73 (1973) ............................................................................................................................ 4, 7
Hall v. CIA, 881 F. Supp. 2d 38 (D.D.C. 2012) ......................................................................................................... 24
ICM Registry, LLC v. U.S. Dep’t of Commerce, 538 F. Supp. 2d 130 (D.D.C. 2012)............................................... 15
In re Kellogg ................................................................................................................................................................9
In re Kellogg Brown & Root, Inc., 756 F.3d 754 (D.C. Cir. 2014)..............................................................................8
In re Lindsey, 148 F.3d 1100 (D.C. Circ. 1998) ..........................................................................................................8
In re Sealed Case, 737 F.2d 94 (D.C. Cir. 1984) ............................................................................................. 8, 11, 16
Judicial Watch of Fla., Inc. v. U.S. Dep’t of Justice, 102 F. Supp. 2d 6 (D.D.C. 2000) ............................................ 15
Judicial Watch, Inc. ................................................................................................................................................... 10
Judicial Watch, Inc. v. Dep't of Justice, 365 F.3d 1108 (D.C. Cir. 2004).................................................................. 11
Judicial Watch, Inc. v. U.S. Dep’t of Homeland Sec., 841 F. Supp. 2d 142 (D.D.C. 2012) .................................. 8, 13
Judicial Watch, Inc. v. U.S. Dep’t of Homeland Sec., 926 F. Supp. 2d 121 (D.D.C. 2014) ........................................8
Judicial Watch, Inc. v. U.S. Dep't of Commerce, 375 F. Supp. 3d 93 (D.D.C. 2019) ................................................ 19
Lardner v. U.S. Dep't of Justice, No. CIV.A.03-0180(JDB), 2005 WL 758267 (D.D.C. Mar. 31, 2005) ................. 16
Mead Data Cent. .................................................................................................................................................... 8, 24
Mead Data Ctr. Inc. v. U.S. Dep’t of the Air Force, 556 F.2d 242 (D.C. Cir. 1977)...................................................4
N.L.R.B. v. Sears, Roebuck & Co., 421 U.S. 132 (1975) ......................................................................................... 4, 6
Nat. Res. Def. Council v. U.S. Envtl. Prot. Agency, No. 17-CV-5928 (JMF), 2019 WL 3338266 (S.D.N.Y. July 25,
   2019) ...................................................................................................................................................................... 19
Nat'l Whistleblower Ctr. v. Dep't of Health & Human Servs., 903 F. Supp. 2d 59 (D.D.C. 2012)............................ 14
Neighborhood Assistance Corp. of Am. v. U.S. Dep’t of Hous. & Urban Dev., 19 F. Supp. 3d 1 (D.D.C. 2013) ..... 15
Petroleum Info. Corp. v. U.S. Dep’t of Interior, 976 F.2d 1429 (D.C. Cir. 1992) .......................................................5
Public Citizen, Inc. v. OMB, 598 F.3d 865 (D.C. Cir. 2010) .......................................................................................5
Ray v. Turner, 587 F.2d 1187 (D.C. Cir. 1978) ......................................................................................................... 24
Reinhard v. Dep’t of Homeland Sec., 2019 WL 3037827 (D.D.C. July 11, 2019) .................................................... 15
Tax Analysts v. I.R.S., 117 F.3d 607 (D.C. Cir. 1997) .................................................................................................7
Tax Reform Research Grp. v. Internal Revenue Serv., 419 F. Supp. 415 (D.D.C. 1976) .......................................... 15
U.S. Dep't of Justice v. Reporters Comm. For Freedom of Press, 489 U.S. 749, 109 S. Ct. 1468, 103 L. Ed. 2d 774
   (1989)..................................................................................................................................................................... 14
United States v. Nixon, 418 U.S. 683 (1974) ............................................................................................................. 16
Vaughn v. Rosen, 523 F.2d 1136, 1144 (D.C. Cir. 1975) ............................................................................................4
Washington Post Co. v. HHS, 690 F.2d 252 (1982) .................................................................................................. 23
Wisdom v. United States Trustee Program, 266 F. Supp. 3d 93 (D.D.C. 2017) ........................................................ 15
Wolfe v. Dep't of Health & Human Services, 839 F.2d 768 (D.C. Cir. 1988)..............................................................4
Statutes
10 U.S.C. § 130c ........................................................................................................................................................ 22
2 U.S.C. § 684........................................................................................................................................................ 5, 16
5 U.S.C. § 552...................................................................................................................................................... 18, 21
Other Authorities
Eric Lipton, Maggie Haberman & Mark Mazzetti, Behind the Ukraine Aid Freeze: 84 Days of Conflict and
  Confusion, N.Y Times (Jan. 16, 2020) ....................................................................................................................5
H. Res. 755, Dec. 18, 2019 .................................................................................................................................... 1, 17

                                                                                        ii
             Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 5 of 30



House Intelligence Committee et al., Deposition of Mark Sandy,
  https://intelligence.house.gov/uploadedfiles/sandy_final_redacted.pdf, Nov. 16, 2019 ........................................ 20
House Intelligence Committee, et al., Deposition of Laura Katherine Cooper,
  https://docs.house.gov/meetings/IG/IG00/CPRT-116-IG00-D012.pdf (Oct. 23, 2019) ........................................ 13
President Barack Obama, Memorandum for the Heads of Executive Departments and Agencies, Subject: Freedom
  of Information Act (Jan. 21, 2009) ......................................................................................................................... 20
U.S. Government Accountability Office, Office of Management and Budget—Withholding of Ukraine Security
  Assistance, B-331564 (Jan. 16, 2020)............................................................................................................ 1, 5, 16
Legislative History
FOIA Oversight and Implementation Act of 2015, H.R. Rep. No. 114-391................................................................4
Sen. Charles Grassley, Report 114-4, on the FOIA Improvement Act (Feb. 23, 2015)............................................. 20




                                                                               iii
        Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 6 of 30



                                      INTRODUCTION

       For fiscal year 2019, Congress appropriated $250 million for the Ukraine Security

Assistance Initiative. Although the Department of Defense (“DoD”) had determined that

Ukraine met all conditions for receiving aid from this program, in July 2019 the Office of

Management and Budget (“OMB”) placed a hold on these funds, at the direction of President

Trump. OMB released these funds in September 2019, after the hold became the subject of

public and political controversy.

       In December 2019, the House of Representatives impeached President Trump, finding

that the president abused his power by withholding the military aid in order to pressure the

government of Ukraine to open an investigation into a political opponent of the president in

order to gain an electoral advantage. H. Res. 755, Dec. 18, 2019. In January 2020, the

Government Accountability Office determined that OMB’s hold on the funds violated the

Impound Control Act of 1974. See https://www.gao.gov/assets/710/703909.pdf.

       On September 25, 2019, Plaintiff submitted a FOIA request to two offices within DoD,

requesting all records of communications concerning the Ukraine Security Assistance Initiative,

between the DoD’s comptroller’s office and OMB or between the comptroller’s office and

DoD’s secretary or deputy secretary. On September 30, 2019, Plaintiff submitted a similar

request to OMB, for all records of communications concerning the Ukraine Security Assistance

Initiative, between OMB and the DoD’s comptroller’s office. Each request asked for expedited

processing.

       Plaintiff sought a preliminary injunction, which the Court granted. Pursuant to that

injunction, Defendants produced 146 pages of responsive records to Plaintiff on Dec. 12, 2019,

and 146 pages on Dec. 20, 2019, all with substantial redactions.
        Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 7 of 30



       On Dec. 13, 2019, Plaintiff filed a Motion to Enforce Preliminary Injunction, arguing

that Defendants’ interim production contained voluminous redactions not plausibly supported

by the statutory exemptions. The Court denied the motion, deferring resolution of the FOIA

exemptions’ application until summary judgment. Concurrent with the Dec. 20 production,

Defendants re-released 15 pages from the Dec. 12 production, with fewer redactions. This re-

release addressed some of the objections Plaintiff raised in its Dec. 13 motion; the other

objections are raised again in this motion for summary judgment.

       The stakes for this motion could not be higher. Because the president has refused to

comply with congressional subpoenas seeking documents relating to conduct by the

administration that has been deemed unlawful, FOIA requests like the one here are the most

expeditious — and perhaps only — means by which the public may learn about who was

involved in blocking congressionally authorized aid to Ukraine, why it happened and how it

transpired. Consistent with the administration’s approach to dealing with Congress, Defendants

are attempting to shield from public view critical facts central to the administration’s actions by

redacting vast portions of responsive documents, many of which plainly fall outside the

exemptions claimed by the government. Defendants are inappropriately citing exemptions to

FOIA disclosure requirements that cannot be used to shield illegal or embarrassing actions from

public knowledge. Plaintiff respectfully requests that this Court remove the unwarranted veil of

secrecy over these materials so the public can obtain information to which it is entitled before

the upcoming presidential election.




                                                 2
        Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 8 of 30



                                          ARGUMENT

       Plaintiff contests the adequacy of Defendants’ search for responsive records and

continues to contest the redactions Defendants have made in the records produced. Defendants’

overuse of statutory exemptions, especially FOIA Exemption 5, is an abuse of the FOIA statute

and the American people’s right to be informed of what their government officials are doing

and why they are doing it.



I.     DEFENDANTS’ SEARCH WAS INADEQUATE

       Although Defendants claim they made a complete and careful examination of their

records, a document that should have been provided to Plaintiff was not. Plaintiff requested all

communications between the office of the DoD’s comptroller and OMB that pertained to the

Ukraine Security Assistance Initiative. On January 22, 2020, Defendants released to American

Oversight, a Washington-based group, an email dated August 26, 2019, from OMB’s general

counsel Mark Paoletta to Edwin Castle, an official in the Pentagon’s general counsel’s office,

that was copied to Elaine McCusker, the Pentagon’s comptroller. The document’s subject

header was listed as “Ukraine Security Assistance Initiative,” and it clearly qualified for

disclosure to Plaintiff in December yet was not turned over. Its contents were redacted when it

was produced to American Oversight, but on February, 11, 2020, the website Just Security

published details of the document’s contents based on a copy it obtained independently. Just

Security noted that the document embarrassingly appears to contradict a public statement made

by Paoletta about what OMB knew and when it knew it regarding the legality of the aid halt

ordered by President Trump.




                                                 3
         Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 9 of 30



         The apparent omission of this document is significant and suggests that Defendants may

have failed to conduct their search with appropriate diligence and good faith.



II.      EXEMPTION 5

         Exemption 5 of the Freedom of Information Act protects “inter-agency or intra-agency

memorandums or letters which would not be available by law to a party other than an agency in

litigation with the agency.” 5 U.S.C § 552(b)(5). Defendants have asserted deliberative process

privilege, attorney-client privilege and presidential communications privilege as justifications

for their redactions under Exemption 5, none of which are merited.

      A. Deliberative Process Privilege

         Material withheld under Exemption 5 and the deliberative process privilege must be

“both predecisonal and deliberative.” Wolfe v. Dep't of Health & Human Services, 839 F.2d

768, 773 (D.C. Cir. 1988) (en banc) (citing EPA v. Mink, 410 U.S. 73 (1973)). “Manifestly, the

ultimate purpose of [the deliberative process] privilege is to prevent injury to the quality of

agency decisions.” N.L.R.B. v. Sears, Roebuck & Co., 421 U.S. 132, 151 (1975).

         The deliberative process privilege is “the most used privilege and the source of the most

concern regarding overuse.” FOIA Oversight and Implementation Act of 2015, H.R. Rep. No.

114-391, at 10. To satisfy the privilege, the withheld material must be “a direct part of the

deliberative process in that it makes recommendations or expresses opinions on legal or policy

matters.” Vaughn v. Rosen, 523 F.2d 1136, 1144 (D.C. Cir. 1975). Purely factual material is not

covered by the exemption. See Mead Data Ctr. Inc. v. U.S. Dep’t of the Air Force, 556 F.2d

242, 256 (D.C. Cir. 1977). “A document that does no more than explain an existing policy

cannot be considered deliberative.” Public Citizen, Inc. v. OMB, 598 F.3d 865, 876 (D.C. Cir.



                                                 4
       Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 10 of 30



2010). See also Petroleum Info. Corp. v. U.S. Dep’t of Interior, 976 F.2d 1429, 1434 (D.C. Cir.

1992) (holding that material is only pre-decisional if it is intended “to assist an agency decision

maker in arriving at his decision, rather than support a decision already made”).

       Defendants’ redactions fly in the face of the legal standard for withholding material

under the deliberative process exemption. Virtually every document Defendants have redacted

under this privilege relates to a decision to withhold Congressionally approved aid to Ukraine

made by the President of the United States days, weeks or months before those documents were

prepared. According to a report from the Government Accountability Office, President Trump

directed that a hold be placed on security assistance funding for Ukraine on or about July 12,

2019. https://www.gao.gov/assets/710/703909.pdf, at 1-2, citing 2 U.S.C. § 684. In fact, there is

evidence that the decision to withhold aid had occurred as early as June 19, 2019. See Eric

Lipton, Maggie Haberman & Mark Mazzetti, Behind the Ukraine Aid Freeze: 84 Days of

Conflict and Confusion, N.Y Times (Jan. 16, 2020).

       Of the documents containing redactions, only 10 preceded the July 12 order described

by the GAO, with the remaining documents having been created after the decision was made. If

the June 19 decision date is used as the demarcation, no documents identified by the

government in response to Plaintiff’s FOIA request preceded that date.

       As a result, the vast majority of the documents withheld by the government are not

predecisional but necessarily reflect only the agencies’ efforts to explain, manage and execute a

decision that had already been made and which they knew was problematic due to its conflict

with congressional will. The documents in question were not created to provide advice or assist

in the decision-making process for withholding aid to Ukraine, because that key decision had

already been made. See Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 868 (D.C.



                                                 5
        Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 11 of 30



Cir. 1980) (holding that documents were not subject to the exemption because they did not

constitute “advice to a superior”).The documents at issue here are precisely the type of pre-

decisional materials that the Supreme Court has recognized as falling outside the scope of the

deliberative process privilege. See Sears, 421 U.S. at 151-52 (approvingly noting that “the

lower courts have uniformly drawn a distinction between predecisional communications, which

are privileged, … and communications made after the decision and designed to explain it, which

are not.”).

        Although Defendants argue that some of the documents pertain to pending decisions by

senior officials regarding the implementation of the aid halt, it is undisputed that no substantive,

relevant decisions regarding the flow of aid were actually taken by any of these officials in the

aftermath of the president’s decision to order the aid stopped. It is uncontested that the halt

remained in place, in compliance with informational statements by OMB to the Pentagon and

others implementing the president’s order, and as delineated in a continuous series of footnotes

to financial disbursement documents. These continued until the start of a congressional inquiry

in September provoked the president to allow the aid’s resumption. In the interim, key

responsible officials watched and waited and raised informational concerns related to

compliance with the law, but took no dispositive actions themselves. The absence of any

material decisions by agency officials during the period at issue undercuts Defendants’

contention that the redacted materials were intended to facilitate or assist development of the

agency’s final position as opposed to being purely factual in nature.

        In many instances, Defendants have withheld information that is plainly not deliberative.

For instance, several documents refer, in their unredacted sections, to “information” that

Defendants have blacked out. See, e.g., Doc. 8, Bates 96-101 (described by Doc. 7, Bates 95, as



                                                 6
       Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 12 of 30



“attached info on the process/timeline for USAI execution”; Doc. 12, Bates 106-08 (described

by the Vaughn index as “information … shared with OMB to inform its apportionment

analysis” and “regarding possible continuation of the apportionment footnote and the potential

impacts of such a pause”). Exemption 5 does not allow “the withholding of factual material

otherwise available on discovery merely because it was placed in a memorandum with matters

of law, policy, or opinion.” Mink, 410 U.S. at 91. Likewise, the government claims that DoD

Comptroller Elaine McCusker’s weekly updates (documents 100-105) provided to the deputy

secretary of defense “giving an overview of funding and related issues” pertaining to Ukraine

security assistance are deliberative, even though such documents are, on their face,

informational in nature. Because most of the documents in question are merely emails, it is

unlikely that the heavy redactions on those materials by Defendants reflect the type of

deliberations potentially protected by Exemption 5, as opposed to mere exchanges of

information more typically found in informal communications of the type at issue here.

   B. Attorney-Client Privilege

       “The attorney-client privilege protects confidential communications from clients to their

attorneys made for the purpose of securing legal advice or services. The privilege also protects

communications from attorneys to their clients if the communications rest on confidential

information obtained from the client.” Tax Analysts v. I.R.S., 117 F.3d 607, 618 (D.C. Cir.

1997) (citations and internal quotation marks omitted). The burden is on the government to

prove, through “detailed and specific information,” that the privilege is applicable to the

material withheld. See Campbell v. U.S. Dep’t of Justice, 164 F.3d 20, 30 (D.C. Cir. 1998).

       To successfully invoke the attorney-client privilege, Defendants must satisfy the

following five elements:



                                                 7
       Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 13 of 30



       (1) [T]he holder of the privilege is, or sought to be, a client; (2) the person to
       whom the communication is made is a member of the bar or his subordinate and,
       in connection with the communication at issue, is acting in his or her capacity as a
       lawyer; (3) the communication relates to a fact of which the attorney was
       informed by his client, outside the presence of strangers, for the purpose of
       securing legal advice; and (4) the privilege has been claimed by the client.
       Additionally, [(5)], a “fundamental prerequisite to the assertion of the privilege”
       is “confidentiality both at the time of the communication and maintained since.”

Judicial Watch, Inc. v. U.S. Dep’t of Homeland Sec., 841 F. Supp. 2d 142, 153-54 (D.D.C.

2012) (citing In re Sealed Case, 737 F.2d 94, 98-99 (D.C. Cir. 1984); Coastal States Gas Corp.

v. Dep’t of Energy, 617 F.2d 854, 863 (D.C. Cir. 1980).

       Critically, Defendants must establish that obtaining legal advice was a “primary

purpose” of the agency’s communication. See In re Kellogg Brown & Root, Inc., 756 F.3d 754,

759-60 (D.C. Cir. 2014). The inclusion of a lawyer in a communication does not, in and of

itself, satisfy the standard for invoking the privilege. See Mead Data Cent., 566 F.2d at 253.

Finally, the privilege does not apply to a “government attorney’s ‘advice on political, strategic,

or policy issues, valuable as it may [be].’” Judicial Watch, Inc. v. U.S. Dep’t of Homeland Sec.,

926 F. Supp. 2d 121, 144-45 (D.D.C. 2014) (quoting In re Lindsey, 148 F.3d 1100, 1106 (D.C.

Circ. 1998)).

       According to Defendants, “[m]uch of the information withheld under the attorney-client

privilege consists of communications from DoD Acting Comptroller Elaine McCusker to DoD

General Counsel Paul Ney conveying confidential information and analysis to keep the General

Counsel fully informed so he could provide sound legal advice and advocacy.” Br. At 23-24.

Essentially, Defendants are withholding these purely factual materials — none of which

apparently even seek legal advice — on the grounds that the General Counsel was included on

the communication and was being “kept in the loop.” Br. At 24.




                                                 8
       Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 14 of 30



       This argument utterly fails to satisfy the standard for invoking the attorney-client

privilege. As noted above, the privilege standard is not met unless securing legal advice was a

“primary purpose” of the communication. See In re Kellogg Brown & Root, Inc., 756 F.3d at

759-60. Providing information to keep someone “in the loop” falls far short of establishing, as

Defendants must, that the communication’s “primary purpose” was to secure legal advice. In

fact, Defendants acknowledge that the DoD’s General Counsel was often among “other DoD

leaders” receiving the same communications, thereby making clear that Defendants are merely

attempting to bootstrap the attorney-client privilege onto non-legal communications on the

grounds that a lawyer was part of the email chain. If the bar for invoking the attorney-client

privilege were that low, the government could literally keep every communication under wraps

by including a lawyer on the grounds that the information, theoretically, could one day be used

by him or her to provide legal advice.

       In addition, although Defendants claim that these documents were sent for the purpose

of obtaining legal advice, they have produced no evidence whatsoever that this is the case. For

example, there is no overt indication on any of the communications that the General Counsel

was informed that he was receiving the emails for the purpose of one day securing legal advice,

nor that he used them to provide such advice.

       Defendants have withheld other documents under the attorney-client privilege on the

grounds that there are “back-and-forth discussions involving agency attorneys concerning a

variety of legal questions.” Br. At 24. But much of what Defendants describe as the content of

these communications do not, on their face, involve legal issues, e.g., “talking points” about

apportionment footnotes, “determining the duration of the pause on the availability of

appropriated USAI funds for obligation, and the potential consequences associated with the



                                                 9
        Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 15 of 30



pause on the availability of USAI funds for obligation.” Br. At 25. These communications do

not appear to seek or provide legal advice, but rather at most involve a “government attorney’s

advice on political, strategic or policy issues,” which courts have found insufficient to invoke

the privilege. Judicial Watch, Inc., 926 F. Supp. 2d at 144-45.

        Finally, Defendants have withheld communications “in which agency officials are

discussing their understanding of the legal advice provided by attorneys in OMB and DoD

Offices of General Counsel.” Br. At 25. However, “FOIA exemption 5 and the attorney-client

privilege may not be used to protect [statements] of agency law from disclosure to the public.”

Id., at 619.

        Defendants have inappropriately withheld statements of how their attorneys interpreted

applicable law. For instance, in Document 31, at Bates 143, Duffey wrote to McCusker, “Elaine

— closing the loop on this, OMB OGC determined [redacted, (b)(5)].” This is not a

communication between attorney and client, but rather between a client at OMB and a third

party at DoD. In addition, the redacted material is less than one line long, making it highly

unlikely that it contains confidential information obtained from the client. It would appear to be

simply a secondhand statement of agency law.

        It is the agency’s burden to demonstrate that every element of the attorney-client

privilege is present. Cause of Action Inst. v. United States Dep't of Justice, 330 F. Supp. 3d 336,

347 (D.D.C. 2018). Defendants’ affidavits and Vaughn index have not done so.



    C. Presidential Communications Privilege

        “At core, the presidential communications privilege is rooted in the President's need for

confidentiality in the communications of his office in order to effectively and faithfully carry



                                                10
       Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 16 of 30



out his Article II duties and to protect the effectiveness of the executive decision-making

process.” Judicial Watch, Inc. v. Dep't of Justice, 365 F.3d 1108, 1115 (D.C. Cir. 2004)

(citations and internal quotation marks omitted). In that case, the D.C. Circuit refused to expand

this privilege, maintaining it as limited to “documents solicited and received by the President or

his immediate White House advisers who have broad and significant responsibility for

investigating and formulating the advice to be given the President.” Id., at 1114.

       “[T]he presidential communications privilege should be construed narrowly as is

consistent with ensuring that the confidentiality of the President’s decisionmaking process is

adequately protected.” See Judicial Watch, 365 F.3d at 1116. The privilege can be invoked

“only if there is an actual advisory relationship between the President and the staffer as to that

specific document.” Ctr. For Effective Gov’t v. U.S. Dep’t of State, 7 F. Supp. 3d 16, 26-27, 29

(D.D.C. 2013). The privilege “should never serve as a means of shielding information regarding

government operations that do not call ultimately for direct decisionmaking by the President.”

Am. Ctr. For Law & Justice v. U.S. Dep’t of State, 330 F. Supp. 3d 293, 308 (D.D.C. 2018)

(quoting In re Sealed Case, 121 F.3d at 752).

       Defendants have not met their burden of showing that this privilege applies. Defendants

have asserted the privilege with respect to 24 documents. Declaration of Heather V. Walsh, at ¶

31. The only description Ms. Walsh’s Declaration provides is that “[a]s reflected in the Vaughn

Index, the withheld information consists of either the status of an ongoing decision-making

process involving the President, information that was solicited and received by the President as

part of his official duties, or information that was solicited and received by the President’s

immediate advisors, including Robert Blair ….” Id., at ¶ 31.




                                                 11
       Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 17 of 30



       Although Ms. Walsh claims that all of these documents were “part of an on-going

decision-making process involving the President,” the undisputed timeline of events

surrounding the halt of Ukrainian aid belies that assertion. Walsh Decl. at ¶ 32. Specifically, all

but five of the 24 documents withheld under the privilege were created after the last possible

date the president made his decision to withhold Congressionally authorized Ukrainian aid, i.e.,

July 12, 2019. As a result, those 19 documents are necessarily post-decisional and cannot have

been “part of an on-going decision-making process involving the President[,]” but rather consist

of communications relating to how the president’s order was to be carried out.

        There is no evidence suggesting any ongoing decision-making process involving the

president was underway following July 12, as the president did not change his mind about the

policy until a Congressional probe began on September 10, 2020. None of the documents

sought by Plaintiff are relevant to his decision-making between the time the probe began and

the date — one day later — when he agreed to let the aid resume, because he made no new

decisions during this time.

       In addition, the purported basis for the vast majority of the documents withheld by

Defendants under the presidential communications privilege is deficient on its face. Defendants’

Vaughn index asserts that each redaction includes “references to communications involving the

President or his immediate advisors.” See, e.g., Vaughn index, Doc. Nos. 12, 13, and 20.

       But citing mere “references to communications involving the President or his immediate

advisors” is insufficient to invoke the privilege. This bare bones description does not establish

that the discussions involved any decision-making by the president or his advisors about

Ukrainian aid. As discussed above, not all communications involving the president or his aides

make the grade for invoking the privilege, and it is Defendants’ burden to provide sufficient



                                                 12
       Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 18 of 30



evidence that each communication withheld under the privilege constitutes the type of

communication that falls under this narrow privilege. Defendants have not provided any detail

that would allow Plaintiff or the Court to assess whether any particular email contains

privileged information.

       Finally, the privilege applies “only if there is an actual advisory relationship between the

President and the staffer as to that specific document.” Ctr. for Effective Gov’t, 7 F. Supp. 3d at

26-27, 29. And it does not cover “every person who plays a role in the development of

presidential advice, no matter how remote and removed from the President.” Judicial Watch,

365 F.3d at 1116.

       Here, Mr. Blair fails to qualify as an advisor close or immediate enough to the president

to warrant invocation of the privilege. There is no evidence that Mr. Blair’s role included

making recommendations to the president about Ukrainian aid. See In re Sealed Case, 121 F.3d

at 752 (indicating that an immediate advisor must have “broad and significant responsibility”

for advising the president). To the contrary, there is every indication that Mr. Blair, in

particular, was merely a messenger, rather than an advisor, in this matter. Based on available

information (see, e.g., Deposition of Laura Katherine Cooper, https://docs.house.gov/-

meetings/IG/IG00/CPRT-116-IG00-D012.pdf at 33-35 (Oct. 23, 2019)), he conveyed to OMB

what the president had ordered, and possibly relayed to the president or others in the White

House purely factual information from the Pentagon about the amount of aid that had been

spent and the names of the vendors that participated in the program. In fact, none of the

documents in question have been depicted as containing any actual advice from Mr. Blair to the

president or anyone else for that matter. Although Mr. Blair may have carried the vague title of

“assistant to the president,” Defendants have failed to establish that, in reality, he was a



                                                 13
         Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 19 of 30



sufficiently “immediate advisor” to the president on Ukrainian aid to warrant the application of

the privilege. Even if Mr. Blair were close enough to the president to theoretically invoke the

privilege, Defendants must establish that he had an actual advisory relationship with the

president regarding each of the communications as to which he was involved. See Ctr. for

Effective Gov’t, 7 F. Supp. 3d at 26-27, 29. Here, Ms. Walsh merely contends that Mr. Blair’s

“official duties and responsibilities include national security issues.” Walsh Decl. ¶ 32. This

description fails to establish that he was advising the president involving decisions about

Ukrainian aid, or that the communications at issue relate to the provision of any such advice. As

a result, there simply is no basis to apply the privilege to those communications involving Mr.

Blair.



III.     THE GOVERNMENT MISCONDUCT EXCEPTION OVERCOMES

EXEMPTION 5 PRIVILEGES

         None of the Exemption 5 privileges are absolute, and they must yield to the need for

disclosure of government misconduct. The Supreme Court has affirmed that the basic purpose

of the FOIA is to realize “the citizens' right to be informed about what their government is up

to.” U.S. Dep't of Justice v. Reporters Comm. For Freedom of Press, 489 U.S. 749, 109 S. Ct.

1468, 103 L. Ed. 2d 774 (1989) (internal quotation marks and citations omitted). It is especially

in cases of government misconduct that the right to information takes precedence over

privileges to maintain secrecy.

         Numerous court decisions in this District recognize that “the government-misconduct

exception may be invoked to overcome the deliberative-process privilege in a FOIA suit.” Nat'l

Whistleblower Ctr. v. Dep't of Health & Human Servs., 903 F. Supp. 2d 59, 67 (D.D.C. 2012);



                                                14
       Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 20 of 30



see also, e.g., Reinhard v. Dep’t of Homeland Sec., 2019 WL 3037827, at *11 (D.D.C. July 11,

2019) (in a FOIA lawsuit, a showing of “extreme government wrongdoing” could overcome the

deliberative process privilege); Bartko v. U.S. DOJ, 2018 WL 4608239, at *5 (D.D.C. Sept. 25,

2018) (the government misconduct exception applies “in cases of extreme government

wrongdoing”); Wisdom v. United States Trustee Program, 266 F. Supp. 3d 93, 107 (D.D.C.

2017) (suggesting that “nefarious or extreme government wrongdoing” could overcome the

deliberative-process privilege); Neighborhood Assistance Corp. of Am. v. U.S. Dep’t of Hous. &

Urban Dev., 19 F. Supp. 3d 1, 14 (D.D.C. 2013) (holding that misconduct “severe enough to

qualify as nefarious or extreme government wrongdoing” can overcome the privilege); ICM

Registry, LLC v. U.S. Dep’t of Commerce, 538 F. Supp. 2d 130, 131 and 133 (D.D.C. 2012)

(suggesting that the deliberative process privilege “disappears altogether” when agency engages

in “nefarious” conduct); Judicial Watch of Fla., Inc. v. U.S. Dep’t of Justice, 102 F. Supp. 2d 6,

15 (D.D.C. 2000) (suggesting that the government-misconduct exception applies in a FOIA

lawsuit upon “the requisite showing of improper behavior”); Alexander v. FBI, 186 F.R.D. 154,

164 (D.D.C.1999) (“hold[ing] that the deliberative process privilege does not apply if there is a

discrete factual basis for the belief that ‘the deliberative information sought may shed light on

government misconduct’”); Tax Reform Research Grp. v. Internal Revenue Serv., 419 F. Supp.

415, 426 (D.D.C. 1976) (rejecting the government’s assertion of the deliberative process

privilege and ordering disclosure of documents under FOIA where there was evidence of

attempted discriminatory use of the agency against the president’s political enemies and the

documents “simply cannot be construed as being part of any proper governmental process”).

       In Clark v. United States, the Supreme Court recognized a similar exception to the

attorney-client privilege: “There is a privilege protecting communications between attorney and



                                                15
       Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 21 of 30



client. The privilege takes flight if the relation is abused. A client who consults an attorney for

advice that will serve him in the commission of a fraud will have no help from the law. He must

let the truth be told.” 289 U.S. 1, 15 (1933). Where the client is a government agency,

misconduct is the equivalent of fraud.

       Likewise, from the outset, the Supreme Court has placed clear limits on the presidential

communications privilege that prevent it from becoming a tool to block the disclosure of

unlawful conduct. See United States v. Nixon, 418 U.S. 683 (1974). “The generalized assertion

of [presidential] privilege must yield to the demonstrated, specific need for evidence in a

pending criminal trial.” Id., at 713. In the context of the FOIA, among other factors “a court

must also assess the ‘public interests at stake in determining whether the privilege should yield

in a particular case ….’” Lardner v. U.S. Dep't of Justice, No. CIV.A.03-0180(JDB), 2005 WL

758267 (D.D.C. Mar. 31, 2005) (quoting In re Sealed Case, 121 F.3d 729, 753 (D.C.Cir.1997)).

       In the present case, the accusations of government misconduct do not rest upon mere

speculation or allegation. As this litigation has proceeded, government bodies independent of

the administration have issued official findings that actions discussed in the responsive emails

were illegal and improper.

       In January 2020, the Government Accountability Office determined that OMB had

violated the Impoundment Control Act. GAO noted, “In the summer of 2019, OMB withheld

from obligation approximately $214 million appropriated to DOD for security assistance to

Ukraine” and concluded “that OMB withheld the funds from obligation for an unauthorized

reason in violation of the ICA.” https://www.gao.gov/assets/710/703909.pdf, at 1-2, citing 2

U.S.C. § 684. As the GAO stated, “The President is not vested with the power to ignore or




                                                 16
        Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 22 of 30



amend any … duly enacted law.” Id., at 5. And OMB’s assertions that its actions were not

subject to the ICA “have no basis in law.” Id., at 7.

         In December 2019, the House of Representatives impeached President Trump. Included

in the Articles of Impeachment was the charge that

         (2) With … corrupt motives, President Trump — acting both directly and
         through his agents within and outside the United States Government —
         conditioned two official acts on the public announcements that he had requested
         [from the Government of Ukraine] — [including]
                (A) the release of $391 million of United States taxpayer funds that
                Congress had appropriated on a bipartisan basis for the purpose of
                providing vital military and security assistance to Ukraine to oppose
                Russian aggression and which President Trump had ordered suspended
                ….

H. Res. 755, Dec. 18, 2019. According to the case made by the House of

Representatives, the suspension of military aid to Ukraine was a central element of the

president’s efforts to obtain political favors from Ukraine’s government.

         Although the Senate acquitted President Trump, the explanations senators have given for

their votes suggest that one of the most persuasive arguments made on the president’s behalf —

perhaps the winning argument for acquittal — was that the voters, not the Senate, should judge

whether the president committed an offense and that they should express their judgment in the

November 2020 presidential election. 1 Therefore it is imperative that the citizenry have

information that will shed light on the president’s clear violation of law, including the execution

of his illegal directive and efforts by government agencies to justify and explain it. In these



1
 E.g., the President’s counsel Alan Dershowitz: “[T]his trial should result in an acquittal, regardless of whether the
conduct is regarded as OK by you or by me or by voters. That’s an issue for the voters.” (ABC News,
https://abcnews.go.com/Politics/dems-push-witnesses-senate-trial-alan-dershowitz-slams/story?id=68355025, Jan.
19, 2020); and Sen. Lamar Alexander: “The question then is not whether the president did it, but whether the
United States Senate or the American people should decide what to do about what he did. I believe that the
Constitution provides that the people should make that decision in the presidential election that begins in Iowa on
Monday.” (https://www.alexander.senate.gov/public/index.cfm/2020/1/alexander-statement-on-impeachment-
witness-vote, Jan. 30, 2020).

                                                          17
       Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 23 of 30



circumstances, the public’s right to know about misconduct at the highest levels of government

outweighs any privilege that might otherwise exist.



IV.    FOIA IMPROVEMENT ACT

       Under the FOIA Improvement Act of 2016, where (as under Exemption 5) an agency

has discretion to release exempt information, the agency cannot withhold such information

unless “the agency reasonably foresees that disclosure would harm an interest protected by an

exemption ….” 5 U.S.C. § 552(a)(8)(A)(i)(I). The harm must be specifically identified.

       The main subject of the communications requested by Plaintiff is whether the

president’s decision to halt the flow of aid to Ukraine was legal. Heather Walsh’s Declaration,

at ¶ 18, states that the redactions were needed “to protect internal Executive Branch discussions

and deliberations from being chilled by the effects of public scrutiny of the deliberative

process.” But there is, in fact, evidence that no such thing would occur.

       First, on October 17, 2019, OMB director Mick Mulvaney disclosed the overall tenor

and substance of this internal conversation. “There was a report,” Mulvaney told reporters at a

press conference, “that if we didn’t pay out the money it would be illegal, it would be

unlawful.” He said it was “one of those things that has a little shred of truth in it, that makes it

look a lot worse than it really is” because what he regarded as the deadline for spending the

money did not fall until the end of September — two and a half months after Trump’s initial

order. Mulvaney’s public revelation of the administration’s views about the potential illegality

of the Ukraine aid halt undermines Defendants’ contention that disclosure of internal

communications on the same subject would somehow chill future deliberations.




                                                  18
         Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 24 of 30



         Second, on Jan. 2, the website Just Security published, at https://www.justsecurity.org/-

67863/exclusive-unredacted-ukraine-documents-reveal-extent-of-pentagons-legal-concerns/,

what it said were excerpts from unredacted versions of the emails provided to the Center for

Public Integrity, specifically those dated June 19, 25, July 25, 26, Aug. 6, 9, 12, 17, 21, 26, 27,

28, 29, 30, Sept. 7, 9, and 11. 2 Yet there has been no indication — and no claim from the

government — that this disclosure has impinged on or inhibited OMB’s operations and its

continued stewardship of the federal budget.

         In a recent case, Judicial Watch, Inc. v. U.S. Dep't of Commerce, 375 F. Supp. 3d 93,

101 (D.D.C. 2019), the court observed that “[t]he question is not whether disclosure could chill

speech, but rather if it is reasonably foreseeable that it will chill speech and, if so, what is the

link between this harm and the specific information contained in the material withheld.”

         A court in the Southern District of New York has likewise held that “generic, across-the-

board articulations of harm … as to a broad range of document types [do] not sufficiently

explain how a particular Exemption 5 withholding would harm the agency’s deliberative

process.” Nat. Res. Def. Council v. U.S. Envtl. Prot. Agency, No. 17-CV-5928 (JMF), 2019 WL

3338266, at *1 (S.D.N.Y. July 25, 2019)

         Defendants have not made any particularized showing of the likelihood of harm, nor

could they. The circumstances of the hold on congressionally authorized aid to Ukraine are

wholly unique and thus the disclosure of agency communications relating to it would not

realistically cause any “chilling effect” on future discussions. OMB official Mark Sandy, for

example, testified before the House impeachment hearings that during his 12 years at the



2
 No government official has contested the authenticity of the documents obtained by Just Security or the accuracy
of the excerpts it published. If the Court determines that the accuracy of the quotes is material to its decision, it can
of course order an examination of the emails in camera.

                                                           19
       Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 25 of 30



agency, he could not recall any other time when a hold had been placed on security assistance

after Congress had been told the spending was about to commence. House Intelligence

Committee et al., Deposition of Mark Sandy, https://intelligence.house.gov/uploadedfiles/-

sandy_final_redacted.pdf at 87-88, Nov. 16, 2019. He further testified that the “apportionment”

footnotes used to block the funding — which are the primary topic of many of the emails at

issue here — were unusual and that he could “not recall another event like it.” Id.

       Given the uniqueness of these circumstances, it is wholly unpersuasive for Defendants

to contend that disclosure of agency communications about the implementation of the

president’s decision would have a “chilling effect” on future deliberations. Indeed, this is the

type of purely speculative harm that Congress sought to eliminate as a basis for redaction when

it enacted the FOIA Improvement Act. It appears that, in reality, Defendants merely wish to

withhold the documents on grounds that Congress and the courts have consistently rejected —

namely, “because public officials might be embarrassed by disclosure, because errors and

failures might be revealed,” (Sen. Charles Grassley, Report 114-4, on the FOIA Improvement

Act (Feb. 23, 2015), at 8, quoting with approval President Barack Obama, Memorandum for the

Heads of Executive Departments and Agencies, Subject: Freedom of Information Act (Jan. 21,

2009)) or to protect the personal interests of government officials — including the president —

at the expense of those they are supposed to serve.



V.     EXEMPTION 1

       Exemption 1 protects information that is properly classified. Asserting Exemption 1 (as

well as Exemption 5), Defendants have redacted the entire substance of three documents, Nos.

108, 109, and 110 (Bates 137-38, 139-40, and 141-43).



                                                20
       Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 26 of 30



       In their brief, Defendants contend that documents 108 and 109 are properly redacted

because “the information withheld details how support to Ukraine might impact global

competition and future economic opportunities of the United States, as well as the ramifications

of such support on the relative geo-political strengths and weaknesses of both partners and

competitors of the United States.” Br. At 18. However, Defendants only claimed harm from the

release of the redacted information in these documents is the purported “undermining [of[ the

confidence of allies, which is essential to continued cooperation on matters of mutual interest.”

Br. At 18. But Defendants fail to explain why — or in what conceivable manner — our allies’

confidence would be damaged by the disclosure of how support for Ukraine would impact

“global competition[,]” “future economic opportunities[,]” or “the relative geo-political

strengths and weaknesses” of countries around the world. Such a cursory and facially

implausible grounds for redaction should be rejected or, at the very least, carefully scrutinized

upon an in camera inspection by the Court.

       With respect to document 110, Defendants claim that the document was properly

withheld because it purportedly contains intelligence sources and methods. Br. At 18. However,

FOIA requires that agencies “take reasonable steps necessary to segregate and release

nonexempt information.” 5 U.S.C. § 552(a)(8)(A)(ii)(II); see also 5 U.S.C. § 552(b). Assuming

there are intelligence sources and methods in this document as Defendants claim, it is unlikely

that every word constitutes such classified information. There is no indication that Defendants

made any effort to parse document 110 (or documents 108 and 109 for that matter) to disclose

non-classified passages as required. The Declaration of David V. Trulio, at ¶ 14, merely recites

that “no further segregation of meaningful information in the redacted documents can be made,”

but provides no information that would allow Plaintiff or the Court to assess that claim. The



                                                21
       Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 27 of 30



Vaughn index is no more helpful, stating for each document (108-110) only that it contains

“classified information regarding national security interests related to Ukraine.”



VI.    EXEMPTION 3

       Exemption 3, as the Defendants note, permits the withholding of information that is

“specifically exempted from disclosure by statute.” They say that such information exists in

documents 8, 19, 26, 39, 80, and 81, and that Ukraine has asked, in writing that such

information not be produced. They cite 10 U.S.C. § 130c as the grounds for redacting the

contents of those documents, nearly in their entirety.

       This exemption applies, however, only to sensitive information specifically provided by

or produced in cooperation with a foreign government. See 10 U.S.C. § 130c. As a result, this

exemption has been inappropriately applied to most if not all of the documents cited above.

       Document No. 8, for example, consists of a list of contracts for security assistance to

Ukraine that involve U.S. vendors. This is the type of document typically prepared by the

Pentagon in consultation with the State Department, not by a foreign government or as part of a

joint endeavor with a foreign government. Moreover, government contracts of this sort are not

secret, but accessible to the public in published databases, making it unlikely that this list

qualifies for protection of sensitive information. Document No. 19 is listed specifically as

“Vendor Information” and these vendors are not secret. Document No. 26 is a list of specific aid

for Ukraine that was provided to Congress, but this was not listed by the Defendants as one of

the classified documents, and should therefore be presumed not to be sensitive. Document No.

80 is listed as unclassified “Vendor Information” and thus also falls outside the statute. And

Document 81 appears at least in part, according to the Defendants, to be a simple informational



                                                 22
       Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 28 of 30



account of “U.S. Industry Benefits” from the assistance program for Ukraine, rather than an

account by Ukraine of its sensitive security needs.

       At best, Defendants have failed to adequately parse these documents for releaseable

information, and at worst, they have inappropriately applied a broad-brush exemption to them

without providing necessary evidence that they qualify.

VII.   EXEMPTION 6

       Exemption 6 applies when disclosure “would constitute a clearly unwarranted invasion

of personal privacy.” 5 U.S.C § 552(b)(6) (emphasis added). The District of Columbia Circuit

has declared that, consistent with the “clearly unwarranted” standard, “under Exemption 6, the

presumption in favor of disclosure is as strong as can be found anywhere in the [Freedom of

Information] Act.” Washington Post Co. v. HHS, 690 F.2d 252, 261 (1982).

       As Plaintiff informed Defendants before they submitted their motion for summary

judgment, Plaintiff does not object to the redactions of email addresses, phone numbers, and

other similar contact information where the name of the person appears in the produced

documents.

       However, Plaintiff contests the redaction, in two documents, of the name of an official

who is said to have approved an apportionment. Doc. 3, at Bates 46, Doc. 87, Bates 99 (each

including in a subject line: “Apportionment sent to Agency after Approval from [redacted

(b)(6)]”). Defendants have provided no justification in their affidavits, nor in their Vaughn

index, for these redactions. Obviously, the name of an official with authority to approve the

apportionment is not a junior employee the redaction of whose name might be justified.

Moreover, the identity of that official is plainly important to the public’s understanding of the

circumstances surrounding the implementation of the hold on Ukrainian aid.



                                                23
         Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 29 of 30




VIII. IN CAMERA REVIEW

         Plaintiff has, in the arguments above, exposed numerous instances in which Defendants

have redacted documents without any basis in law or have failed to segregate nonexempt

material from exempt information. “[A]n agency cannot exempt an entire document from

disclosure simply because part of the document meets the requirements of an exemption.” Elec.

Privacy Info. Ctr. v. Transp Sec. Admin., 2004 U.S. Dist LEXIS 29433, at *26 (D.D.C. Aug. 2,

2004).

         The Court may order in camera review when “the agency response is vague, its claims

too sweeping, or there is a reason to suspect bad faith.” Mead Data Cent., Inc. v. U.S. Dep’t of

the Air Force, 566 F.2d 242, 262 (D.C. Cir. 1977). It is a matter within the judge’s discretion.

See Ray v. Turner, 587 F.2d 1187, 1195 (D.C. Cir. 1978) (per curiam). Given the extreme level

of redactions and entirely conclusory segregability analysis in Defendants’ affidavits (Dolberry

Dec. at ¶ 28; Walsh Decl. at ¶ 34), there is ample basis in this case to justify in camera review.

Given the relatively small set of documents involved, in camera review is particularly

appropriate and realistic in this instance. Hall v. CIA, 881 F. Supp. 2d 38, 74 (D.D.C. 2012)

(holding that “in camera” inspection may be particularly appropriate . . . when the number of

withheld documents is relatively small”).

         Finally, the extraordinary historical importance of the documents at issue further merit

in camera review in this case. The administration has stonewalled Congress’ efforts to obtain

these and other critical documents that would shed light on the circumstances surrounding the

order to withhold Congressionally authorized aid to Ukraine. If any of the documents are

improperly shielded from public view, the American people may never fully understand what



                                                 24
       Case 1:19-cv-03265-CKK Document 23 Filed 02/14/20 Page 30 of 30



occurred, who was involved and why it happened. Given the upcoming presidential election, it

is particularly important the Court take all appropriate measures to ensure the public is provided

this critical information to which it is entitled under the law.


                                          CONCLUSION

       For the foregoing reasons, Public Integrity asks the Court to deny Defendants’ Motion

for Summary Judgment, to grant Plaintiff’s Cross-Motion for Summary Judgment, and to order

Defendants to produce the information they have wrongfully withheld.



                                               Respectfully submitted,


                                                      /S/
                                               Peter Newbatt Smith
                                               D.C. Bar #458244
                                               Center for Public Integrity
                                               910 17th Street, N.W., 7th Floor
                                               Washington, DC 20006-2606
                                               202-481-1239
                                               psmith@publicintegrity.org

                                               Attorney for Plaintiff




                                                  25
          Case 1:19-cv-03265-CKK Document 23-1 Filed 02/14/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CENTER FOR PUBLIC INTEGRITY     |
                                |
      Plaintiff,                |
                                |
v.                              |                              Civil Action No. 19-3265 (CKK)
                                |
U.S. DEPARTMENT OF DEFENSE      |
                                |
and                             |
                                |
OFFICE OF MANAGEMENT AND BUDGET |
                                |
      Defendants.               |

                PLAINTIFF’S STATEMENT ADDRESSING DEFENDANTS’
                  STATEMENT OF UNDISPUTED MATERIAL FACTS
                 AND PLAINTIFF’S STATEMENT OF GENUINE ISSUES


         Plaintiff admits and/or does not contest ¶¶ 1-9 of Defendants’ Statement of Material

Facts.

         Plaintiff disputes Defendants’ general characterizations in ¶¶ 10-17 (see Plaintiff’s

Memorandum, e.g., at 6), but does not contest the specific facts in ¶¶ 11, 14, 16, and 17.

         Plaintiff admits and/or does not contest ¶¶ 18-21. Plaintiff has no record of receiving the

letter described in ¶ 19, but the facts in this paragraph are not material.

         Plaintiff admits and/or does not contest ¶¶ 22-41. As to Defendants’ statement in ¶ 41

that OMB did not identify any new responsive records, Plaintiff maintains that OMB should

have found one or more additional responsive records. See Plaintiff’s Memorandum, at 3-4.

         Plaintiff admits and/or does not contest ¶¶ 42-47.

         Plaintiff contests ¶¶ 48-68 to the extent that they suggest that Defendants’ redactions are

proper and supported by the statute. See Plaintiff’s Memorandum, generally.
Case 1:19-cv-03265-CKK Document 23-1 Filed 02/14/20 Page 2 of 2




                            Respectfully submitted,

                                   /s/
                            Peter Newbatt Smith
                            D.C. Bar #458244
                            Center for Public Integrity
                            910 17th Street, N.W., 7th Floor
                            Washington, DC 20006-2606
                            202-481-1239
                            psmith@publicintegrity.org

                            Attorney for Plaintiff




                               2
                 Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 1 of 146
Message (Digitally Signed)


From:           Mccusker, .Elaine A HON OSD OUSD c (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPOLT)/CN=RE CIPIENTS/CN   1
Sent·           9/16/2019 2:25:46 PM
To:             Duffey, Michael P. EOP/OM B 1 •
CC:             McAndrew, Anne J SES 050 OUSD C (US) f/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPOLT}/CN=RECIPIENTS/CN=fBJti.5                !; Sandy, Mark S. EOP/OMB

Subject:
                 •
                Hill Request for Apport ionment Docs
Attachment s:   97-0100 2019 OM OW 24.xlsx; 97-0100 2019 OM OW 25.xlsx; smime.p7s




Mike
Good morning.
We have a request from the Hill (HAC-D) for the apportionment t hat shows i:he release on the Ukraine
funding hol d.
our planned response is to provide the attached, which shows:




Wr,
EM




                                                                              CPI v DoD 19-3265 (D.D.C.) 12Dec19 001
                 Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 2 of 146
                                                           SF 132 APPORTIONMENT SCHEDULE




                                                                    FY 2019 Apportionment
                                                             Funds provided by Public Law 115-245




                                                                                                                          Agency Footnote




                                                                                                                                                           OMB Footnote
                                                                                         Prev Footnote
 Line   Line                                                              Previous                                                                                          Memo
  No    Split       Bureau/ Account Title / Cat B Stub / Line Split       Approved                       Agency Request                     OMB Action                    Obligations



                Department of Defense--Military Programs
                Bureau: Operation and Maintenance
                Account: Operation and Maintenance, Defense-wide
                TAFS: 97-0100 /2019

 IterNo 24      Last Approved Apportionment: 2019-09-06
RptCat NO       Reporting Categories
AdjAut NO       Adjustment Authority provided
   1100         BA: Disc: Appropriation                                 44,336,976,000 B1                 44,336,976,000 B1                 44,336,976,000 B1
   1120         BA: Disc: Approps transferred to o her accounts         -2,259,470,500 B3                 -2,259,470,500 B3                 -2,259,470,500 B3
                                                                                       B5,                               B5,                               B5,
 1121           BA: Disc: Approps transferred from other accounts          213,965,300 B6                    213,965,300 B6                    213,965,300 B6
 1700           BA: Disc: Spending auth: Collected                         441,782,648 B4                    441,782,648 B4                    441,782,648 B4
 1701           BA: Disc: Spending auth: Chng uncoll pymts Fed src       1,028,642,887 B4                  1,028,642,887 B4                  1,028,642,887 B4
 1740           BA: Disc: Spending auth:Antic colls, reimbs, other       1,829,574,465 B2                  1,829,574,465 B2                  1,829,574,465 B2
 1920           Total budgetary resources avail (disc. and mand.)       45,591,470,800                    45,591,470,800                    45,591,470,800
 6001           Category A -- 1st quarter                               13,267,414,034                    13,267,414,034                    13,267,414,034
 6002           Category A -- 2nd quarter                               14,946,467,889                    14,946,467,889                    14,946,467,889
 6003           Category A -- 3rd quarter                               12,001,002,777                    12,001,002,777                    12,001,002,777
 6004           Category A -- 4th quarter                                2,076,586,100                     2,076,586,100                     2,076,586,100
 6012           Reimbursable                                             3,300,000,000                     3,300,000,000                     3,300,000,000
                                                                                       A2,                               A2,                               A2,
                                                                                       A3,                               A3,                               A3,
 6190           Total budgetary resources available                     45,591,470,800 A4                 45,591,470,800 A4                 45,591,470,800 A4



   Submitted _____________________________________ Date _________________



                     See Approval Info tab for OMB approval information




                                                                                                                CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 002
           Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 3 of 146




                                                      FY 2019 Apportionment
                                                         OMB Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.
A4   Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine Security Assistance
     Initiative (Initiative) are not available for obligation until September 12, 2019, to allow for an interagency process to
     determine the best use of such funds. DOD may continue its planning and casework for the Initiative during this

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (19) FY 19-27 IR transfers $-49,996,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-
     245 and transfers $-18,904,000 (Part II) in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-
     245. (18) FY 19-29 IR transfers $-100,000 in accordance with section 8052 of division A of P.L. 115-245. (16) FY 19-23
     IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in accordance with
     section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005 and 8052 of division
     A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in accordance with section
     8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-187,814,000 (Part II) in
     accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12) This action restores
     $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on Military Aviation
     Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000 out of this account
     in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-2,000,000 to the National
     Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9) FY 19-04 transfers $-
     155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and transfers $-16,500,000 in
     accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-04 LTR transfers $-
     10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-1,693,442,000 in
     accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-4,011,500 in accordance
     with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (19) FY 19-27 IR transfers $9,861,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-245.
     FY 19-28 IR transfers $4,545,000 in accordance with Title VI of division A of P.L. 115-245. (17) FY 19-07 PA transfers
     $13,806,000 in accordance with section 8005 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (16) FY
     19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in accordance
     with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17 IR transfers
     $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9) FY 19-04 IR
     transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-08 IR
     transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers $8,549,000
     in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in accordance with Title
     II of division A of P L 115-245




                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 003
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 4 of 146



B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005

End of File




                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 004
           Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 5 of 146




                                                     FY 2019 Apportionment
                                                       Agency Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.
A4   Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine Security Assistance
     Initiative (Initiative) are not available for obligation until August 26, 2019, to allow for an interagency process to
     determine the best use of such funds. DOD may continue its planning and casework for the Initiative during this

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (19) FY 19-27 IR transfers $-49,996,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-
     245 and transfers $-18,904,000 (Part II) in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-
     245. (18) FY 19-29 IR transfers $-100,000 in accordance with section 8052 of division A of P.L. 115-245. (16) FY 19-23
     IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in accordance with
     section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005 and 8052 of division
     A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in accordance with section
     8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-187,814,000 (Part II) in
     accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12) This action restores
     $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on Military Aviation
     Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000 out of this account
     in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-2,000,000 to the National
     Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9) FY 19-04 transfers $-
     155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and transfers $-16,500,000 in
     accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-04 LTR transfers $-
     10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-1,693,442,000 in
     accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-4,011,500 in accordance
     with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (19) FY 19-27 IR transfers $9,861,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-245.
     FY 19-28 IR transfers $4,545,000 in accordance with Title VI of division A of P.L. 115-245. (17) FY 19-07 PA transfers
     $13,806,000 in accordance with section 8005 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (16) FY
     19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in accordance
     with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17 IR transfers
     $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9) FY 19-04 IR
     transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-08 IR
     transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers $8,549,000
     in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in accordance with Title
     II of division A of P L 115-245




                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 005
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 6 of 146



B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005

End of File




                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 006
           Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 7 of 146




                                                    FY 2019 Apportionment
                                                 Previously Approved Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.
A4   Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine Security Assistance
     Initiative (Initiative) are not available for obligation until August 31, 2019, to allow for an interagency process to
     determine the best use of such funds. DOD may continue its planning and casework for the Initiative during this

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (19) FY 19-27 IR transfers $-49,996,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-
     245 and transfers $-18,904,000 (Part II) in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-
     245. (18) FY 19-29 IR transfers $-100,000 in accordance with section 8052 of division A of P.L. 115-245. (16) FY 19-23
     IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in accordance with
     section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005 and 8052 of division
     A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in accordance with section
     8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-187,814,000 (Part II) in
     accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12) This action restores
     $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on Military Aviation
     Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000 out of this account
     in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-2,000,000 to the National
     Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9) FY 19-04 transfers $-
     155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and transfers $-16,500,000 in
     accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-04 LTR transfers $-
     10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-1,693,442,000 in
     accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-4,011,500 in accordance
     with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (19) FY 19-27 IR transfers $9,861,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-245.
     FY 19-28 IR transfers $4,545,000 in accordance with Title VI of division A of P.L. 115-245. (17) FY 19-07 PA transfers
     $13,806,000 in accordance with section 8005 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (16) FY
     19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in accordance
     with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17 IR transfers
     $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9) FY 19-04 IR
     transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-08 IR
     transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers $8,549,000
     in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in accordance with Title
     II of division A of P L 115-245




                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 007
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 8 of 146



B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005

End of File




                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 008
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 9 of 146



                         OMB Approved this apportionment request using
                             the web‐based apportionment system




Mark Affixed By:     Michael Duffey
                     Associate Director for National Security Programs

Signed On:           2019‐09‐10 07:55 PM
File Name:           97‐0100 2019 OM DW 24.xlsx
Sent By:             Edna Curtin
Sent On:             2019‐09‐11 08:53 AM

TAF(s) Included:     97‐0100 \2019




                                                                         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 009
                                  Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 10 of 146



Report Run: 2019-08-15 13.58.19
                                                   Approved Apportionment vs SF 133, FY 2019
                                                                                                                     Appor                    Other Lines
Agy/Bur/Acct/TAFS Line No   Line Description                                                Appor      SF 133         Amts          Obs       Appor     SF 133 Cat B #


Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX)
TAFS: 97-0100 /2019
Last Apportioned: 2019-08-15     Latest SF 133: Jun, 2019

                  1021      Unob Bal: Recov of prior year unpaid obligations                                30
                  1021      Unob Bal: Recov of prior year unpaid obligations                                30
                  1100      BA: Disc: Appropriation                                    44,336,976   44,336,976
                  1100      BA: Disc: Appropriation                                    44,336,976   44,336,976
                  1120      BA: Disc: Approps transferred to other accounts            -2,190,571   -1,783,280
                  1120      BA: Disc: Approps transferred to other accounts            -2,190,571   -1,783,280
                  1121      BA: Disc: Approps transferred from other accounts             199,559
                  1121      BA: Disc: Approps transferred from other accounts             199,559
                  1700      BA: Disc: Spending auth: Collected                            441,783    672,277
                  1700      BA: Disc: Spending auth: Collected                            441,783    672,277
                  1701      BA: Disc: Spending auth: Chng uncoll pymts Fed src          1,028,643 1,186,840
                  1701      BA: Disc: Spending auth: Chng uncoll pymts Fed src          1,028,643 1,186,840
                  1740      BA: Disc: Spending auth:Antic colls, reimbs, other          1,829,574 1,115,069
                  1740      BA: Disc: Spending auth:Antic colls, reimbs, other          1,829,574 1,115,069
                  1910/1920 Total Budgetary Resources                                  45,645,965 45,527,912
                  1910/1920 Total Budgetary Resources                                  45,645,965 45,527,912
                  6001      Category A -- 1st quarter                                                            13,267,414
                  6001      Category A -- 1st quarter                                                            13,267,414
                  6002      Category A -- 2nd quarter                                                            14,946,468
                  6002      Category A -- 2nd quarter                                                            14,946,468
                  6003      Category A -- 3rd quarter                                                            12,001,003
                  6003      Category A -- 3rd quarter                                                            12,001,003
                  6004      Category A -- 4th quarter                                                             2,131,080
                  6004      Category A -- 4th quarter                                                             2,131,080
                  6012      Reimbursable                                                                          3,300,000
                  6012      Reimbursable                                                                          3,300,000
                  2001      Direct obs incurred: Category A (by quarter)                                                      28,031,854
                  2001      Direct obs incurred: Category A (by quarter)                                                      28,031,854
                  2002      Direct obs incurred: Category B (by project)                                                       2,666,384                         012-92
                  2002      Direct obs incurred: Category B (by project)                                                       2,666,384                         012-92
                  2101      Reimbursable obs incurred: Category A (by quarter)                                                   456,077
                  2101      Reimbursable obs incurred: Category A (by quarter)                                                   456,077
                  2102      Reimbursable obs incurred: Category B (by project)                                                   708,127                         012-92



                                                                            Page 10 of 14
                                                                                                                              CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 010
                             Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 11 of 146



              2102      Reimbursable obs incurred: Category B (by project)                            708,127                           012-92
              2###/6### Total Apportioned Amounts \ Obligations                         45,645,965 31,862,442
              2###/6### Total Apportioned Amounts \ Obligations                         45,645,965 31,862,442
              2201      Unob Bal: Apportioned: Avail in the current period                                                  9,511,525
              2201      Unob Bal: Apportioned: Avail in the current period                                                  9,511,525
              2202      Unob Bal: Apportioned: Avail in subsequent periods                                                  3,034,814
              2202      Unob Bal: Apportioned: Avail in subsequent periods                                                  3,034,814
              2203      Unob Bal: Apportioned: Anticipated                                                                  1,115,069
              2203      Unob Bal: Apportioned: Anticipated                                                                  1,115,069
              2403      Unob Bal: Unapportioned: Other                                                                          4,061
              2403      Unob Bal: Unapportioned: Other                                                                          4,061
              2500/6190 Total Budgetary Resources                                                               45,645,965 45,527,912
              2500/6190 Total Budgetary Resources                                                               45,645,965 45,527,912


End of file




                                                                        Page 11 of 14
                                                                                                   CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 011
                            Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 12 of 146



Report Run: 2019-08-15 13.58.19
                                        Non-Expenditure Transfers Report, FY 2019

STAR Ref NoLegal Cite        Title                Amount Date Posted Date Effective To TAFS              From TAFS               To From



Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX)
TAFS: 97-0100 /19

  19011631   50 USC 1910 (a) Appropriation T       8,000,000 2018-12-19 2018-12-07   97-   -0100- 19-000 95-   -0401-   19-000   To this account
  19227512   PL 115-245, Title Appropriation T     8,029,300 2019-01-04 2018-12-31   97-   -0100- 19-000 97-   -0810-    X-000   To this account
  19896688   PL 115-245, secti Appropriation T     1,500,000 2019-03-22 2019-03-21   21-   -2035-1921-00097-   -0100-   19-000   From this account
  18894024   PL 115-245, Title Appropriation T 1,693,442,000 2018-12-04 2018-11-20   97-   -0100-1920-00097-   -0100-   19-000   From this account
  19052240   PL 115-232, secti Appropriation T    10,000,000 2018-12-13 2018-12-11   75-   -0944- 19-000 97-   -0100-   19-000   From this account
  19896690   PL 115-245, secti Appropriation T     5,000,000 2019-03-22 2019-03-21   97-   -0300-1921-00097-   -0100-   19-000   From this account
  19213427   PL 115-245, HR 6Appropriation T         150,000 2019-01-03 2018-12-31   17-   -1108- 19-000 97-   -0100-   19-000   From this account
  19213427   PL 115-245, HR 6Appropriation T       1,279,500 2019-01-03 2018-12-31   17-   -1405- 19-000 97-   -0100-   19-000   From this account
  19896689   PL 115-245, secti Appropriation T    10,000,000 2019-03-22 2019-03-21   17-   -1810-1921-00097-   -0100-   19-000   From this account
  19213473   PL 115-245, HR 6Appropriation T         627,500 2019-01-03 2018-12-31   57-   -3700- 19-000 97-   -0100-   19-000   From this account
  19213473   PL 115-245, HR 6Appropriation T         742,000 2019-01-03 2018-12-31   57-   -3850- 19-000 97-   -0100-   19-000   From this account
  19213470   PL 115-245, HR 6Appropriation T         707,500 2019-01-03 2018-12-31   21-   -2070- 19-000 97-   -0100-   19-000   From this account
  19213470   PL 115-245, HR 6Appropriation T         505,000 2019-01-03 2018-12-31   21-   -2060- 19-000 97-   -0100-   19-000   From this account
  19768067   PL 115-245, Title Appropriation T    32,028,000 2019-03-13 2019-03-08   97-   -0100- 19-000 97-   -0105-   19-000   To this account
  19679691   PL 115-245, Title Appropriation T     8,549,000 2019-02-28 2019-02-27   97-   -0100- 19-000 97-   -0105-   19-000   To this account
  19896684   PL 115-245, secti Appropriation T    54,500,000 2019-03-26 2019-03-21   17-   -1804- 19-000 97-   -0100-   19-000   From this account
  19896684   PL 115-245, secti Appropriation T     5,900,000 2019-03-26 2019-03-21   17-   -1106- 19-000 97-   -0100-   19-000   From this account
  19896687   PL 115-245, secti Appropriation T     1,990,000 2019-03-26 2019-03-21   57-   -3400- 19-000 97-   -0100-   19-000   From this account
  19896685   PL 115-245, secti Appropriation T    46,454,000 2019-03-26 2019-03-21   21-   -2020- 19-000 97-   -0100-   19-000   From this account
  20014596   PL 115-245, secti Appropriation T       147,000 2019-04-04 2019-04-04   17-   -1108- 19-000 97-   -0100-   19-000   From this account
  20014596   PL 115-245, secti Appropriation T       366,000 2019-04-04 2019-04-04   17-   -1405- 19-000 97-   -0100-   19-000   From this account
  20014597   PL 115-245, secti Appropriation T     2,671,000 2019-04-04 2019-04-04   57-   -3850- 19-000 97-   -0100-   19-000   From this account
  20014597   PL 115-245, secti Appropriation T     1,443,000 2019-04-04 2019-04-04   57-   -3700- 19-000 97-   -0100-   19-000   From this account
  20014594   PL 115-245, secti Appropriation T     1,862,000 2019-04-04 2019-04-04   21-   -2070- 19-000 97-   -0100-   19-000   From this account




                                                                                                          CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 012
                           Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 13 of 146



20014594   PL 115-245, secti Appropriation T      600,000   2019-04-04   2019-04-04   21-   -2060- 19-000 97-   -0100-   19-000   From this account
20990798   PL 115-245 132 SAppropriation T     23,090,000   2019-07-17   2019-07-16   21-   -2035-1921-00097-   -0100-   19-000   From this account
20990799   PL 115-245 132 SAppropriation T      3,125,000   2019-07-17   2019-07-16   17-   -1109-1921-00097-   -0100-   19-000   From this account
20990801   PL 115-245 132 SAppropriation T     90,796,000   2019-07-17   2019-07-16   97-   -0300-1921-00097-   -0100-   19-000   From this account
20990799   PL 115-245 132 SAppropriation T      5,200,000   2019-07-17   2019-07-16   17-   -1506-1921-00097-   -0100-   19-000   From this account
20990796   PL 115-245 132 SAppropriation T      6,240,000   2019-07-17   2019-07-16   17-   -1804- 19-000 97-   -0100-   19-000   From this account
20990795   PL 115-245 132 SAppropriation T      7,900,000   2019-07-17   2019-07-16   21-   -2020- 19-000 97-   -0100-   19-000   From this account
20990799   PL 115-245 132 SAppropriation T     14,003,000   2019-07-17   2019-07-16   17-   -1810-1921-00097-   -0100-   19-000   From this account
20990797   PL 115-245 132 SAppropriation T     13,780,000   2019-07-17   2019-07-16   57-   -3400- 19-000 97-   -0100-   19-000   From this account
20990800   PL 115-245 132 SAppropriation T     15,200,000   2019-07-17   2019-07-16   57-   -3080-1921-00097-   -0100-   19-000   From this account
20990800   PL 115-245 132 SAppropriation T     36,400,000   2019-07-17   2019-07-16   57-   -3010-1921-00097-   -0100-   19-000   From this account
21111208   PL 115-245 132 SAppropriation T        290,000   2019-08-09   2019-08-08   57-   -3700- 19-000 97-   -0100-   19-000   From this account
21111206   PL 115-245 132 SAppropriation T      4,350,000   2019-08-09   2019-08-08   57-   -3080-1921-00097-   -0100-   19-000   From this account
21111206   PL 115-245 132 SAppropriation T      7,900,000   2019-08-09   2019-08-08   57-   -3010-1921-00097-   -0100-   19-000   From this account




                                                                                                           CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 013
                         Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 14 of 146



Report Run: 2019-08-15 13.58.21
                                            Warrants Report, FY 2019
Agy/Bur/Acct/TAFS                           STAR Ref No      Legal Cite              Amount Date Posted Date Effective


Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX) (XXX-XX-XXXX)
Treas Account: Operation and Maintenance, Defense-wide
TAFS: 97-0100 /19

                                                   18600931 132 STAT 2985      44,336,976,000 2018-11-02          2018-10-28


End of file




                                                                                         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 014
                Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 15 of 146
                                                           SF 132 APPORTIONMENT SCHEDULE




                                                                    FY 2019 Apportionment
                                                             Funds provided by Public Law 115-245




                                                                                                                          Agency Footnote




                                                                                                                                                             OMB Footnote
                                                                                         Prev Footnote
 Line   Line                                                              Previous                                                                                            Memo
  No    Split       Bureau/ Account Title / Cat B Stub / Line Split       Approved                       Agency Request                     OMB Action                      Obligations



                Department of Defense--Military Programs
                Bureau: Operation and Maintenance
                Account: Operation and Maintenance, Defense-wide
                TAFS: 97-0100 /2019

 IterNo 25      Last Approved Apportionment: 2019-09-11
RptCat NO       Reporting Categories
AdjAut NO       Adjustment Authority provided
   1100         BA: Disc: Appropriation                                 44,336,976,000 B1                 44,336,976,000 B1                 44,336,976,000 B1
   1120         BA: Disc: Approps transferred to o her accounts         -2,259,470,500 B3                 -2,259,470,500 B3                 -2,259,470,500 B3
                                                                                       B5,                               B5,                               B5,
 1121           BA: Disc: Approps transferred from other accounts          213,965,300 B6                    213,965,300 B6                    213,965,300 B6
 1700           BA: Disc: Spending auth: Collected                         441,782,648 B4                    441,782,648 B4                    441,782,648 B4
 1701           BA: Disc: Spending auth: Chng uncoll pymts Fed src       1,028,642,887 B4                  1,028,642,887 B4                  1,028,642,887 B4
 1740           BA: Disc: Spending auth:Antic colls, reimbs, other       1,829,574,465 B2                  1,829,574,465 B2                  1,829,574,465 B2
 1920           Total budgetary resources avail (disc. and mand.)       45,591,470,800                    45,591,470,800                    45,591,470,800
 6001           Category A -- 1st quarter                               13,267,414,034                    13,267,414,034                    13,267,414,034
 6002           Category A -- 2nd quarter                               14,946,467,889                    14,946,467,889                    14,946,467,889
 6003           Category A -- 3rd quarter                               12,001,002,777                    12,001,002,777                    12,001,002,777
 6004           Category A -- 4th quarter                                2,076,586,100                     2,076,586,100                     2,076,586,100
 6012           Reimbursable                                             3,300,000,000                     3,300,000,000                     3,300,000,000
                                                                                       A2,                               A2,
                                                                                                                                                             A2,
                                                                                       A3,                               A3,
                                                                                                                                                             A3
 6190           Total budgetary resources available                     45,591,470,800 A4                 45,591,470,800 A4                 45,591,470,800



   Submitted _____________________________________ Date _________________



                     See Approval Info tab for OMB approval information




                                                                                                                CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 015
          Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 16 of 146




                                                     FY 2019 Apportionment
                                                        OMB Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (19) FY 19-27 IR transfers $-49,996,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-
     245 and transfers $-18,904,000 (Part II) in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-
     245. (18) FY 19-29 IR transfers $-100,000 in accordance with section 8052 of division A of P.L. 115-245. (16) FY 19-23
     IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in accordance with
     section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005 and 8052 of division
     A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in accordance with section
     8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-187,814,000 (Part II) in
     accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12) This action restores
     $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on Military Aviation
     Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000 out of this account
     in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-2,000,000 to the National
     Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9) FY 19-04 transfers $-
     155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and transfers $-16,500,000 in
     accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-04 LTR transfers $-
     10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-1,693,442,000 in
     accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-4,011,500 in accordance
     with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (19) FY 19-27 IR transfers $9,861,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-245.
     FY 19-28 IR transfers $4,545,000 in accordance with Title VI of division A of P.L. 115-245. (17) FY 19-07 PA transfers
     $13,806,000 in accordance with section 8005 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (16) FY
     19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in accordance
     with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17 IR transfers
     $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9) FY 19-04 IR
     transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-08 IR
     transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers $8,549,000
     in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in accordance with Title
     II of division A of P.L. 115-245.
B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005




                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 016
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 17 of 146



End of File




                                                           CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 017
          Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 18 of 146




                                                     FY 2019 Apportionment
                                                       Agency Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.
A4   Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine Security Assistance
     Initiative (Initiative) are not available for obligation until August 26, 2019, to allow for an interagency process to
     determine the best use of such funds. DOD may continue its planning and casework for the Initiative during this

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (19) FY 19-27 IR transfers $-49,996,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-
     245 and transfers $-18,904,000 (Part II) in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-
     245. (18) FY 19-29 IR transfers $-100,000 in accordance with section 8052 of division A of P.L. 115-245. (16) FY 19-23
     IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in accordance with
     section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005 and 8052 of division
     A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in accordance with section
     8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-187,814,000 (Part II) in
     accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12) This action restores
     $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on Military Aviation
     Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000 out of this account
     in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-2,000,000 to the National
     Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9) FY 19-04 transfers $-
     155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and transfers $-16,500,000 in
     accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-04 LTR transfers $-
     10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-1,693,442,000 in
     accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-4,011,500 in accordance
     with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (19) FY 19-27 IR transfers $9,861,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-245.
     FY 19-28 IR transfers $4,545,000 in accordance with Title VI of division A of P.L. 115-245. (17) FY 19-07 PA transfers
     $13,806,000 in accordance with section 8005 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (16) FY
     19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in accordance
     with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17 IR transfers
     $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9) FY 19-04 IR
     transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-08 IR
     transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers $8,549,000
     in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in accordance with Title
     II of division A of P L 115-245




                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 018
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 19 of 146



B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005

End of File




                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 019
          Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 20 of 146




                                                    FY 2019 Apportionment
                                                 Previously Approved Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.
A4   Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine Security Assistance
     Initiative (Initiative) are not available for obligation until August 31, 2019, to allow for an interagency process to
     determine the best use of such funds. DOD may continue its planning and casework for the Initiative during this

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (19) FY 19-27 IR transfers $-49,996,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-
     245 and transfers $-18,904,000 (Part II) in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-
     245. (18) FY 19-29 IR transfers $-100,000 in accordance with section 8052 of division A of P.L. 115-245. (16) FY 19-23
     IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in accordance with
     section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005 and 8052 of division
     A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in accordance with section
     8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-187,814,000 (Part II) in
     accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12) This action restores
     $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on Military Aviation
     Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000 out of this account
     in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-2,000,000 to the National
     Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9) FY 19-04 transfers $-
     155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and transfers $-16,500,000 in
     accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-04 LTR transfers $-
     10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-1,693,442,000 in
     accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-4,011,500 in accordance
     with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (19) FY 19-27 IR transfers $9,861,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-245.
     FY 19-28 IR transfers $4,545,000 in accordance with Title VI of division A of P.L. 115-245. (17) FY 19-07 PA transfers
     $13,806,000 in accordance with section 8005 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (16) FY
     19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in accordance
     with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17 IR transfers
     $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9) FY 19-04 IR
     transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-08 IR
     transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers $8,549,000
     in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in accordance with Title
     II of division A of P L 115-245




                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 020
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 21 of 146



B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005

End of File




                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 021
                                  Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 22 of 146



Report Run: 2019-08-15 13.58.19
                                                   Approved Apportionment vs SF 133, FY 2019
                                                                                                                    Appor                    Other Lines
Agy/Bur/Acct/TAFS Line No   Line Description                                               Appor      SF 133         Amts          Obs       Appor     SF 133 Cat B #


Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX)
TAFS: 97-0100 /2019
Last Apportioned: 2019-08-15     Latest SF 133: Jun, 2019

                  1021      Unob Bal: Recov of prior year unpaid obligations                               30
                  1021      Unob Bal: Recov of prior year unpaid obligations                               30
                  1100      BA: Disc: Appropriation                                    44,336,976  44,336,976
                  1100      BA: Disc: Appropriation                                    44,336,976  44,336,976
                  1120      BA: Disc: Approps transferred to other accounts            -2,190,571  -1,783,280
                  1120      BA: Disc: Approps transferred to other accounts            -2,190,571  -1,783,280
                  1121      BA: Disc: Approps transferred from other accounts             199,559
                  1121      BA: Disc: Approps transferred from other accounts             199,559
                  1700      BA: Disc: Spending auth: Collected                            441,783    672,277
                  1700      BA: Disc: Spending auth: Collected                            441,783    672,277
                  1701      BA: Disc: Spending auth: Chng uncoll pymts Fed src          1,028,643 1,186,840
                  1701      BA: Disc: Spending auth: Chng uncoll pymts Fed src          1,028,643 1,186,840
                  1740      BA: Disc: Spending auth:Antic colls, reimbs, other          1,829,574 1,115,069
                  1740      BA: Disc: Spending auth:Antic colls, reimbs, other          1,829,574 1,115,069
                  1910/1920 Total Budgetary Resources                                  45,645,965 45,527,912
                  1910/1920 Total Budgetary Resources                                  45,645,965 45,527,912
                  6001      Category A -- 1st quarter                                                           13,267,414
                  6001      Category A -- 1st quarter                                                           13,267,414
                  6002      Category A -- 2nd quarter                                                           14,946,468
                  6002      Category A -- 2nd quarter                                                           14,946,468
                  6003      Category A -- 3rd quarter                                                           12,001,003
                  6003      Category A -- 3rd quarter                                                           12,001,003
                  6004      Category A -- 4th quarter                                                            2,131,080
                  6004      Category A -- 4th quarter                                                            2,131,080
                  6012      Reimbursable                                                                         3,300,000
                  6012      Reimbursable                                                                         3,300,000
                  2001      Direct obs incurred: Category A (by quarter)                                                     28,031,854
                  2001      Direct obs incurred: Category A (by quarter)                                                     28,031,854
                  2002      Direct obs incurred: Category B (by project)                                                      2,666,384                         012-92
                  2002      Direct obs incurred: Category B (by project)                                                      2,666,384                         012-92
                  2101      Reimbursable obs incurred: Category A (by quarter)                                                  456,077
                  2101      Reimbursable obs incurred: Category A (by quarter)                                                  456,077
                  2102      Reimbursable obs incurred: Category B (by project)                                                  708,127                         012-92



                                                                            Page 8 of 14
                                                                                                                             CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 022
                                 Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 23 of 146



Agy/Bur/Acct/TAFS Line No   Line Description                                                Appor   SF 133        Amts        Obs        Appor      SF 133 Cat B #
                  2102      Reimbursable obs incurred: Category B (by project)                                             708,127                         012-92
                  2###/6### Total Apportioned Amounts \ Obligations                                          45,645,965 31,862,442
                  2###/6### Total Apportioned Amounts \ Obligations                                          45,645,965 31,862,442
                  2201      Unob Bal: Apportioned: Avail in the current period                                                                   9,511,525
                  2201      Unob Bal: Apportioned: Avail in the current period                                                                   9,511,525
                  2202      Unob Bal: Apportioned: Avail in subsequent periods                                                                   3,034,814
                  2202      Unob Bal: Apportioned: Avail in subsequent periods                                                                   3,034,814
                  2203      Unob Bal: Apportioned: Anticipated                                                                                   1,115,069
                  2203      Unob Bal: Apportioned: Anticipated                                                                                   1,115,069
                  2403      Unob Bal: Unapportioned: Other                                                                                           4,061
                  2403      Unob Bal: Unapportioned: Other                                                                                           4,061
                  2500/6190 Total Budgetary Resources                                                                                45,645,965 45,527,912
                  2500/6190 Total Budgetary Resources                                                                                45,645,965 45,527,912


End of file




                                                                             Page 9 of 14
                                                                                                                         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 023
                            Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 24 of 146



Report Run: 2019-08-15 13.58.19
                                                                        Non-Expenditure Transfers Report, FY 2019

Agy/Bur/Acct/TAFS       STAR Ref No Legal Cite                                        Title                      Amount Date Posted



Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX)
TAFS: 97-0100 /19

                            19011631   50 USC 1910 (a) (b) (c)                        Appropriation Transfer     8,000,000 2018-12-19
                            19227512   PL 115-245, Title II, page(s) 7-9              Appropriation Transfer     8,029,300 2019-01-04
                            19896688   PL 115-245, section 9002, HR 6157, page 62     Appropriation Transfer     1,500,000 2019-03-22
                            18894024   PL 115-245, Title IX, HR 6157, page(s) 54-55   Appropriation Transfer 1,693,442,000 2018-12-04
                            19052240   PL 115-232, section 315(a), HR 5515, page 78   Appropriation Transfer    10,000,000 2018-12-13
                            19896690   PL 115-245, section 9002, HR 6157, page 62     Appropriation Transfer     5,000,000 2019-03-22
                            19213427   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer       150,000 2019-01-03
                            19213427   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer     1,279,500 2019-01-03
                            19896689   PL 115-245, section 9002, HR 6157, page 62     Appropriation Transfer    10,000,000 2019-03-22
                            19213473   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer       627,500 2019-01-03
                            19213473   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer       742,000 2019-01-03
                            19213470   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer       707,500 2019-01-03
                            19213470   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer       505,000 2019-01-03
                            19768067   PL 115-245, Title VI, HR 6157, page 17         Appropriation Transfer    32,028,000 2019-03-13
                            19679691   PL 115-245, Title VI, HR 6157, page 17         Appropriation Transfer     8,549,000 2019-02-28
                            19896684   PL 115-245, section 9018, HR 6157, page 66     Appropriation Transfer    54,500,000 2019-03-26
                            19896684   PL 115-245, section 9018, HR 6157, page 66     Appropriation Transfer     5,900,000 2019-03-26
                            19896687   PL 115-245, section 9018, HR 6157, page 66     Appropriation Transfer     1,990,000 2019-03-26
                            19896685   PL 115-245, section 9018, HR 6157, page 66     Appropriation Transfer    46,454,000 2019-03-26
                            20014596   PL 115-245, section 8052, HR 6157, page 33     Appropriation Transfer       147,000 2019-04-04
                            20014596   PL 115-245, section 8052, HR 6157, page 33     Appropriation Transfer       366,000 2019-04-04
                            20014597   PL 115-245, section 8052, HR 6157, page 33     Appropriation Transfer     2,671,000 2019-04-04
                            20014597   PL 115-245, section 8052, HR 6157, page 33     Appropriation Transfer     1,443,000 2019-04-04
                            20014594   PL 115-245, section 8052, HR 6157, page 33     Appropriation Transfer     1,862,000 2019-04-04




                                                                                                            CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 024
                       Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 25 of 146



Agy/Bur/Acct/TAFS   STAR Ref No   Legal Cite                                   Title                        Amount     Date Posted
                       20014594   PL 115-245, section 8052, HR 6157, page 33   Appropriation Transfer       600,000    2019-04-04
                       20990798   PL 115-245 132 STAT 3042 Sec. 9002           Appropriation Transfer    23,090,000    2019-07-17
                       20990799   PL 115-245 132 STAT 3042 Sec. 9002           Appropriation Transfer     3,125,000    2019-07-17
                       20990801   PL 115-245 132 STAT 3042 Sec. 9002           Appropriation Transfer    90,796,000    2019-07-17
                       20990799   PL 115-245 132 STAT 3042 Sec. 9002           Appropriation Transfer     5,200,000    2019-07-17
                       20990796   PL 115-245 132 STAT 3046 Sec. 9018           Appropriation Transfer     6,240,000    2019-07-17
                       20990795   PL 115-245 132 STAT 3046 Sec. 9018           Appropriation Transfer     7,900,000    2019-07-17
                       20990799   PL 115-245 132 STAT 3042 Sec. 9002           Appropriation Transfer    14,003,000    2019-07-17
                       20990797   PL 115-245 132 STAT 3046 Sec. 9018           Appropriation Transfer    13,780,000    2019-07-17
                       20990800   PL 115-245 132 STAT 3042 Sec. 9002           Appropriation Transfer    15,200,000    2019-07-17
                       20990800   PL 115-245 132 STAT 3042 Sec. 9002           Appropriation Transfer    36,400,000    2019-07-17
                       21111208   PL 115-245 132 STAT 3013 Sec 8052            Appropriation Transfer       290,000    2019-08-09
                       21111206   PL 115-245 132 STAT 3042 Sec 9002            Appropriation Transfer     4,350,000    2019-08-09
                       21111206   PL 115-245 132 STAT 3042 Sec 9002            Appropriation Transfer     7,900,000    2019-08-09



End of file




                                                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 025
                             Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 26 of 146




9

Date Effective To TAFS              From TAFS               To From




2018-12-07   97-   -0100- 19-000    95-   -0401-   19-000   To this account
2018-12-31   97-   -0100- 19-000    97-   -0810-    X-000   To this account
2019-03-21   21-   -2035-1921-000   97-   -0100-   19-000   From this account
2018-11-20   97-   -0100-1920-000   97-   -0100-   19-000   From this account
2018-12-11   75-   -0944- 19-000    97-   -0100-   19-000   From this account
2019-03-21   97-   -0300-1921-000   97-   -0100-   19-000   From this account
2018-12-31   17-   -1108- 19-000    97-   -0100-   19-000   From this account
2018-12-31   17-   -1405- 19-000    97-   -0100-   19-000   From this account
2019-03-21   17-   -1810-1921-000   97-   -0100-   19-000   From this account
2018-12-31   57-   -3700- 19-000    97-   -0100-   19-000   From this account
2018-12-31   57-   -3850- 19-000    97-   -0100-   19-000   From this account
2018-12-31   21-   -2070- 19-000    97-   -0100-   19-000   From this account
2018-12-31   21-   -2060- 19-000    97-   -0100-   19-000   From this account
2019-03-08   97-   -0100- 19-000    97-   -0105-   19-000   To this account
2019-02-27   97-   -0100- 19-000    97-   -0105-   19-000   To this account
2019-03-21   17-   -1804- 19-000    97-   -0100-   19-000   From this account
2019-03-21   17-   -1106- 19-000    97-   -0100-   19-000   From this account
2019-03-21   57-   -3400- 19-000    97-   -0100-   19-000   From this account
2019-03-21   21-   -2020- 19-000    97-   -0100-   19-000   From this account
2019-04-04   17-   -1108- 19-000    97-   -0100-   19-000   From this account
2019-04-04   17-   -1405- 19-000    97-   -0100-   19-000   From this account
2019-04-04   57-   -3850- 19-000    97-   -0100-   19-000   From this account
2019-04-04   57-   -3700- 19-000    97-   -0100-   19-000   From this account
2019-04-04   21-   -2070- 19-000    97-   -0100-   19-000   From this account




                                                                                         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 026
                               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 27 of 146



Date Effective   To TAFS              From TAFS           To From
2019-04-04       21- -2060- 19-000    97- -0100- 19-000   From this account
2019-07-16       21- -2035-1921-000   97- -0100- 19-000   From this account
2019-07-16       17- -1109-1921-000   97- -0100- 19-000   From this account
2019-07-16       97- -0300-1921-000   97- -0100- 19-000   From this account
2019-07-16       17- -1506-1921-000   97- -0100- 19-000   From this account
2019-07-16       17- -1804- 19-000    97- -0100- 19-000   From this account
2019-07-16       21- -2020- 19-000    97- -0100- 19-000   From this account
2019-07-16       17- -1810-1921-000   97- -0100- 19-000   From this account
2019-07-16       57- -3400- 19-000    97- -0100- 19-000   From this account
2019-07-16       57- -3080-1921-000   97- -0100- 19-000   From this account
2019-07-16       57- -3010-1921-000   97- -0100- 19-000   From this account
2019-08-08       57- -3700- 19-000    97- -0100- 19-000   From this account
2019-08-08       57- -3080-1921-000   97- -0100- 19-000   From this account
2019-08-08       57- -3010-1921-000   97- -0100- 19-000   From this account




                                                                                           CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 027
                         Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 28 of 146



Report Run: 2019-08-15 13.58.21
                                            Warrants Report, FY 2019
Agy/Bur/Acct/TAFS                           STAR Ref No      Legal Cite              Amount Date Posted Date Effective


Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX) (XXX-XX-XXXX)
Treas Account: Operation and Maintenance, Defense-wide
TAFS: 97-0100 /19

                                                   18600931 132 STAT 2985      44,336,976,000 2018-11-02          2018-10-28


End of file




                                                                                         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 028
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 29 of 146
Message

From:        Duffey, Michael P. EOP/OMB •
Sent :       9/3/2019 1:25:49 PM
To:          Mccusker, Elaine A HON OSD OUSD c (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIBOHF23SPOLT)/CN=RECIPIENTS/CN
CC:          Sandy, Mark S. EOP/OMB
Subject:     RE: Footnote
Attachments: 97-0100 2019 O&M OW 21.)(lsx



Elai ne - attached is t he apportionment with the footnote re; USAI, pausing funds through tomorrow.
Sincerely,
Mike
Mike Duffey
Associate Director for National securi ty Programs
offi ce of Management and Budget
- white House


-----original Message---- -
From : Mccusker, El aine A HON OSD OUSD c ( USA)   (b (6
Sent: Monday, September 2, 2019
To: Duffey, Michael P. EOP/                                    >
Cc : Sandy , Mark S. EOP/ OMB
Subject; Footnote
Mike
Hey , hope you are getting some time this weekend. Struggling to do so myse1f .. .
we have not yet seen a footnote providing direction to e xtend the pause on USAI obl igations.
EM




                                                                       CPI v DoD 19-3265 (D.D.C.) 12Dec19 029
                Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 30 of 146
                                                           SF 132 APPORTIONMENT SCHEDULE




                                                                    FY 2019 Apportionment
                                                             Funds provided by Public Law 115-245




                                                                                                                          Agency Footnote




                                                                                                                                                           OMB Footnote
                                                                                         Prev Footnote
 Line   Line                                                              Previous                                                                                          Memo
  No    Split       Bureau/ Account Title / Cat B Stub / Line Split       Approved                       Agency Request                     OMB Action                    Obligations



                Department of Defense--Military Programs
                Bureau: Operation and Maintenance
                Account: Operation and Maintenance, Defense-wide
                TAFS: 97-0100 /2019

 IterNo 21      Last Approved Apportionment: 2019-08-27
RptCat NO       Reporting Categories
AdjAut NO       Adjustment Authority provided
   1100         BA: Disc: Appropriation                                 44,336,976,000 B1                 44,336,976,000 B1                 44,336,976,000 B1
   1120         BA: Disc: Approps transferred to o her accounts         -2,259,470,500 B3                 -2,259,470,500 B3                 -2,259,470,500 B3
                                                                                       B5,                               B5,                               B5,
 1121           BA: Disc: Approps transferred from other accounts          213,965,300 B6                    213,965,300 B6                    213,965,300 B6
 1700           BA: Disc: Spending auth: Collected                         441,782,648 B4                    441,782,648 B4                    441,782,648 B4
 1701           BA: Disc: Spending auth: Chng uncoll pymts Fed src       1,028,642,887 B4                  1,028,642,887 B4                  1,028,642,887 B4
 1740           BA: Disc: Spending auth:Antic colls, reimbs, other       1,829,574,465 B2                  1,829,574,465 B2                  1,829,574,465 B2
 1920           Total budgetary resources avail (disc. and mand.)       45,591,470,800                    45,591,470,800                    45,591,470,800
 6001           Category A -- 1st quarter                               13,267,414,034                    13,267,414,034                    13,267,414,034
 6002           Category A -- 2nd quarter                               14,946,467,889                    14,946,467,889                    14,946,467,889
 6003           Category A -- 3rd quarter                               12,001,002,777                    12,001,002,777                    12,001,002,777
 6004           Category A -- 4th quarter                                2,076,586,100                     2,076,586,100                     2,076,586,100
 6012           Reimbursable                                             3,300,000,000                     3,300,000,000                     3,300,000,000
                                                                                       A2,                               A2,                               A2,
                                                                                       A3,                               A3,                               A3,
 6190           Total budgetary resources available                     45,591,470,800 A4                 45,591,470,800 A4                 45,591,470,800 A4



   Submitted _____________________________________ Date _________________



                     See Approval Info tab for OMB approval information




                                                                                                                CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 030
          Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 31 of 146




                                                     FY 2019 Apportionment
                                                        OMB Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.
A4   Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine Security Assistance
     Initiative (Initiative) are not available for obligation until September 5, 2019, to allow for an interagency process to
     determine the best use of such funds. DOD may continue its planning and casework for the Initiative during this

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (19) FY 19-27 IR transfers $-49,996,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-
     245 and transfers $-18,904,000 (Part II) in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-
     245. (18) FY 19-29 IR transfers $-100,000 in accordance with section 8052 of division A of P.L. 115-245. (16) FY 19-23
     IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in accordance with
     section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005 and 8052 of division
     A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in accordance with section
     8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-187,814,000 (Part II) in
     accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12) This action restores
     $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on Military Aviation
     Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000 out of this account
     in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-2,000,000 to the National
     Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9) FY 19-04 transfers $-
     155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and transfers $-16,500,000 in
     accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-04 LTR transfers $-
     10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-1,693,442,000 in
     accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-4,011,500 in accordance
     with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (19) FY 19-27 IR transfers $9,861,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-245.
     FY 19-28 IR transfers $4,545,000 in accordance with Title VI of division A of P.L. 115-245. (17) FY 19-07 PA transfers
     $13,806,000 in accordance with section 8005 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (16) FY
     19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in accordance
     with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17 IR transfers
     $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9) FY 19-04 IR
     transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-08 IR
     transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers $8,549,000
     in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in accordance with Title
     II of division A of P L 115-245




                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 031
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 32 of 146



B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005

End of File




                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 032
          Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 33 of 146




                                                     FY 2019 Apportionment
                                                       Agency Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.
A4   Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine Security Assistance
     Initiative (Initiative) are not available for obligation until August 26, 2019, to allow for an interagency process to
     determine the best use of such funds. DOD may continue its planning and casework for the Initiative during this

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (19) FY 19-27 IR transfers $-49,996,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-
     245 and transfers $-18,904,000 (Part II) in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-
     245. (18) FY 19-29 IR transfers $-100,000 in accordance with section 8052 of division A of P.L. 115-245. (16) FY 19-23
     IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in accordance with
     section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005 and 8052 of division
     A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in accordance with section
     8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-187,814,000 (Part II) in
     accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12) This action restores
     $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on Military Aviation
     Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000 out of this account
     in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-2,000,000 to the National
     Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9) FY 19-04 transfers $-
     155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and transfers $-16,500,000 in
     accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-04 LTR transfers $-
     10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-1,693,442,000 in
     accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-4,011,500 in accordance
     with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (19) FY 19-27 IR transfers $9,861,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-245.
     FY 19-28 IR transfers $4,545,000 in accordance with Title VI of division A of P.L. 115-245. (17) FY 19-07 PA transfers
     $13,806,000 in accordance with section 8005 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (16) FY
     19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in accordance
     with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17 IR transfers
     $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9) FY 19-04 IR
     transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-08 IR
     transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers $8,549,000
     in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in accordance with Title
     II of division A of P L 115-245




                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 033
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 34 of 146



B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005

End of File




                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 034
          Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 35 of 146




                                                    FY 2019 Apportionment
                                                 Previously Approved Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.
A4   Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine Security Assistance
     Initiative (Initiative) are not available for obligation until August 31, 2019, to allow for an interagency process to
     determine the best use of such funds. DOD may continue its planning and casework for the Initiative during this

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (19) FY 19-27 IR transfers $-49,996,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-
     245 and transfers $-18,904,000 (Part II) in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-
     245. (18) FY 19-29 IR transfers $-100,000 in accordance with section 8052 of division A of P.L. 115-245. (16) FY 19-23
     IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in accordance with
     section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005 and 8052 of division
     A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in accordance with section
     8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-187,814,000 (Part II) in
     accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12) This action restores
     $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on Military Aviation
     Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000 out of this account
     in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-2,000,000 to the National
     Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9) FY 19-04 transfers $-
     155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and transfers $-16,500,000 in
     accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-04 LTR transfers $-
     10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-1,693,442,000 in
     accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-4,011,500 in accordance
     with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (19) FY 19-27 IR transfers $9,861,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-245.
     FY 19-28 IR transfers $4,545,000 in accordance with Title VI of division A of P.L. 115-245. (17) FY 19-07 PA transfers
     $13,806,000 in accordance with section 8005 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (16) FY
     19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in accordance
     with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17 IR transfers
     $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9) FY 19-04 IR
     transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-08 IR
     transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers $8,549,000
     in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in accordance with Title
     II of division A of P L 115-245




                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 035
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 36 of 146



B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005

End of File




                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 036
             Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 37 of 146



                        OMB Approved this apportionment request using
                            the web‐based apportionment system




Mark Affixed By:    Michael Duffey
                    Associate Director for National Security Programs

Signed On:          2019‐08‐31 09:19 AM
File Name:          97‐0100 2019 O&M DW 21.xlsx
Sent By:            Katie Broomell
Sent On:            2019‐08‐31 10:07 AM

TAF(s) Included:    97‐0100 \2019




                                                        Page 8 of 16
                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 037
Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 38 of 146




                            Page 9 of 16
                                             CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 038
                                            Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 39 of 146



Report Run: 2019-08-15 13.58.19
                                                                            Approved Apportionment vs SF 133, FY 2019
                                                                                                                                                       Appor                   Other Lines
Agy/Bur/Acct/TAFS                        Line No     Line Description                                                         Appor      SF 133         Amts        Obs        Appor     SF 133 Cat B #


Account Operation and Maintenance, Defense-wide (XXX-XX-XXXX)
TAFS 97-0100 /2019
Last Apportioned 2019-08-15     Latest SF 133 Jun, 2019

                    97   0100     2019   1021        Unob Bal: Recov of prior year unpaid obligations                                         30
                    97   0100     2019   1021        Unob Bal: Recov of prior year unpaid obligations                                         30
                    97   0100     2019   1100        BA: Disc: Appropriation                                              44,336,976  44,336,976
                    97   0100     2019   1100        BA: Disc: Appropriation                                              44,336,976  44,336,976
                    97   0100     2019   1120        BA: Disc: Approps transferred to other accounts                      -2,190,571  -1,783,280
                    97   0100     2019   1120        BA: Disc: Approps transferred to other accounts                      -2,190,571  -1,783,280
                    97   0100     2019   1121        BA: Disc: Approps transferred from other accounts                       199,559
                    97   0100     2019   1121        BA: Disc: Approps transferred from other accounts                       199,559
                    97   0100     2019   1700        BA: Disc: Spending auth: Collected                                      441,783    672,277
                    97   0100     2019   1700        BA: Disc: Spending auth: Collected                                      441,783    672,277
                    97   0100     2019   1701        BA: Disc: Spending auth: Chng uncoll pymts Fed src                    1,028,643 1,186,840
                    97   0100     2019   1701        BA: Disc: Spending auth: Chng uncoll pymts Fed src                    1,028,643 1,186,840
                    97   0100     2019   1740        BA: Disc: Spending auth Antic colls, reimbs, other                    1,829,574 1,115,069
                    97   0100     2019   1740        BA: Disc: Spending auth Antic colls, reimbs, other                    1,829,574 1,115,069
                    97   0100     2019   1910/1920   Total Budgetary Resources                                            45,645,965 45,527,912
                    97   0100     2019   1910/1920   Total Budgetary Resources                                            45,645,965 45,527,912
                    97   0100     2019   6001        Category A -- 1st quarter                                                                     13,267,414
                    97   0100     2019   6001        Category A -- 1st quarter                                                                     13,267,414
                    97   0100     2019   6002        Category A -- 2nd quarter                                                                     14,946,468
                    97   0100     2019   6002        Category A -- 2nd quarter                                                                     14,946,468
                    97   0100     2019   6003        Category A -- 3rd quarter                                                                     12,001,003
                    97   0100     2019   6003        Category A -- 3rd quarter                                                                     12,001,003
                    97   0100     2019   6004        Category A -- 4th quarter                                                                      2,131,080
                    97   0100     2019   6004        Category A -- 4th quarter                                                                      2,131,080
                    97   0100     2019   6012        Reimbursable                                                                                   3,300,000
                    97   0100     2019   6012        Reimbursable                                                                                   3,300,000
                    97   0100     2019   2001        Direct obs incurred: Category A (by quarter)                                                             28,031,854
                    97   0100     2019   2001        Direct obs incurred: Category A (by quarter)                                                             28,031,854
                    97   0100     2019   2002        Direct obs incurred: Category B (by project)                                                              2,666,384                           012-92
                    97   0100     2019   2002        Direct obs incurred: Category B (by project)                                                              2,666,384                           012-92
                    97   0100     2019   2101        Reimbursable obs incurred: Category A (by quarter)                                                          456,077
                    97   0100     2019   2101        Reimbursable obs incurred: Category A (by quarter)                                                          456,077
                    97   0100     2019   2102        Reimbursable obs incurred: Category B (by project)                                                          708,127                           012-92
                    97   0100     2019   2102        Reimbursable obs incurred: Category B (by project)                                                          708,127                           012-92
                    97   0100     2019   2###/6###   Total Apportioned Amounts \ Obligations                                                       45,645,965 31,862,442
                    97   0100     2019   2###/6###   Total Apportioned Amounts \ Obligations                                                       45,645,965 31,862,442
                    97   0100     2019   2201        Unob Bal: Apportioned: Avail in the current period                                                                                9,511,525
                    97   0100     2019   2201        Unob Bal: Apportioned: Avail in the current period                                                                                9,511,525
                    97   0100     2019   2202        Unob Bal: Apportioned: Avail in subsequent periods                                                                                3,034,814
                    97   0100     2019   2202        Unob Bal: Apportioned: Avail in subsequent periods                                                                                3,034,814
                    97   0100     2019   2203        Unob Bal: Apportioned: Anticipated                                                                                                1,115,069
                    97   0100     2019   2203        Unob Bal: Apportioned: Anticipated                                                                                                1,115,069
                    97   0100     2019   2403        Unob Bal: Unapportioned: Other                                                                                                        4,061
                    97   0100     2019   2403        Unob Bal: Unapportioned: Other                                                                                                        4,061
                    97   0100     2019   2500/6190   Total Budgetary Resources                                                                                             45,645,965 45,527,912
                    97   0100     2019   2500/6190   Total Budgetary Resources                                                                                             45,645,965 45,527,912




                                                                                                          Page 10 of 16
                                                                                                                                                      CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 039
                       Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 40 of 146



Agy/Bur/Acct/TAFS   Line No   Line Description                          Appor   SF 133    Amts      Obs     Appor   SF 133 Cat B #

End of file




                                                    Page 11 of 16
                                                                                         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 040
                            Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 41 of 146



Report Run: 2019-08-15 13.58.19
                                                                        Non-Expenditure Transfers Report, FY 2019

Agy/Bur/Acct/TAFS       STAR Ref No Legal Cite                                        Title                      Amount Date Posted



Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX)
TAFS: 97-0100 /19

                            19011631   50 USC 1910 (a) (b) (c)                        Appropriation Transfer     8,000,000 2018-12-19
                            19227512   PL 115-245, Title II, page(s) 7-9              Appropriation Transfer     8,029,300 2019-01-04
                            19896688   PL 115-245, section 9002, HR 6157, page 62     Appropriation Transfer     1,500,000 2019-03-22
                            18894024   PL 115-245, Title IX, HR 6157, page(s) 54-55   Appropriation Transfer 1,693,442,000 2018-12-04
                            19052240   PL 115-232, section 315(a), HR 5515, page 78   Appropriation Transfer    10,000,000 2018-12-13
                            19896690   PL 115-245, section 9002, HR 6157, page 62     Appropriation Transfer     5,000,000 2019-03-22
                            19213427   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer       150,000 2019-01-03
                            19213427   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer     1,279,500 2019-01-03
                            19896689   PL 115-245, section 9002, HR 6157, page 62     Appropriation Transfer    10,000,000 2019-03-22
                            19213473   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer       627,500 2019-01-03
                            19213473   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer       742,000 2019-01-03
                            19213470   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer       707,500 2019-01-03
                            19213470   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer       505,000 2019-01-03
                            19768067   PL 115-245, Title VI, HR 6157, page 17         Appropriation Transfer    32,028,000 2019-03-13
                            19679691   PL 115-245, Title VI, HR 6157, page 17         Appropriation Transfer     8,549,000 2019-02-28
                            19896684   PL 115-245, section 9018, HR 6157, page 66     Appropriation Transfer    54,500,000 2019-03-26
                            19896684   PL 115-245, section 9018, HR 6157, page 66     Appropriation Transfer     5,900,000 2019-03-26
                            19896687   PL 115-245, section 9018, HR 6157, page 66     Appropriation Transfer     1,990,000 2019-03-26
                            19896685   PL 115-245, section 9018, HR 6157, page 66     Appropriation Transfer    46,454,000 2019-03-26
                            20014596   PL 115-245, section 8052, HR 6157, page 33     Appropriation Transfer       147,000 2019-04-04
                            20014596   PL 115-245, section 8052, HR 6157, page 33     Appropriation Transfer       366,000 2019-04-04
                            20014597   PL 115-245, section 8052, HR 6157, page 33     Appropriation Transfer     2,671,000 2019-04-04
                            20014597   PL 115-245, section 8052, HR 6157, page 33     Appropriation Transfer     1,443,000 2019-04-04
                            20014594   PL 115-245, section 8052, HR 6157, page 33     Appropriation Transfer     1,862,000 2019-04-04



                                                                Page 12 of 16
                                                                                                            CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 041
                       Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 42 of 146



Agy/Bur/Acct/TAFS   STAR Ref No   Legal Cite                                   Title                        Amount     Date Posted
                       20014594   PL 115-245, section 8052, HR 6157, page 33   Appropriation Transfer       600,000    2019-04-04
                       20990798   PL 115-245 132 STAT 3042 Sec. 9002           Appropriation Transfer    23,090,000    2019-07-17
                       20990799   PL 115-245 132 STAT 3042 Sec. 9002           Appropriation Transfer     3,125,000    2019-07-17
                       20990801   PL 115-245 132 STAT 3042 Sec. 9002           Appropriation Transfer    90,796,000    2019-07-17
                       20990799   PL 115-245 132 STAT 3042 Sec. 9002           Appropriation Transfer     5,200,000    2019-07-17
                       20990796   PL 115-245 132 STAT 3046 Sec. 9018           Appropriation Transfer     6,240,000    2019-07-17
                       20990795   PL 115-245 132 STAT 3046 Sec. 9018           Appropriation Transfer     7,900,000    2019-07-17
                       20990799   PL 115-245 132 STAT 3042 Sec. 9002           Appropriation Transfer    14,003,000    2019-07-17
                       20990797   PL 115-245 132 STAT 3046 Sec. 9018           Appropriation Transfer    13,780,000    2019-07-17
                       20990800   PL 115-245 132 STAT 3042 Sec. 9002           Appropriation Transfer    15,200,000    2019-07-17
                       20990800   PL 115-245 132 STAT 3042 Sec. 9002           Appropriation Transfer    36,400,000    2019-07-17
                       21111208   PL 115-245 132 STAT 3013 Sec 8052            Appropriation Transfer       290,000    2019-08-09
                       21111206   PL 115-245 132 STAT 3042 Sec 9002            Appropriation Transfer     4,350,000    2019-08-09
                       21111206   PL 115-245 132 STAT 3042 Sec 9002            Appropriation Transfer     7,900,000    2019-08-09



End of file




                                                           Page 13 of 16
                                                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 042
                             Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 43 of 146




9

Date Effective To TAFS              From TAFS               To From




2018-12-07   97-   -0100- 19-000    95-   -0401-   19-000   To this account
2018-12-31   97-   -0100- 19-000    97-   -0810-    X-000   To this account
2019-03-21   21-   -2035-1921-000   97-   -0100-   19-000   From this account
2018-11-20   97-   -0100-1920-000   97-   -0100-   19-000   From this account
2018-12-11   75-   -0944- 19-000    97-   -0100-   19-000   From this account
2019-03-21   97-   -0300-1921-000   97-   -0100-   19-000   From this account
2018-12-31   17-   -1108- 19-000    97-   -0100-   19-000   From this account
2018-12-31   17-   -1405- 19-000    97-   -0100-   19-000   From this account
2019-03-21   17-   -1810-1921-000   97-   -0100-   19-000   From this account
2018-12-31   57-   -3700- 19-000    97-   -0100-   19-000   From this account
2018-12-31   57-   -3850- 19-000    97-   -0100-   19-000   From this account
2018-12-31   21-   -2070- 19-000    97-   -0100-   19-000   From this account
2018-12-31   21-   -2060- 19-000    97-   -0100-   19-000   From this account
2019-03-08   97-   -0100- 19-000    97-   -0105-   19-000   To this account
2019-02-27   97-   -0100- 19-000    97-   -0105-   19-000   To this account
2019-03-21   17-   -1804- 19-000    97-   -0100-   19-000   From this account
2019-03-21   17-   -1106- 19-000    97-   -0100-   19-000   From this account
2019-03-21   57-   -3400- 19-000    97-   -0100-   19-000   From this account
2019-03-21   21-   -2020- 19-000    97-   -0100-   19-000   From this account
2019-04-04   17-   -1108- 19-000    97-   -0100-   19-000   From this account
2019-04-04   17-   -1405- 19-000    97-   -0100-   19-000   From this account
2019-04-04   57-   -3850- 19-000    97-   -0100-   19-000   From this account
2019-04-04   57-   -3700- 19-000    97-   -0100-   19-000   From this account
2019-04-04   21-   -2070- 19-000    97-   -0100-   19-000   From this account



                                                                      Page 14 of 16
                                                                                         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 043
                               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 44 of 146



Date Effective   To TAFS              From TAFS           To From
2019-04-04       21- -2060- 19-000    97- -0100- 19-000   From this account
2019-07-16       21- -2035-1921-000   97- -0100- 19-000   From this account
2019-07-16       17- -1109-1921-000   97- -0100- 19-000   From this account
2019-07-16       97- -0300-1921-000   97- -0100- 19-000   From this account
2019-07-16       17- -1506-1921-000   97- -0100- 19-000   From this account
2019-07-16       17- -1804- 19-000    97- -0100- 19-000   From this account
2019-07-16       21- -2020- 19-000    97- -0100- 19-000   From this account
2019-07-16       17- -1810-1921-000   97- -0100- 19-000   From this account
2019-07-16       57- -3400- 19-000    97- -0100- 19-000   From this account
2019-07-16       57- -3080-1921-000   97- -0100- 19-000   From this account
2019-07-16       57- -3010-1921-000   97- -0100- 19-000   From this account
2019-08-08       57- -3700- 19-000    97- -0100- 19-000   From this account
2019-08-08       57- -3080-1921-000   97- -0100- 19-000   From this account
2019-08-08       57- -3010-1921-000   97- -0100- 19-000   From this account




                                                                    Page 15 of 16
                                                                                           CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 044
                         Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 45 of 146



Report Run: 2019-08-15 13.58.21
                                            Warrants Report, FY 2019
Agy/Bur/Acct/TAFS                           STAR Ref No      Legal Cite              Amount Date Posted Date Effective


Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX) (XXX-XX-XXXX)
Treas Account: Operation and Maintenance, Defense-wide
TAFS: 97-0100 /19

                                                   18600931 132 STAT 2985      44,336,976,000 2018-11-02          2018-10-28


End of file




                                                                                         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 045
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 46 of 146
M essage


From:
Sent:
                                          illl·B'I•••••••·
               Denaro, Paul J. EOP/OMB ·rrm,
               7/26/2019 1:08:15 PM
To:            Relyea, William J SES OSD OUSD C (USA) [/Oc:EASF/OU=EXCHANGEADMINISTRATIVE GROUP
               (FYDI BOHF 23SPDLT}/CN=RECIPIENTS/CN=tUJjfii
Subject:       FW: O&M Defense Wide 97-0100 OMB signed apportionment [Apportionment sent to Agency after Approval from
                •   •                             I
Attachments:   Copy of INC 2019-19-23-24-25 IR-19-05 PA_ 97-0100 2019-complete 07.25.2019v2.xlsx



FYSA


From: appo rtionment@omb.gov [mailto:apportionment@omb.gov]
Sent: Thursday, July 25, 2019 2:48 PM




Subject: O&M Defense Wide 97-0100 OMB signed apportionment (Apportionment sentto Agency after Approval from
                                 ]



Message from Sender:

Thanks,
Kati e
[GJUJ]

Message From Systen1 Administrator:

This email generated from the OMB's web-based apportionment system was sent to members of the
DOD/Operation and Maintenance and Military Personnel team . The subject line includes the email address of
the person sending this email. Your agency (if you are an agency staffer) or examining di vision (if you are an
OMB staffer) decided that you should recei ve these kinds of emails. If you believe that you received tnis email
in error, please contact your agency apportionment administrators. You can search for them here:
https ://portal. max .gov/horn e/sa/fi ndAgencvAdm infonn

Apportionment fi le(s) attached.




                                                                                CPI v OoD 19-3265 (D.D.C.) 12Dec19 046
                Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 47 of 146
                                                           SF 132 APPORTIONMENT SCHEDULE




                                                                    FY 2019 Apportionment
                                                             Funds provided by Public Law 115-245




                                                                                                                           Agency Footnote




                                                                                                                                                            OMB Footnote
                                                                                         Prev Footnote
 Line   Line                                                              Previous                                                                                           Memo
  No    Split       Bureau/ Account Title / Cat B Stub / Line Split       Approved                       Agency Request                      OMB Action                    Obligations



                Department of Defense--Military Programs
                Bureau: Operation and Maintenance
                Account: Operation and Maintenance, Defense-wide
                TAFS: 97-0100 /2019

 IterNo 16      Last Approved Apportionment: 2019-06-26
RptCat NO       Reporting Categories
AdjAut NO       Adjustment Authority provided
   1100         BA: Disc: Appropriation                                 44,336,976,000 B1                 44,336,976,000 B1                  44,336,976,000 B1
   1120         BA: Disc: Approps transferred to o her accounts         -2,133,392,500 B3                 -2,190,470,500 B3                  -2,190,470,500 B3
                                                                                       B5,                               B5,                                B5,
 1121           BA: Disc: Approps transferred from other accounts          134,378,300 B6                    185,753,300 B6                     185,753,300 B6
 1700           BA: Disc: Spending auth: Collected                         441,782,648 B4                    441,782,648 B4                     441,782,648 B4
 1701           BA: Disc: Spending auth: Chng uncoll pymts Fed src       1,028,642,887 B4                  1,028,642,887 B4                   1,028,642,887 B4
 1740           BA: Disc: Spending auth:Antic colls, reimbs, other       1,829,574,465 B2                  1,829,574,465 B2                   1,829,574,465 B2
 1920           Total budgetary resources avail (disc. and mand.)       45,637,961,800                    45,632,258,800                     45,632,258,800
 6001           Category A -- 1st quarter                               13,267,414,034                    13,267,414,034                     13,267,414,034
 6002           Category A -- 2nd quarter                               14,946,467,889                    14,946,467,889                     14,946,467,889
 6003           Category A -- 3rd quarter                               12,001,002,777                    12,001,002,777                     12,001,002,777
 6004           Category A -- 4th quarter                                2,123,077,100                     2,117,374,100                      2,117,374,100
 6012           Reimbursable                                             3,300,000,000                     3,300,000,000                      3,300,000,000
                                                                                                                                                            A2,
                                                                                         A2,                               A2,
                                                                                                                                                            A3,
                                                                                         A3                                A3
 6190           Total budgetary resources available                     45,637,961,800                    45,632,258,800                     45,632,258,800 A4



   Submitted _____________________________________ Date _________________



                     See Approval Info tab for OMB approval information




                                                                                                                CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 047
                                Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 48 of 146



                                                                                                                               FY 2019 Apportionment
                                                                                                                        Funds provided by Public Law 115-245




                                                                                                                                                                          Prev Approved Footnote
                                                                           Alloc Sub-Account
                                        Treasury Account
   Treasury Agency




                                                                                                                                                                                                                 Agency Footnote




                                                                                                                                                                                                                                            OMB Footnote
                                                           Alloc Account
                                                                                               Line Line                                                       Previous                            Agency                          OMB                       Memo
                       FY1


                                FY2




                                                                                                No Split Bureau/ Account Title / Cat B Stub / Line Split       Approved                            Request                         Action                  Obligations

   21                        2019     2070                                                     1121       Reserve Personnel, Army                                                                      910,000
   21                        2019     2070                                                     1120       Reserve Personnel, Army                                                                     -163,000
   21                        2019     2060                                                     1120       National Guard Personnel, Army                                                              -444,000
   21                        2019     2010                                                     1120       Military Personnel, Army                                                                  -4,000,000
   97                        2019     0100                                                     1120       Operation and Maintenance, Defense-Wide                                                  -57,078,000
   17                        2019     1806                                                     1120       Operation and Maintenance, Navy Reserve                                                      -10,000
   21                        2019     2065                                                     1120       Operation and Maintenance, Army National Guard                                              -921,000
   21                        2019     2065                                                     1121       Operation and Maintenance, Army National Guard                                                70,000
   57                        2019     3840                                                     1120       Operation and Maintenance, Air National Guard                                                -39,000
   17                        2019     1105                                                     1121       Military Personnel, Marine Corps                                                           4,239,000
   17                        2019     1453                                                     1121       Military Personnel, Navy                                                                   4,642,000
   17                        2019     1405                                                     1121       Reserve Personnel, Navy                                                                    2,887,000
   57                        2019     3700                                                     1121       Reserve Personnel, Air Force                                                               1,937,000
   57                        2019     3700                                                     1120       Reserve Personnel, Air Force                                                                -250,000
   21                        2019     2060                                                     1121       National Guard Personnel, Army                                                             7,339,000
   57                        2019     3850                                                     1121       National Guard Personnel, Air Force                                                        2,785,000
   21                        2019     2020                                                     1121       Operation and Maintenance, Army                                                           44,926,000
   21                        2019     2020                                                     1120       Operation and Maintenance, Army                                                          -49,000,000
   17                        2019     1804                                                     1121       Operation and Maintenance, Navy                                                           55,654,000
   17                        2019     1106                                                     1121       Operation and Maintenance, Marine Corps                                                    3,741,000
   57                        2019     3400                                                     1121       Operation and Maintenance, Air Force                                                     114,618,000
   57                        2019     3400                                                     1120       Operation and Maintenance, Air Force                                                     -10,365,000
   97                        2019     0100                                                     1121       Operation and Maintenance, Defense-Wide                                                   51,375,000
   57                        2019     3840                                                     1121       Operation and Maintenance, Air National Guard                                                680,000
   57                        2019     3740                                                     1121       Operation and Maintenance, Air Force Reserve                                                 128,000
   21                2019    2021     2035                                                     1121       Other Procurement, Army                                                                      269,000
   17                2019    2021     1810                                                     1121       Other Procurement, Navy                                                                    6,782,000
   57                2019    2021     3010                                                     1121       Aircraft Procurement, Air Force                                                           59,059,000
   57                2019    2021     3010                                                     1120       Aircraft Procurement, Air Force                                                           -4,959,000
   57                2019    2021     3080                                                     1121       Other Procurement, Air Force                                                               4,583,000
   17                2019    2020     1319                                                     1121       Research, Development, Test, and Evaluation, Navy                                          4,000,000
   21                2019    2020     2040                                                     1120       Research, Development, Test, and Evaluation, Army                                         -4,000,000
   97                2019    2021     0300                                                     1120       Procurement, Defense-Wide                                                                 -1,089,000




a/ The above amounts are transferred in accordance with provisions and sections 8005, 8052 ,and 8055 of
divison A of Public Law 115-245, the DoD Appropriations Act, 2019; and section 1001 of Public Law 115-232,
the John S. McCain National Defense Authorization Act for FY 2019, as delegated, the Deputy Under Secretary
of Defense (Comptroller) has determined that it is in the national interest to effect the transfer of funds between
appropriations of the DoD, as reflected in DoD Reprogramming Actions FY 19-23 IR; FY 19-24 R; FY 19-25 IR
and FY 19-05 PA.


b/ One or more Classified Attachments displaying the apportionment of specific classified programs within the
amount displayed may be included. All documents associated with this apportionment are unclassified except
for the Classified Attachments. The classified apportionment shall be allotted in full and executed without change.
Allotments shall be made no later than thirty days after OMB signs the apportionment or the start of the
subsequent calendar month, whichever is later.



Signed:
                             Anne J. McAndrew, Deputy Comptroller (Program/Budget)




   21                        2019     2070                                                     6004       Fourth Quarter                                                                               747,000
   21                        2019     2060                                                     6004       Fourth Quarter                                                                             6,895,000
   21                        2019     2010                                                     6004       Fourth Quarter                                                                            -4,000,000
   97                        2019     0100                                                     6004       Fourth Quarter                                                                            -5,703,000
   17                        2019     1806                                                     6004       Fourth Quarter                                                                               -10,000
   21                        2019     2065                                                     6004       Fourth Quarter                                                                              -851,000
   57                        2019     3840                                                     6004       Fourth Quarter                                                                               641,000
   17                        2019     1105                                                     6004       Fourth Quarter                                                                             4,239,000
   17                        2019     1453                                                     6004       Fourth Quarter                                                                             4,642,000




                                                                                                                                                                  CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 048
                                                                                                                                           Page 2 of 15
                            Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 49 of 146



                                                                                                                            FY 2019 Apportionment
                                                                                                                     Funds provided by Public Law 115-245




                                                                                                                                                                       Prev Approved Footnote
                                                                        Alloc Sub-Account
                                     Treasury Account
Treasury Agency




                                                                                                                                                                                                               Agency Footnote




                                                                                                                                                                                                                                          OMB Footnote
                                                        Alloc Account
                                                                                            Line Line                                                       Previous                             Agency                          OMB                       Memo
                    FY1


                             FY2




                                                                                             No Split Bureau/ Account Title / Cat B Stub / Line Split       Approved                             Request                         Action                  Obligations
17                        2019     1405                                                     6004      Fourth Quarter                                                                               2,887,000
57                        2019     3700                                                     6004      Fourth Quarter                                                                               1,687,000
57                        2019     3850                                                     6004      Fourth Quarter                                                                               2,785,000
21                        2019     2020                                                     6004      Fourth Quarter                                                                              -4,074,000
17                        2019     1804                                                     6004      Fourth Quarter                                                                             55,654,000
17                        2019     1106                                                     6004      Fourth Quarter                                                                               3,741,000
57                        2019     3400                                                     6004      Fourth Quarter                                                                            104,253,000
57                        2019     3740                                                     6004      Fourth Quarter                                                                                 128,000
21                2019    2021     2035                                                     6011      Lump Sum                                                                                       269,000
17                2019    2021     1810                                                     6011      Lump Sum                                                                                     6,782,000
57                2019    2021     3010                                                     6011      Lump Sum                                                                                   54,100,000
57                2019    2021     3080                                                     6011      Lump Sum                                                                                     4,583,000
17                2019    2020     1319                                                     6011      Lump Sum                                                                                     4,000,000
21                2019    2020     2040                                                     6011      Lump Sum                                                                                    -4,000,000
97                2019    2021     0300                                                     6011      Lump Sum                                                                                    -1,089,000




                                                                                                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 049
                                                                                                                                        Page 3 of 15
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 50 of 146




                                                     FY 2019 Apportionment
                                                        OMB Footnotes



                                             Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.
A4    Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine Security Assistance
     Initiative (Initiative) are not available for obligation until August 5, 2019, to allow for an interagency process to
     determine the best use of such funds. Based on OMB’s communication with DOD on July 25, 2019, OMB understands
     from the Department that this brief pause in obligations will not preclude DOD’s timely execution of the final policy
     direction. DOD may continue its planning and casework for the Initiative during this period.

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (16) FY 19-23 IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in
     accordance with section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005
     and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in
     accordance with section 8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-
     187,814,000 (Part II) in accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12)
     This action restores $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on
     Military Aviation Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000
     out of this account in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-
     2,000,000 to the National Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9)
     FY 19-04 transfers $-155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and
     transfers $-16,500,000 in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-
     04 LTR transfers $-10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-
     1,693,442,000 in accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-
     4 011 500 in accordance with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (16) FY 19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in
     accordance with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17
     IR transfers $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9)
     FY 19-04 IR transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-
     08 IR transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers
     $8,549,000 in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in
     accordance with Title II of division A of P.L. 115-245.
B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005

End of File




                                                                              CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 050
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 51 of 146




                                                     FY 2019 Apportionment
                                                       Agency Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (16) FY 19-23 IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in
     accordance with section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005
     and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in
     accordance with section 8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-
     187,814,000 (Part II) in accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12)
     This action restores $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on
     Military Aviation Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000
     out of this account in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-
     2,000,000 to the National Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9)
     FY 19-04 transfers $-155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and
     transfers $-16,500,000 in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-
     04 LTR transfers $-10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-
     1,693,442,000 in accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-
     4 011 500 in accordance with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (16) FY 19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in
     accordance with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17
     IR transfers $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9)
     FY 19-04 IR transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-
     08 IR transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers
     $8,549,000 in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in
     accordance with Title II of division A of P.L. 115-245.
B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005

End of File




                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 051
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 52 of 146




                                                    FY 2019 Apportionment
                                                 Previously Approved Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-187,814,000 (Part II) in accordance with sections 9002 and
     9018 of Title IX (OCO) of division A of P.L. 115-245. (12) This action restores $2,000,000 that was previously
     transferred in FY19-06 LTR to fund the National Commission on Military Aviation Safety; the Commission will be
     funded using other resources. (11) FY 19-10 IR transfer $7,089,000 out of this account in accordance with section
     8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-2,000,000 to the National Commission on Military
     Aviation Safety in accordance with section 1087 of P.L. 115-232. (9) FY 19-04 transfers $-155,092,000 in accordance
     with section 9018 of Title IX of division A of P.L. 115-245 and transfers $-16,500,000 in accordance with sections
     9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-04 LTR transfers $-10,000,000 in accordance with
     section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-1,693,442,000 in accordance with Title IX (OCO) of
     division A of Public Law 115-245. (5) FY19-02 transfers $-4,011,500 in accordance with section 8052 of division A of
B4   Per the April 2019 SF-133
B5   (15) FY 19-17 IR transfers $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L.
     115-245. (9) FY 19-04 IR transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-
     245. (8) FY 19-08 IR transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR
     transfers $8,549,000 in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in
     accordance with Title II of division A of P.L. 115-245.
B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005

End of File




                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 052
             Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 53 of 146



                        OMB Approved this apportionment request using
                            the web‐based apportionment system




Mark Affixed By:    Mark Sandy
                    Deputy Associate Director for National Security Programs

Signed On:          2019‐07‐25 06:44 PM
File Name:          Copy of INC 2019‐19‐23‐24‐25 IR‐19‐05 PA_97‐0100 2019‐complete 07.25.2019v2.xlsx
Sent By:            Katie Broomell
Sent On:            2019‐07‐25 06:47 PM

TAF(s) Included:    97‐0100 \2019




                                                                                 CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 053
                                  Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 54 of 146



Report Run: 2019-07-12 08.01.04
                                                   Approved Apportionment vs SF 133, FY 2019
                                                                                                                    Appor                    Other Lines
Agy/Bur/Acct/TAFS Line No   Line Description                                               Appor      SF 133         Amts          Obs       Appor     SF 133 Cat B #


Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX)
TAFS: 97-0100 /2019
Last Apportioned: 2019-06-26     Latest SF 133: May, 2019

                  1021      Unob Bal: Recov of prior year unpaid obligations                               30
                  1021      Unob Bal: Recov of prior year unpaid obligations                               30
                  1100      BA: Disc: Appropriation                                    44,336,976  44,336,976
                  1100      BA: Disc: Appropriation                                    44,336,976  44,336,976
                  1120      BA: Disc: Approps transferred to other accounts            -2,133,393  -1,783,280
                  1120      BA: Disc: Approps transferred to other accounts            -2,133,393  -1,783,280
                  1121      BA: Disc: Approps transferred from other accounts             134,378
                  1121      BA: Disc: Approps transferred from other accounts             134,378
                  1700      BA: Disc: Spending auth: Collected                            441,783    525,719
                  1700      BA: Disc: Spending auth: Collected                            441,783    525,719
                  1701      BA: Disc: Spending auth: Chng uncoll pymts Fed src          1,028,643 1,230,697
                  1701      BA: Disc: Spending auth: Chng uncoll pymts Fed src          1,028,643 1,230,697
                  1740      BA: Disc: Spending auth:Antic colls, reimbs, other          1,829,574 1,251,783
                  1740      BA: Disc: Spending auth:Antic colls, reimbs, other          1,829,574 1,251,783
                  1910/1920 Total Budgetary Resources                                  45,637,962 45,561,925
                  1910/1920 Total Budgetary Resources                                  45,637,962 45,561,925
                  6001      Category A -- 1st quarter                                                           13,267,414
                  6001      Category A -- 1st quarter                                                           13,267,414
                  6002      Category A -- 2nd quarter                                                           14,946,468
                  6002      Category A -- 2nd quarter                                                           14,946,468
                  6003      Category A -- 3rd quarter                                                           12,001,003
                  6003      Category A -- 3rd quarter                                                           12,001,003
                  6004      Category A -- 4th quarter                                                            2,123,077
                  6004      Category A -- 4th quarter                                                            2,123,077
                  6012      Reimbursable                                                                         3,300,000
                  6012      Reimbursable                                                                         3,300,000
                  2001      Direct obs incurred: Category A (by quarter)                                                     25,335,569
                  2001      Direct obs incurred: Category A (by quarter)                                                     25,335,569
                  2002      Direct obs incurred: Category B (by project)                                                      2,470,523                         012-92
                  2002      Direct obs incurred: Category B (by project)                                                      2,470,523                         012-92
                  2101      Reimbursable obs incurred: Category A (by quarter)                                                  351,690
                  2101      Reimbursable obs incurred: Category A (by quarter)                                                  351,690
                  2102      Reimbursable obs incurred: Category B (by project)                                                  617,070                         012-92



                                                                            Page 9 of 15
                                                                                                                             CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 054
                                 Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 55 of 146



Agy/Bur/Acct/TAFS Line No   Line Description                                                Appor   SF 133        Amts        Obs        Appor      SF 133 Cat B #
                  2102      Reimbursable obs incurred: Category B (by project)                                             617,070                         012-92
                  2###/6### Total Apportioned Amounts \ Obligations                                          45,637,962 28,774,852
                  2###/6### Total Apportioned Amounts \ Obligations                                          45,637,962 28,774,852
                  2201      Unob Bal: Apportioned: Avail in the current period                                                                  12,688,491
                  2201      Unob Bal: Apportioned: Avail in the current period                                                                  12,688,491
                  2202      Unob Bal: Apportioned: Avail in subsequent periods                                                                   2,842,736
                  2202      Unob Bal: Apportioned: Avail in subsequent periods                                                                   2,842,736
                  2203      Unob Bal: Apportioned: Anticipated                                                                                   1,251,783
                  2203      Unob Bal: Apportioned: Anticipated                                                                                   1,251,783
                  2403      Unob Bal: Unapportioned: Other                                                                                           4,061
                  2403      Unob Bal: Unapportioned: Other                                                                                           4,061
                  2500/6190 Total Budgetary Resources                                                                                45,637,962 45,561,925
                  2500/6190 Total Budgetary Resources                                                                                45,637,962 45,561,925


End of file




                                                                            Page 10 of 15
                                                                                                                         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 055
                             Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 56 of 146



Report Run: 2019-07-12 08.01.05
                                                              Non-Expenditure Transfers Report, FY 2019

STAR Ref NoLegal Cite                                       Title                         Amount Date Posted Date Effective



Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX)
TAFS: 97-0100 /19

  19011631   50 USC 1910 (a) (b) (c)                        Appropriation Transfer       8,000,000   2018-12-19   2018-12-07
  19227512   PL 115-245, Title II, page(s) 7-9              Appropriation Transfer       8,029,300   2019-01-04   2018-12-31
  19896688   PL 115-245, section 9002, HR 6157, page 62     Appropriation Transfer       1,500,000   2019-03-22   2019-03-21
  18894024   PL 115-245, Title IX, HR 6157, page(s) 54-55   Appropriation Transfer   1,693,442,000   2018-12-04   2018-11-20
  19052240   PL 115-232, section 315(a), HR 5515, page 78   Appropriation Transfer      10,000,000   2018-12-13   2018-12-11
  19896690   PL 115-245, section 9002, HR 6157, page 62     Appropriation Transfer       5,000,000   2019-03-22   2019-03-21
  19213427   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer         150,000   2019-01-03   2018-12-31
  19213427   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer       1,279,500   2019-01-03   2018-12-31
  19896689   PL 115-245, section 9002, HR 6157, page 62     Appropriation Transfer      10,000,000   2019-03-22   2019-03-21
  19213473   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer         627,500   2019-01-03   2018-12-31
  19213473   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer         742,000   2019-01-03   2018-12-31
  19213470   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer         707,500   2019-01-03   2018-12-31
  19213470   PL 115-245, HR 6157, section 8052, page 33     Appropriation Transfer         505,000   2019-01-03   2018-12-31
  19768067   PL 115-245, Title VI, HR 6157, page 17         Appropriation Transfer      32,028,000   2019-03-13   2019-03-08
  19679691   PL 115-245, Title VI, HR 6157, page 17         Appropriation Transfer       8,549,000   2019-02-28   2019-02-27
  19896684   PL 115-245, section 9018, HR 6157, page 66     Appropriation Transfer      54,500,000   2019-03-26   2019-03-21
  19896684   PL 115-245, section 9018, HR 6157, page 66     Appropriation Transfer       5,900,000   2019-03-26   2019-03-21
  19896687   PL 115-245, section 9018, HR 6157, page 66     Appropriation Transfer       1,990,000   2019-03-26   2019-03-21
  19896685   PL 115-245, section 9018, HR 6157, page 66     Appropriation Transfer      46,454,000   2019-03-26   2019-03-21
  20014596   PL 115-245, section 8052, HR 6157, page 33     Appropriation Transfer         147,000   2019-04-04   2019-04-04
  20014596   PL 115-245, section 8052, HR 6157, page 33     Appropriation Transfer         366,000   2019-04-04   2019-04-04
  20014597   PL 115-245, section 8052, HR 6157, page 33     Appropriation Transfer       2,671,000   2019-04-04   2019-04-04
  20014597   PL 115-245, section 8052, HR 6157, page 33     Appropriation Transfer       1,443,000   2019-04-04   2019-04-04
  20014594   PL 115-245, section 8052, HR 6157, page 33     Appropriation Transfer       1,862,000   2019-04-04   2019-04-04



                                                                Page 11 of 15
                                                                                                           CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 056
                           Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 57 of 146



STAR Ref NoLegal Cite                                   Title                    Amount Date Posted Date Effective
  20014594 PL 115-245, section 8052, HR 6157, page 33   Appropriation Transfer   600,000 2019-04-04 2019-04-04




                                                           Page 12 of 15
                                                                                                CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 057
                               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 58 of 146




To TAFS                From TAFS               To From




97-   -0100- 19-000    95-   -0401-   19-000   To this account
97-   -0100- 19-000    97-   -0810-    X-000   To this account
21-   -2035-1921-000   97-   -0100-   19-000   From this account
97-   -0100-1920-000   97-   -0100-   19-000   From this account
75-   -0944- 19-000    97-   -0100-   19-000   From this account
97-   -0300-1921-000   97-   -0100-   19-000   From this account
17-   -1108- 19-000    97-   -0100-   19-000   From this account
17-   -1405- 19-000    97-   -0100-   19-000   From this account
17-   -1810-1921-000   97-   -0100-   19-000   From this account
57-   -3700- 19-000    97-   -0100-   19-000   From this account
57-   -3850- 19-000    97-   -0100-   19-000   From this account
21-   -2070- 19-000    97-   -0100-   19-000   From this account
21-   -2060- 19-000    97-   -0100-   19-000   From this account
97-   -0100- 19-000    97-   -0105-   19-000   To this account
97-   -0100- 19-000    97-   -0105-   19-000   To this account
17-   -1804- 19-000    97-   -0100-   19-000   From this account
17-   -1106- 19-000    97-   -0100-   19-000   From this account
57-   -3400- 19-000    97-   -0100-   19-000   From this account
21-   -2020- 19-000    97-   -0100-   19-000   From this account
17-   -1108- 19-000    97-   -0100-   19-000   From this account
17-   -1405- 19-000    97-   -0100-   19-000   From this account
57-   -3850- 19-000    97-   -0100-   19-000   From this account
57-   -3700- 19-000    97-   -0100-   19-000   From this account
21-   -2070- 19-000    97-   -0100-   19-000   From this account



                                                                   Page 13 of 15
                                                                                           CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 058
                          Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 59 of 146



To TAFS             From TAFS         To From
21- -2060- 19-000   97- -0100- 19-000 From this account




                                                          Page 14 of 15
                                                                                      CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 059
                         Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 60 of 146



Report Run: 2019-07-12 08.01.05
                                            Warrants Report, FY 2019
Agy/Bur/Acct/TAFS                           STAR Ref No      Legal Cite              Amount Date Posted Date Effective


Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX) (XXX-XX-XXXX)
Treas Account: Operation and Maintenance, Defense-wide
TAFS: 97-0100 /19

                                                   18600931 132 STAT 2985      44,336,976,000 2018-11-02          2018-10-28


End of file




                                                                                         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 060
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 61 of 146
Message


From:
Sent :
                                            ifl•BJ•••••••
               Falk Curtin, Edna T. EOP /OMS rGJ•
               9/16/2019 3:5 1:03 PM
To:                              oso ouso c
               Relyea, Williarn J SES             (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPOLT)/CN=RECIPIENTS/CN:f{bfld             )
Subject:       O&M, DW apportionment
Attachments:   97-0100 2019 OM OW 25 signed.xlsx



Bill,

I heard that Elaine may be looking for the most recent O&M, Oetense-wide apportionment (signed} that does not
contain the USAI footnote.

Here it is !
E.




                                                                             CPI v OoO 19-3265 (0.0.C.) 12 Dec 19 061
                Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 62 of 146
                                                           SF 132 APPORTIONMENT SCHEDULE




                                                                    FY 2019 Apportionment
                                                             Funds provided by Public Law 115-245




                                                                                                                          Agency Footnote




                                                                                                                                                             OMB Footnote
                                                                                         Prev Footnote
 Line   Line                                                              Previous                                                                                            Memo
  No    Split       Bureau/ Account Title / Cat B Stub / Line Split       Approved                       Agency Request                     OMB Action                      Obligations



                Department of Defense--Military Programs
                Bureau: Operation and Maintenance
                Account: Operation and Maintenance, Defense-wide
                TAFS: 97-0100 /2019

 IterNo 25      Last Approved Apportionment: 2019-09-11
RptCat NO       Reporting Categories
AdjAut NO       Adjustment Authority provided
   1100         BA: Disc: Appropriation                                 44,336,976,000 B1                 44,336,976,000 B1                 44,336,976,000 B1
   1120         BA: Disc: Approps transferred to o her accounts         -2,259,470,500 B3                 -2,259,470,500 B3                 -2,259,470,500 B3
                                                                                       B5,                               B5,                               B5,
 1121           BA: Disc: Approps transferred from other accounts          213,965,300 B6                    213,965,300 B6                    213,965,300 B6
 1700           BA: Disc: Spending auth: Collected                         441,782,648 B4                    441,782,648 B4                    441,782,648 B4
 1701           BA: Disc: Spending auth: Chng uncoll pymts Fed src       1,028,642,887 B4                  1,028,642,887 B4                  1,028,642,887 B4
 1740           BA: Disc: Spending auth:Antic colls, reimbs, other       1,829,574,465 B2                  1,829,574,465 B2                  1,829,574,465 B2
 1920           Total budgetary resources avail (disc. and mand.)       45,591,470,800                    45,591,470,800                    45,591,470,800
 6001           Category A -- 1st quarter                               13,267,414,034                    13,267,414,034                    13,267,414,034
 6002           Category A -- 2nd quarter                               14,946,467,889                    14,946,467,889                    14,946,467,889
 6003           Category A -- 3rd quarter                               12,001,002,777                    12,001,002,777                    12,001,002,777
 6004           Category A -- 4th quarter                                2,076,586,100                     2,076,586,100                     2,076,586,100
 6012           Reimbursable                                             3,300,000,000                     3,300,000,000                     3,300,000,000
                                                                                       A2,                               A2,
                                                                                                                                                             A2,
                                                                                       A3,                               A3,
                                                                                                                                                             A3
 6190           Total budgetary resources available                     45,591,470,800 A4                 45,591,470,800 A4                 45,591,470,800



   Submitted _____________________________________ Date _________________



                     See Approval Info tab for OMB approval information




                                                                                                                CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 062
          Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 63 of 146




                                                     FY 2019 Apportionment
                                                        OMB Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (19) FY 19-27 IR transfers $-49,996,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-
     245 and transfers $-18,904,000 (Part II) in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-
     245. (18) FY 19-29 IR transfers $-100,000 in accordance with section 8052 of division A of P.L. 115-245. (16) FY 19-23
     IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in accordance with
     section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005 and 8052 of division
     A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in accordance with section
     8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-187,814,000 (Part II) in
     accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12) This action restores
     $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on Military Aviation
     Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000 out of this account
     in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-2,000,000 to the National
     Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9) FY 19-04 transfers $-
     155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and transfers $-16,500,000 in
     accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-04 LTR transfers $-
     10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-1,693,442,000 in
     accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-4,011,500 in accordance
     with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (19) FY 19-27 IR transfers $9,861,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-245.
     FY 19-28 IR transfers $4,545,000 in accordance with Title VI of division A of P.L. 115-245. (17) FY 19-07 PA transfers
     $13,806,000 in accordance with section 8005 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (16) FY
     19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in accordance
     with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17 IR transfers
     $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9) FY 19-04 IR
     transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-08 IR
     transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers $8,549,000
     in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in accordance with Title
     II of division A of P.L. 115-245.
B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005




                                                    Page 2 of 16
                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 063
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 64 of 146



End of File




                                          Page 3 of 16
                                                           CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 064
          Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 65 of 146




                                                     FY 2019 Apportionment
                                                       Agency Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.
A4   Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine Security Assistance
     Initiative (Initiative) are not available for obligation until August 26, 2019, to allow for an interagency process to
     determine the best use of such funds. DOD may continue its planning and casework for the Initiative during this

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (19) FY 19-27 IR transfers $-49,996,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-
     245 and transfers $-18,904,000 (Part II) in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-
     245. (18) FY 19-29 IR transfers $-100,000 in accordance with section 8052 of division A of P.L. 115-245. (16) FY 19-23
     IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in accordance with
     section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005 and 8052 of division
     A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in accordance with section
     8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-187,814,000 (Part II) in
     accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12) This action restores
     $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on Military Aviation
     Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000 out of this account
     in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-2,000,000 to the National
     Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9) FY 19-04 transfers $-
     155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and transfers $-16,500,000 in
     accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-04 LTR transfers $-
     10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-1,693,442,000 in
     accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-4,011,500 in accordance
     with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (19) FY 19-27 IR transfers $9,861,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-245.
     FY 19-28 IR transfers $4,545,000 in accordance with Title VI of division A of P.L. 115-245. (17) FY 19-07 PA transfers
     $13,806,000 in accordance with section 8005 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (16) FY
     19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in accordance
     with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17 IR transfers
     $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9) FY 19-04 IR
     transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-08 IR
     transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers $8,549,000
     in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in accordance with Title
     II of division A of P L 115-245



                                                    Page 4 of 16
                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 065
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 66 of 146



B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005

End of File




                                                Page 5 of 16
                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 066
          Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 67 of 146




                                                    FY 2019 Apportionment
                                                 Previously Approved Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.
A4   Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine Security Assistance
     Initiative (Initiative) are not available for obligation until August 31, 2019, to allow for an interagency process to
     determine the best use of such funds. DOD may continue its planning and casework for the Initiative during this

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (19) FY 19-27 IR transfers $-49,996,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-
     245 and transfers $-18,904,000 (Part II) in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-
     245. (18) FY 19-29 IR transfers $-100,000 in accordance with section 8052 of division A of P.L. 115-245. (16) FY 19-23
     IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in accordance with
     section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005 and 8052 of division
     A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in accordance with section
     8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-187,814,000 (Part II) in
     accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12) This action restores
     $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on Military Aviation
     Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000 out of this account
     in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-2,000,000 to the National
     Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9) FY 19-04 transfers $-
     155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and transfers $-16,500,000 in
     accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-04 LTR transfers $-
     10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-1,693,442,000 in
     accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-4,011,500 in accordance
     with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (19) FY 19-27 IR transfers $9,861,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-245.
     FY 19-28 IR transfers $4,545,000 in accordance with Title VI of division A of P.L. 115-245. (17) FY 19-07 PA transfers
     $13,806,000 in accordance with section 8005 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (16) FY
     19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in accordance
     with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17 IR transfers
     $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9) FY 19-04 IR
     transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-08 IR
     transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers $8,549,000
     in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in accordance with Title
     II of division A of P L 115-245



                                                    Page 6 of 16
                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 067
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 68 of 146



B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005

End of File




                                                Page 7 of 16
                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 068
             Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 69 of 146



                        OMB Approved this apportionment request using
                            the web‐based apportionment system




Mark Affixed By:    Michael Duffey
                    Associate Director for National Security Programs

Signed On:          2019‐09‐12 07:13 AM
File Name:          97‐0100 2019 OM DW 25.xlsx
Sent By:            John Saldivar
Sent On:            2019‐09‐12 07:42 AM

TAF(s) Included:    97‐0100 \2019




                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 069
                            Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 70 of 146



Report Run: 2019-08-15 13.58.19
                                                   Approved Apportionment vs SF 133, FY 2019
                                                                                                                  Appor
Agy/Bur/Acct/TAFS Line No     Line Description                                       Appor       SF 133            Amts


Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX)
TAFS: 97-0100 /2019
Last Apportioned: 2019-08-15     Latest SF 133: Jun, 2019

                  1021      Unob Bal: Recov of prior year unpaid obligations                         30
                  1021      Unob Bal: Recov of prior year unpaid obligations                         30
                  1100      BA: Disc: Appropriation                              44,336,976  44,336,976
                  1100      BA: Disc: Appropriation                              44,336,976  44,336,976
                  1120      BA: Disc: Approps transferred to other accounts      -2,190,571  -1,783,280
                  1120      BA: Disc: Approps transferred to other accounts      -2,190,571  -1,783,280
                  1121      BA: Disc: Approps transferred from other accounts       199,559
                  1121      BA: Disc: Approps transferred from other accounts       199,559
                  1700      BA: Disc: Spending auth: Collected                      441,783    672,277
                  1700      BA: Disc: Spending auth: Collected                      441,783    672,277
                  1701      BA: Disc: Spending auth: Chng uncoll pymts Fed src    1,028,643 1,186,840
                  1701      BA: Disc: Spending auth: Chng uncoll pymts Fed src    1,028,643 1,186,840
                  1740      BA: Disc: Spending auth:Antic colls, reimbs, other    1,829,574 1,115,069
                  1740      BA: Disc: Spending auth:Antic colls, reimbs, other    1,829,574 1,115,069
                  1910/1920 Total Budgetary Resources                            45,645,965 45,527,912
                  1910/1920 Total Budgetary Resources                            45,645,965 45,527,912
                  6001      Category A -- 1st quarter                                                       13,267,414
                  6001      Category A -- 1st quarter                                                       13,267,414
                  6002      Category A -- 2nd quarter                                                       14,946,468
                  6002      Category A -- 2nd quarter                                                       14,946,468
                  6003      Category A -- 3rd quarter                                                       12,001,003
                  6003      Category A -- 3rd quarter                                                       12,001,003
                  6004      Category A -- 4th quarter                                                        2,131,080


                                                         Page 10 of 16
                                                                                         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 070
                          Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 71 of 146



Agy/Bur/Acct/TAFS Line No   Line Description                                      Appor       SF 133          Amts
                  6004      Category A -- 4th quarter                                                     2,131,080
                  6012      Reimbursable                                                                  3,300,000
                  6012      Reimbursable                                                                  3,300,000
                  2001      Direct obs incurred: Category A (by quarter)
                  2001      Direct obs incurred: Category A (by quarter)
                  2002      Direct obs incurred: Category B (by project)
                  2002      Direct obs incurred: Category B (by project)
                  2101      Reimbursable obs incurred: Category A (by quarter)
                  2101      Reimbursable obs incurred: Category A (by quarter)
                  2102      Reimbursable obs incurred: Category B (by project)
                  2102      Reimbursable obs incurred: Category B (by project)
                  2###/6### Total Apportioned Amounts \ Obligations                                      45,645,965
                  2###/6### Total Apportioned Amounts \ Obligations                                      45,645,965
                  2201      Unob Bal: Apportioned: Avail in the current period
                  2201      Unob Bal: Apportioned: Avail in the current period
                  2202      Unob Bal: Apportioned: Avail in subsequent periods
                  2202      Unob Bal: Apportioned: Avail in subsequent periods
                  2203      Unob Bal: Apportioned: Anticipated
                  2203      Unob Bal: Apportioned: Anticipated
                  2403      Unob Bal: Unapportioned: Other
                  2403      Unob Bal: Unapportioned: Other
                  2500/6190 Total Budgetary Resources
                  2500/6190 Total Budgetary Resources


End of file




                                                          Page 11 of 16
                                                                                      CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 071
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 72 of 146




      Other Lines
Obs   Appor     SF 133 Cat B #




                                         Page 12 of 16
                                                                          CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 072
                          Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 73 of 146



      Obs        Appor     SF 133 Cat B #



28,031,854
28,031,854
 2,666,384                           012-92
 2,666,384                           012-92
   456,077
   456,077
   708,127                           012-92
   708,127                           012-92
31,862,442
31,862,442
                         9,511,525
                         9,511,525
                         3,034,814
                         3,034,814
                         1,115,069
                         1,115,069
                             4,061
                             4,061
             45,645,965 45,527,912
             45,645,965 45,527,912




                                                     Page 13 of 16
                                                                                      CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 073
                            Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 74 of 146
                                                               Page 14 of 16


Report Run: 2019-08-15 13.58.19
                                        Non-Expenditure Transfers Report, FY 2019

STAR Ref NoLegal Cite        Title                Amount Date Posted Date Effective To TAFS              From TAFS               To From



Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX)
TAFS: 97-0100 /19

  19011631   50 USC 1910 (a) Appropriation T       8,000,000 2018-12-19 2018-12-07   97-   -0100- 19-000 95-   -0401-   19-000   To this account
  19227512   PL 115-245, Title Appropriation T     8,029,300 2019-01-04 2018-12-31   97-   -0100- 19-000 97-   -0810-    X-000   To this account
  19896688   PL 115-245, secti Appropriation T     1,500,000 2019-03-22 2019-03-21   21-   -2035-1921-00097-   -0100-   19-000   From this account
  18894024   PL 115-245, Title Appropriation T 1,693,442,000 2018-12-04 2018-11-20   97-   -0100-1920-00097-   -0100-   19-000   From this account
  19052240   PL 115-232, secti Appropriation T    10,000,000 2018-12-13 2018-12-11   75-   -0944- 19-000 97-   -0100-   19-000   From this account
  19896690   PL 115-245, secti Appropriation T     5,000,000 2019-03-22 2019-03-21   97-   -0300-1921-00097-   -0100-   19-000   From this account
  19213427   PL 115-245, HR 6Appropriation T         150,000 2019-01-03 2018-12-31   17-   -1108- 19-000 97-   -0100-   19-000   From this account
  19213427   PL 115-245, HR 6Appropriation T       1,279,500 2019-01-03 2018-12-31   17-   -1405- 19-000 97-   -0100-   19-000   From this account
  19896689   PL 115-245, secti Appropriation T    10,000,000 2019-03-22 2019-03-21   17-   -1810-1921-00097-   -0100-   19-000   From this account
  19213473   PL 115-245, HR 6Appropriation T         627,500 2019-01-03 2018-12-31   57-   -3700- 19-000 97-   -0100-   19-000   From this account
  19213473   PL 115-245, HR 6Appropriation T         742,000 2019-01-03 2018-12-31   57-   -3850- 19-000 97-   -0100-   19-000   From this account
  19213470   PL 115-245, HR 6Appropriation T         707,500 2019-01-03 2018-12-31   21-   -2070- 19-000 97-   -0100-   19-000   From this account
  19213470   PL 115-245, HR 6Appropriation T         505,000 2019-01-03 2018-12-31   21-   -2060- 19-000 97-   -0100-   19-000   From this account
  19768067   PL 115-245, Title Appropriation T    32,028,000 2019-03-13 2019-03-08   97-   -0100- 19-000 97-   -0105-   19-000   To this account
  19679691   PL 115-245, Title Appropriation T     8,549,000 2019-02-28 2019-02-27   97-   -0100- 19-000 97-   -0105-   19-000   To this account
  19896684   PL 115-245, secti Appropriation T    54,500,000 2019-03-26 2019-03-21   17-   -1804- 19-000 97-   -0100-   19-000   From this account
  19896684   PL 115-245, secti Appropriation T     5,900,000 2019-03-26 2019-03-21   17-   -1106- 19-000 97-   -0100-   19-000   From this account
  19896687   PL 115-245, secti Appropriation T     1,990,000 2019-03-26 2019-03-21   57-   -3400- 19-000 97-   -0100-   19-000   From this account
  19896685   PL 115-245, secti Appropriation T    46,454,000 2019-03-26 2019-03-21   21-   -2020- 19-000 97-   -0100-   19-000   From this account
  20014596   PL 115-245, secti Appropriation T       147,000 2019-04-04 2019-04-04   17-   -1108- 19-000 97-   -0100-   19-000   From this account
  20014596   PL 115-245, secti Appropriation T       366,000 2019-04-04 2019-04-04   17-   -1405- 19-000 97-   -0100-   19-000   From this account
  20014597   PL 115-245, secti Appropriation T     2,671,000 2019-04-04 2019-04-04   57-   -3850- 19-000 97-   -0100-   19-000   From this account
  20014597   PL 115-245, secti Appropriation T     1,443,000 2019-04-04 2019-04-04   57-   -3700- 19-000 97-   -0100-   19-000   From this account
  20014594   PL 115-245, secti Appropriation T     1,862,000 2019-04-04 2019-04-04   21-   -2070- 19-000 97-   -0100-   19-000   From this account




                                                                                                          CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 074
                            Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 75 of 146
                                                                Page 15 of 16


STAR Ref NoLegal Cite        Title                Amount    Date Posted   Date Effective   To TAFS           From TAFS             To From
  20014594 PL 115-245, secti Appropriation T      600,000   2019-04-04    2019-04-04       21- -2060- 19-000 97- -0100- 19-000     From this account
  20990798 PL 115-245 132 SAppropriation T     23,090,000   2019-07-17    2019-07-16       21- -2035-1921-00097- -0100- 19-000     From this account
  20990799 PL 115-245 132 SAppropriation T      3,125,000   2019-07-17    2019-07-16       17- -1109-1921-00097- -0100- 19-000     From this account
  20990801 PL 115-245 132 SAppropriation T     90,796,000   2019-07-17    2019-07-16       97- -0300-1921-00097- -0100- 19-000     From this account
  20990799 PL 115-245 132 SAppropriation T      5,200,000   2019-07-17    2019-07-16       17- -1506-1921-00097- -0100- 19-000     From this account
  20990796 PL 115-245 132 SAppropriation T      6,240,000   2019-07-17    2019-07-16       17- -1804- 19-000 97- -0100- 19-000     From this account
  20990795 PL 115-245 132 SAppropriation T      7,900,000   2019-07-17    2019-07-16       21- -2020- 19-000 97- -0100- 19-000     From this account
  20990799 PL 115-245 132 SAppropriation T     14,003,000   2019-07-17    2019-07-16       17- -1810-1921-00097- -0100- 19-000     From this account
  20990797 PL 115-245 132 SAppropriation T     13,780,000   2019-07-17    2019-07-16       57- -3400- 19-000 97- -0100- 19-000     From this account
  20990800 PL 115-245 132 SAppropriation T     15,200,000   2019-07-17    2019-07-16       57- -3080-1921-00097- -0100- 19-000     From this account
  20990800 PL 115-245 132 SAppropriation T     36,400,000   2019-07-17    2019-07-16       57- -3010-1921-00097- -0100- 19-000     From this account
  21111208 PL 115-245 132 SAppropriation T        290,000   2019-08-09    2019-08-08       57- -3700- 19-000 97- -0100- 19-000     From this account
  21111206 PL 115-245 132 SAppropriation T      4,350,000   2019-08-09    2019-08-08       57- -3080-1921-00097- -0100- 19-000     From this account
  21111206 PL 115-245 132 SAppropriation T      7,900,000   2019-08-09    2019-08-08       57- -3010-1921-00097- -0100- 19-000     From this account




                                                                                                              CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 075
                         Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 76 of 146



Report Run: 2019-08-15 13.58.21
                                            Warrants Report, FY 2019
Agy/Bur/Acct/TAFS                           STAR Ref No      Legal Cite              Amount Date Posted Date Effective


Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX) (XXX-XX-XXXX)
Treas Account: Operation and Maintenance, Defense-wide
TAFS: 97-0100 /19

                                                   18600931 132 STAT 2985      44,336,976,000 2018-11-02          2018-10-28


End of file




                                                                                         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 076
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 77 of 146
Message


From:
Sent:
              Falk Curtin, Edna T. EOP /OMS
              9/7/2019 2:34:48 AM
                                                ifl•BJ•••••••
                                              rm.
To:           Relyea, W illiarn J SES oso OUSD c (USA) [/O=EASF/OU=EXCHANGE AOMJNISTRATJVE GROUP
              (FYDIBOHF235POLT)/CN=RECIPIENTS/CN:flbfld              )
Subject:     Updated USAI footnote
Attachments: 97-0100 2019 OM OW 23 s1gned.xlsx


Bill,

As promised, I sent a revised O&M, Defense-wide apportionment through MAX to you. It includes the tootnote
extending the prohibition on obligating USAI funds through Tuesday, September 10th. I've also attached a copy of the
signed apportionment in this email.

Have a good weekend,
Edna




                                                                             CPI v OoO 19-3265 (0.0.C.) 12Dec19 077
                Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 78 of 146
                                                           SF 132 APPORTIONMENT SCHEDULE




                                                                    FY 2019 Apportionment
                                                             Funds provided by Public Law 115-245




                                                                                                                          Agency Footnote




                                                                                                                                                           OMB Footnote
                                                                                         Prev Footnote
 Line   Line                                                              Previous                                                                                          Memo
  No    Split       Bureau/ Account Title / Cat B Stub / Line Split       Approved                       Agency Request                     OMB Action                    Obligations



                Department of Defense--Military Programs
                Bureau: Operation and Maintenance
                Account: Operation and Maintenance, Defense-wide
                TAFS: 97-0100 /2019

 IterNo 23      Last Approved Apportionment: 2019-09-05
RptCat NO       Reporting Categories
AdjAut NO       Adjustment Authority provided
   1100         BA: Disc: Appropriation                                 44,336,976,000 B1                 44,336,976,000 B1                 44,336,976,000 B1
   1120         BA: Disc: Approps transferred to o her accounts         -2,259,470,500 B3                 -2,259,470,500 B3                 -2,259,470,500 B3
                                                                                       B5,                               B5,                               B5,
 1121           BA: Disc: Approps transferred from other accounts          213,965,300 B6                    213,965,300 B6                    213,965,300 B6
 1700           BA: Disc: Spending auth: Collected                         441,782,648 B4                    441,782,648 B4                    441,782,648 B4
 1701           BA: Disc: Spending auth: Chng uncoll pymts Fed src       1,028,642,887 B4                  1,028,642,887 B4                  1,028,642,887 B4
 1740           BA: Disc: Spending auth:Antic colls, reimbs, other       1,829,574,465 B2                  1,829,574,465 B2                  1,829,574,465 B2
 1920           Total budgetary resources avail (disc. and mand.)       45,591,470,800                    45,591,470,800                    45,591,470,800
 6001           Category A -- 1st quarter                               13,267,414,034                    13,267,414,034                    13,267,414,034
 6002           Category A -- 2nd quarter                               14,946,467,889                    14,946,467,889                    14,946,467,889
 6003           Category A -- 3rd quarter                               12,001,002,777                    12,001,002,777                    12,001,002,777
 6004           Category A -- 4th quarter                                2,076,586,100                     2,076,586,100                     2,076,586,100
 6012           Reimbursable                                             3,300,000,000                     3,300,000,000                     3,300,000,000
                                                                                       A2,                               A2,                               A2,
                                                                                       A3,                               A3,                               A3,
 6190           Total budgetary resources available                     45,591,470,800 A4                 45,591,470,800 A4                 45,591,470,800 A4



   Submitted _____________________________________ Date _________________



                     See Approval Info tab for OMB approval information




                                                                                                                CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 078
          Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 79 of 146




                                                      FY 2019 Apportionment
                                                         OMB Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.
A4   Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine Security Assistance
     Initiative (Initiative) are not available for obligation until September 11, 2019, to allow for an interagency process to
     determine the best use of such funds. DOD may continue its planning and casework for the Initiative during this

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (19) FY 19-27 IR transfers $-49,996,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-
     245 and transfers $-18,904,000 (Part II) in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-
     245. (18) FY 19-29 IR transfers $-100,000 in accordance with section 8052 of division A of P.L. 115-245. (16) FY 19-23
     IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in accordance with
     section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005 and 8052 of division
     A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in accordance with section
     8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-187,814,000 (Part II) in
     accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12) This action restores
     $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on Military Aviation
     Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000 out of this account
     in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-2,000,000 to the National
     Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9) FY 19-04 transfers $-
     155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and transfers $-16,500,000 in
     accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-04 LTR transfers $-
     10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-1,693,442,000 in
     accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-4,011,500 in accordance
     with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (19) FY 19-27 IR transfers $9,861,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-245.
     FY 19-28 IR transfers $4,545,000 in accordance with Title VI of division A of P.L. 115-245. (17) FY 19-07 PA transfers
     $13,806,000 in accordance with section 8005 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (16) FY
     19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in accordance
     with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17 IR transfers
     $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9) FY 19-04 IR
     transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-08 IR
     transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers $8,549,000
     in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in accordance with Title
     II of division A of P L 115-245




                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 079
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 80 of 146



B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005

End of File




                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 080
          Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 81 of 146




                                                     FY 2019 Apportionment
                                                       Agency Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.
A4   Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine Security Assistance
     Initiative (Initiative) are not available for obligation until August 26, 2019, to allow for an interagency process to
     determine the best use of such funds. DOD may continue its planning and casework for the Initiative during this

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (19) FY 19-27 IR transfers $-49,996,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-
     245 and transfers $-18,904,000 (Part II) in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-
     245. (18) FY 19-29 IR transfers $-100,000 in accordance with section 8052 of division A of P.L. 115-245. (16) FY 19-23
     IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in accordance with
     section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005 and 8052 of division
     A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in accordance with section
     8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-187,814,000 (Part II) in
     accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12) This action restores
     $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on Military Aviation
     Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000 out of this account
     in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-2,000,000 to the National
     Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9) FY 19-04 transfers $-
     155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and transfers $-16,500,000 in
     accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-04 LTR transfers $-
     10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-1,693,442,000 in
     accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-4,011,500 in accordance
     with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (19) FY 19-27 IR transfers $9,861,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-245.
     FY 19-28 IR transfers $4,545,000 in accordance with Title VI of division A of P.L. 115-245. (17) FY 19-07 PA transfers
     $13,806,000 in accordance with section 8005 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (16) FY
     19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in accordance
     with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17 IR transfers
     $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9) FY 19-04 IR
     transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-08 IR
     transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers $8,549,000
     in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in accordance with Title
     II of division A of P L 115-245



                                                    Page 4 of 14
                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 081
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 82 of 146



B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005

End of File




                                                Page 5 of 14
                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 082
          Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 83 of 146




                                                    FY 2019 Apportionment
                                                 Previously Approved Footnotes



                                              Footnotes for Apportioned Amounts

A2   A classified attachment displaying the apportionment of specific classified programs within the amount displayed may
     be included. All documents associated with this apportionment are unclassified except for the Classified Attachment.
     The classified apportionment shall be allotted in full and executed without change. Such apportionment shall remain
     valid during the fiscal year until such time as a reapportionment of such classified apportionment is required.
     Allotments shall be made no later than 30 days after OMB signs the apportionment or the start of the subsequent
     calendar month, whichever is later.
A3   Pursuant to 31 U.S.C. 1553(b), not to exceed one percent of the total appropriations for this account is apportioned for
     the purpose of paying legitimate obligations related to canceled appropriations.
A4   Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine Security Assistance
     Initiative (Initiative) are not available for obligation until August 31, 2019, to allow for an interagency process to
     determine the best use of such funds. DOD may continue its planning and casework for the Initiative during this

                                              Footnotes for Budgetary Resources

B1   Funds provided by P. L. 115-245 signed September 28, 2018 appropriated amount of $43,534,193,000; plus section
     8048 $44,000,000; plus section 8118 $16,571,000; plus section 9013 $250,000,000 plus section 9018 $500,000,000
     minus 8024(f) $7,788,000.
B2   Apportioned anticipated budgetary resources, once realized, do not need to be reapportioned unless the amount
     realized exceeds the conditions on the total amount apportioned (OMB Circular A-11 sections 120.49).
B3   (19) FY 19-27 IR transfers $-49,996,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-
     245 and transfers $-18,904,000 (Part II) in accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-
     245. (18) FY 19-29 IR transfers $-100,000 in accordance with section 8052 of division A of P.L. 115-245. (16) FY 19-23
     IR transfers $-2,538,000 in accordance with P.L.115-245. FY 19-24 IR transfers $-35,000,000 in accordance with
     section 8055 of P.L. 115-245. FY19-25 IR transfers $-7,290,000 in accordance with sections 8005 and 8052 of division
     A of P.L. 115-245 and section 1001 of P.L. 115-232. FY 19-05 PA transfers $-12,250,000 in accordance with section
     8005 of division A of P.L. 115-232. (15) FY 19-17 IR transfers $-59.444,000 (Part I) and $-187,814,000 (Part II) in
     accordance with sections 9002 and 9018 of Title IX (OCO) of division A of P.L. 115-245. (12) This action restores
     $2,000,000 that was previously transferred in FY19-06 LTR to fund the National Commission on Military Aviation
     Safety; the Commission will be funded using other resources. (11) FY 19-10 IR transfer $7,089,000 out of this account
     in accordance with section 8052 of division A of P.L. 115-245. (10) FY 19-06 LTR transfers $-2,000,000 to the National
     Commission on Military Aviation Safety in accordance with section 1087 of P.L. 115-232. (9) FY 19-04 transfers $-
     155,092,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245 and transfers $-16,500,000 in
     accordance with sections 9002 and 9018 of Title IX of division A of P.L. 115-245. (4) FY 19-04 LTR transfers $-
     10,000,000 in accordance with section 315(a) of P.L. 115-232. (3) FY 19-02 LTR transfers $-1,693,442,000 in
     accordance with Title IX (OCO) of division A of Public Law 115-245. (5) FY19-02 transfers $-4,011,500 in accordance
     with section 8052 of division A of P L 115-245
B4   Per the April 2019 SF-133
B5   (19) FY 19-27 IR transfers $9,861,000 (Part I) in accordance with section 9018 of Title IX of division A of P.L. 115-245.
     FY 19-28 IR transfers $4,545,000 in accordance with Title VI of division A of P.L. 115-245. (17) FY 19-07 PA transfers
     $13,806,000 in accordance with section 8005 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (16) FY
     19-23 IR transfers $33,586,000 in accordance with P.L. 115-245. FY 19-25 IR transfers $17,789,000 in accordance
     with sections 8005 and 8052 of division A of P.L. 115-245 and section 1001 of P.L. 115-232. (15) FY 19-17 IR transfers
     $31,524,000 (Part I) in accordance with section 9018 of Title IX (OCO) of division A of P.L. 115-245. (9) FY 19-04 IR
     transfers $46,248,000 in accordance with section 9018 of Title IX of division A of P.L. 115-245. (8) FY 19-08 IR
     transfers $32,028,000 in accordance with Title VI of Division A of P.L. 115-245. (7) FY 19-05 IR transfers $8,549,000
     in accordance with Title VI of Division A of P.L. 115-245. (6) FY 19-03 IR transfers $8,029,000 in accordance with Title
     II of division A of P L 115-245



                                                    Page 6 of 14
                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 083
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 84 of 146



B6   (14) Transfers $8,000,000 from the Intelligence Community Management Account (ICMA) (Treasury Accounting
     System control #19011631) in accordance with provisions of the Intelligence Authorization Act for 2005

End of File




                                                Page 7 of 14
                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 084
             Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 85 of 146



                        OMB Approved this apportionment request using
                            the web‐based apportionment system




Mark Affixed By:    Michael Duffey
                    Associate Director for National Security Programs

Signed On:          2019‐09‐06 10:23 PM
File Name:          97‐0100 2019 OM DW 23.xlsx
Sent By:
Sent On:

TAF(s) Included:    97‐0100 \2019




                                                        Page 8 of 14
                                                                        CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 085
Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 86 of 146




                            Page 9 of 14
                                             CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 086
                                  Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 87 of 146



Report Run: 2019-08-15 13.58.19
                                                   Approved Apportionment vs SF 133, FY 2019
                                                                                                                     Appor                    Other Lines
Agy/Bur/Acct/TAFS Line No   Line Description                                                Appor      SF 133         Amts          Obs       Appor     SF 133 Cat B #


Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX)
TAFS: 97-0100 /2019
Last Apportioned: 2019-08-15     Latest SF 133: Jun, 2019

                  1021      Unob Bal: Recov of prior year unpaid obligations                                30
                  1021      Unob Bal: Recov of prior year unpaid obligations                                30
                  1100      BA: Disc: Appropriation                                    44,336,976   44,336,976
                  1100      BA: Disc: Appropriation                                    44,336,976   44,336,976
                  1120      BA: Disc: Approps transferred to other accounts            -2,190,571   -1,783,280
                  1120      BA: Disc: Approps transferred to other accounts            -2,190,571   -1,783,280
                  1121      BA: Disc: Approps transferred from other accounts             199,559
                  1121      BA: Disc: Approps transferred from other accounts             199,559
                  1700      BA: Disc: Spending auth: Collected                            441,783    672,277
                  1700      BA: Disc: Spending auth: Collected                            441,783    672,277
                  1701      BA: Disc: Spending auth: Chng uncoll pymts Fed src          1,028,643 1,186,840
                  1701      BA: Disc: Spending auth: Chng uncoll pymts Fed src          1,028,643 1,186,840
                  1740      BA: Disc: Spending auth:Antic colls, reimbs, other          1,829,574 1,115,069
                  1740      BA: Disc: Spending auth:Antic colls, reimbs, other          1,829,574 1,115,069
                  1910/1920 Total Budgetary Resources                                  45,645,965 45,527,912
                  1910/1920 Total Budgetary Resources                                  45,645,965 45,527,912
                  6001      Category A -- 1st quarter                                                            13,267,414
                  6001      Category A -- 1st quarter                                                            13,267,414
                  6002      Category A -- 2nd quarter                                                            14,946,468
                  6002      Category A -- 2nd quarter                                                            14,946,468
                  6003      Category A -- 3rd quarter                                                            12,001,003
                  6003      Category A -- 3rd quarter                                                            12,001,003
                  6004      Category A -- 4th quarter                                                             2,131,080
                  6004      Category A -- 4th quarter                                                             2,131,080
                  6012      Reimbursable                                                                          3,300,000
                  6012      Reimbursable                                                                          3,300,000
                  2001      Direct obs incurred: Category A (by quarter)                                                      28,031,854
                  2001      Direct obs incurred: Category A (by quarter)                                                      28,031,854
                  2002      Direct obs incurred: Category B (by project)                                                       2,666,384                         012-92
                  2002      Direct obs incurred: Category B (by project)                                                       2,666,384                         012-92
                  2101      Reimbursable obs incurred: Category A (by quarter)                                                   456,077
                  2101      Reimbursable obs incurred: Category A (by quarter)                                                   456,077
                  2102      Reimbursable obs incurred: Category B (by project)                                                   708,127                         012-92



                                                                            Page 10 of 14
                                                                                                                              CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 087
                                 Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 88 of 146



Agy/Bur/Acct/TAFS Line No   Line Description                                                Appor   SF 133        Amts        Obs        Appor      SF 133 Cat B #
                  2102      Reimbursable obs incurred: Category B (by project)                                             708,127                         012-92
                  2###/6### Total Apportioned Amounts \ Obligations                                          45,645,965 31,862,442
                  2###/6### Total Apportioned Amounts \ Obligations                                          45,645,965 31,862,442
                  2201      Unob Bal: Apportioned: Avail in the current period                                                                   9,511,525
                  2201      Unob Bal: Apportioned: Avail in the current period                                                                   9,511,525
                  2202      Unob Bal: Apportioned: Avail in subsequent periods                                                                   3,034,814
                  2202      Unob Bal: Apportioned: Avail in subsequent periods                                                                   3,034,814
                  2203      Unob Bal: Apportioned: Anticipated                                                                                   1,115,069
                  2203      Unob Bal: Apportioned: Anticipated                                                                                   1,115,069
                  2403      Unob Bal: Unapportioned: Other                                                                                           4,061
                  2403      Unob Bal: Unapportioned: Other                                                                                           4,061
                  2500/6190 Total Budgetary Resources                                                                                45,645,965 45,527,912
                  2500/6190 Total Budgetary Resources                                                                                45,645,965 45,527,912


End of file




                                                                            Page 11 of 14
                                                                                                                         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 088
                            Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 89 of 146



Report Run: 2019-08-15 13.58.19
                                        Non-Expenditure Transfers Report, FY 2019

STAR Ref NoLegal Cite        Title                Amount Date Posted Date Effective To TAFS              From TAFS               To From



Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX)
TAFS: 97-0100 /19

  19011631   50 USC 1910 (a) Appropriation T       8,000,000 2018-12-19 2018-12-07   97-   -0100- 19-000 95-   -0401-   19-000   To this account
  19227512   PL 115-245, Title Appropriation T     8,029,300 2019-01-04 2018-12-31   97-   -0100- 19-000 97-   -0810-    X-000   To this account
  19896688   PL 115-245, secti Appropriation T     1,500,000 2019-03-22 2019-03-21   21-   -2035-1921-00097-   -0100-   19-000   From this account
  18894024   PL 115-245, Title Appropriation T 1,693,442,000 2018-12-04 2018-11-20   97-   -0100-1920-00097-   -0100-   19-000   From this account
  19052240   PL 115-232, secti Appropriation T    10,000,000 2018-12-13 2018-12-11   75-   -0944- 19-000 97-   -0100-   19-000   From this account
  19896690   PL 115-245, secti Appropriation T     5,000,000 2019-03-22 2019-03-21   97-   -0300-1921-00097-   -0100-   19-000   From this account
  19213427   PL 115-245, HR 6Appropriation T         150,000 2019-01-03 2018-12-31   17-   -1108- 19-000 97-   -0100-   19-000   From this account
  19213427   PL 115-245, HR 6Appropriation T       1,279,500 2019-01-03 2018-12-31   17-   -1405- 19-000 97-   -0100-   19-000   From this account
  19896689   PL 115-245, secti Appropriation T    10,000,000 2019-03-22 2019-03-21   17-   -1810-1921-00097-   -0100-   19-000   From this account
  19213473   PL 115-245, HR 6Appropriation T         627,500 2019-01-03 2018-12-31   57-   -3700- 19-000 97-   -0100-   19-000   From this account
  19213473   PL 115-245, HR 6Appropriation T         742,000 2019-01-03 2018-12-31   57-   -3850- 19-000 97-   -0100-   19-000   From this account
  19213470   PL 115-245, HR 6Appropriation T         707,500 2019-01-03 2018-12-31   21-   -2070- 19-000 97-   -0100-   19-000   From this account
  19213470   PL 115-245, HR 6Appropriation T         505,000 2019-01-03 2018-12-31   21-   -2060- 19-000 97-   -0100-   19-000   From this account
  19768067   PL 115-245, Title Appropriation T    32,028,000 2019-03-13 2019-03-08   97-   -0100- 19-000 97-   -0105-   19-000   To this account
  19679691   PL 115-245, Title Appropriation T     8,549,000 2019-02-28 2019-02-27   97-   -0100- 19-000 97-   -0105-   19-000   To this account
  19896684   PL 115-245, secti Appropriation T    54,500,000 2019-03-26 2019-03-21   17-   -1804- 19-000 97-   -0100-   19-000   From this account
  19896684   PL 115-245, secti Appropriation T     5,900,000 2019-03-26 2019-03-21   17-   -1106- 19-000 97-   -0100-   19-000   From this account
  19896687   PL 115-245, secti Appropriation T     1,990,000 2019-03-26 2019-03-21   57-   -3400- 19-000 97-   -0100-   19-000   From this account
  19896685   PL 115-245, secti Appropriation T    46,454,000 2019-03-26 2019-03-21   21-   -2020- 19-000 97-   -0100-   19-000   From this account
  20014596   PL 115-245, secti Appropriation T       147,000 2019-04-04 2019-04-04   17-   -1108- 19-000 97-   -0100-   19-000   From this account
  20014596   PL 115-245, secti Appropriation T       366,000 2019-04-04 2019-04-04   17-   -1405- 19-000 97-   -0100-   19-000   From this account
  20014597   PL 115-245, secti Appropriation T     2,671,000 2019-04-04 2019-04-04   57-   -3850- 19-000 97-   -0100-   19-000   From this account
  20014597   PL 115-245, secti Appropriation T     1,443,000 2019-04-04 2019-04-04   57-   -3700- 19-000 97-   -0100-   19-000   From this account
  20014594   PL 115-245, secti Appropriation T     1,862,000 2019-04-04 2019-04-04   21-   -2070- 19-000 97-   -0100-   19-000   From this account



                                                               Page 12 of 14
                                                                                                          CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 089
                            Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 90 of 146



STAR Ref NoLegal Cite        Title                Amount    Date Posted   Date Effective   To TAFS           From TAFS             To From
  20014594 PL 115-245, secti Appropriation T      600,000   2019-04-04    2019-04-04       21- -2060- 19-000 97- -0100- 19-000     From this account
  20990798 PL 115-245 132 SAppropriation T     23,090,000   2019-07-17    2019-07-16       21- -2035-1921-00097- -0100- 19-000     From this account
  20990799 PL 115-245 132 SAppropriation T      3,125,000   2019-07-17    2019-07-16       17- -1109-1921-00097- -0100- 19-000     From this account
  20990801 PL 115-245 132 SAppropriation T     90,796,000   2019-07-17    2019-07-16       97- -0300-1921-00097- -0100- 19-000     From this account
  20990799 PL 115-245 132 SAppropriation T      5,200,000   2019-07-17    2019-07-16       17- -1506-1921-00097- -0100- 19-000     From this account
  20990796 PL 115-245 132 SAppropriation T      6,240,000   2019-07-17    2019-07-16       17- -1804- 19-000 97- -0100- 19-000     From this account
  20990795 PL 115-245 132 SAppropriation T      7,900,000   2019-07-17    2019-07-16       21- -2020- 19-000 97- -0100- 19-000     From this account
  20990799 PL 115-245 132 SAppropriation T     14,003,000   2019-07-17    2019-07-16       17- -1810-1921-00097- -0100- 19-000     From this account
  20990797 PL 115-245 132 SAppropriation T     13,780,000   2019-07-17    2019-07-16       57- -3400- 19-000 97- -0100- 19-000     From this account
  20990800 PL 115-245 132 SAppropriation T     15,200,000   2019-07-17    2019-07-16       57- -3080-1921-00097- -0100- 19-000     From this account
  20990800 PL 115-245 132 SAppropriation T     36,400,000   2019-07-17    2019-07-16       57- -3010-1921-00097- -0100- 19-000     From this account
  21111208 PL 115-245 132 SAppropriation T        290,000   2019-08-09    2019-08-08       57- -3700- 19-000 97- -0100- 19-000     From this account
  21111206 PL 115-245 132 SAppropriation T      4,350,000   2019-08-09    2019-08-08       57- -3080-1921-00097- -0100- 19-000     From this account
  21111206 PL 115-245 132 SAppropriation T      7,900,000   2019-08-09    2019-08-08       57- -3010-1921-00097- -0100- 19-000     From this account




                                                                Page 13 of 14
                                                                                                              CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 090
                         Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 91 of 146



Report Run: 2019-08-15 13.58.21
                                            Warrants Report, FY 2019
Agy/Bur/Acct/TAFS                           STAR Ref No      Legal Cite              Amount Date Posted Date Effective


Account: Operation and Maintenance, Defense-wide (XXX-XX-XXXX) (XXX-XX-XXXX)
Treas Account: Operation and Maintenance, Defense-wide
TAFS: 97-0100 /19

                                                   18600931 132 STAT 2985      44,336,976,000 2018-11-02          2018-10-28


End of file




                                                       Page 14 of 14
                                                                                         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 091
                 Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 92 of 146
M essage (Digitally Signed)


From:
Sent:
                                    ri,nm•••••
                Chewning, Eric SES SD
                8/30/2019 12:21:2 1 AM
To:             Mccusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN 1       •            ); Hoffman, Jonathan R SES OSD OSD (USA)
                (/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPI ENTS/CN=fi;)i(ij                  )
CC:             Benjamin, Michael A SES OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPlENTS/CN= 11      •              ; Hood, Robert R HON OSD OASD LA (US)
                (/O=EASF/OU=EXCHANGE ADMINISTRATfVE GROUP
                (FYDI BOHF23SPOLT)/CN=RECIPIENTS/CN=fiflift:liSil~(;ijlll••••
Subject:     Re: From POLITICO ~ Trump slow-walks Ukraine rnifitary aid meant to contain Russia
Attachments: smime.p7s




Eric D . Chewning
Chief of Staff

From: "McCusker, Elaine A HON OSD OUSD C (USA)" (b) (6)
Date: Thmsday, August 29, 2019 at 8 :19:32 PM
To: "Chewning, Eric SES SD"                   >, "Hoffman, Jonathan R SES OSD OSD (USA)"

Cc: "Benjamin. Michael A SES OSD OUSD C (USA)"                                       >, "Hood, Robert R
HON OSD OASD LA (US)"
Subject: Re: From POLITICO - Trump slow-walks Ukraine military aid meant to contain Russia




 EM

 From: "Chewning, Eric SES SD" (b) (6)
 Date: Thursday, August 29, 2019 at 8~ 06 : 49 PM
 To: "'.McCusker, Elaine A BON OSD OUSD C (USA) 11                                 >, ulloffman,
                                 11
 Jonathan R SES OSD OSD (USA)
 Cc: "Benjamin, Michael A SES OSD OUSD C (USA)'1                                      >, "Hood, Robert
 R HON OSD OASD LA (US)"                                >
 Subject: RE : From POLITICO - Tmmp slow-walks Ukraine military aid meant to contain Russia


 Elaine,




 From: Mccusker, Elaine A HON OSO OUSO C {USA) •
 Sent: Thursday, August 29, 2019 7;34 AM
 To: Chewning, Eric SES SD t                  >; Hoffman, Jonathan R SES OSO OSO {USA)

                                                                                  CPI vOoD 19-3265(00.C.)12Dec19 092
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 93 of 146
Cc: Benjamin, Michael A SES OSD OUSD C (USA) . t                                >; Hood, Robert R HON OSD OASD
LA (US) t                           >
Subject: RE: From POLITICO· Trump slow-walks Ukraine military aid meant to contain Russia




Eric




EM




From: Chewning, Eric SES SD ,. b) 6                >
Sent: Thursday, August 29. 2019 7:27 AM
To: Hoffman, Jonathan R SES OSD OSD (USA)    1                                  ; Mccusker, Elaine A HON OSD OUSD
c {USA)   I

Subject: FW: From POLITICO - Trump slow-wal ks Ukraine military aid meant to contain Russia




From: Eric Chewning ,
Sent: Wednesday, August 28, 2019 10:06 PM
To: Chewning, Eric SES SD t
Subject: From POLITICO - Trump slow-walks Ukraine military ai d meant to contain Russia




                                                                           CPI vOoD 19-3265{DD.C.)12Dec19 093
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 94 of 146


Someune usiny POJ..J11CO.for iOS wants lo share this article with you:




D
Trump slow-walks Ukraine military aid meant to contain Russia




By Caitlin Emma and Connor O'Brien


The Trump administration is slow-walking $250 million in military assistance to Ukraine, annoying lawmakers
and advocates who argue the funding is critical to keeping Russia at bay,

President Donald Trump asked hjs national security team to review the funding program, known as the
Ukraine Security Assistance Initiative, in order to ensure the money is being used in the best interest of the
Ullited States, a senior administration official told POLITICO on Wednesday ....


                                        READ FULL ARTICLE ON POLITICO.COM »



Download the POLITICO app for your iPhone, iPad, or Android device


Follow POLITICO on Twitter: @POLITICO


D1scla1mer Please note that POLITICO is not responsible for the content within this email POLITICO cannot verify the sender of this
email.




                                                                                     CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 094
                Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 95 of 146
Message (Digitally Signed)


From:          Mccusker, .Elalne A HON oso OUSD c (USA) m1.-~
Sent :         8/16/2019 12:09:12 PM
To:            'Duffey, M ichael P. EOP/OMB' e
CC:            Sandy, Mark S. EOP/OMB e

Subject:     USAI
Attachments: USAI Contracting lnfo_16Aug 19 0800.pptx; smime.p7s



Mike
As discussed , attached info on the process/timeline for USAI e xecution.   Please keep close hold and
advi se of any questions. Thanks !
Wr,
EM




                                                                      CPI vOoD 19-3265{DD.C.)12Dec19 095
Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 96 of 146
                       '    UNCLASSIFIED•




• ---
   Ukraine Security Assistance Initiative (USAI)




                            UNCLASSIFIED




                                             CPI v DoD 19-3265 (D.D.C.} 12Dec19 096
Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 97 of 146
                                          '      UNCLASSIFIED •




~~~~~~-o_v_e_rv~ie_w~~~~~-
 b)(5)



Comm itment Date: Date represents the latest date in which the financial document needs to be entered in the
accounting system to initiate procurement packages and forward to the contracting office for action.



Oblig ation Date: Date range represents the projected award date for contracts and government charge card purchases
based on previous experience with similar items and contract instruments.




Please note that the items listed represent the most immediate items (only partial items oi the complete program) needed
to secure obligation prior to September 30, 2019.




                                                 UNCLASSIFIED




                                                                                 CPI vOoD 19-3265{DD.C.)12Dec19 097
    Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 98 of 146
                                  .       UNCLASSIFIED



•         _ _ _F_v_2_0_19
                        _ u_s_A_1_c _as_e_s_· __
                 ,,,.p.........         c........-.... nau-                          ~._..._.O..Wttdo.'il.w:•
                                      ''"•"-1S1s1-)
                                             ..... i\~i!l-.                                     ... .
                                                                                    j(''. .Jn.P.• -
                                                                                                  - lllfd.........., ,
                                                                                                       )




                                          UNCLASSIFIED                                                            2




                                                              CPI v DoD 19-3265 (D.D.C.) 12Dec 19 098
Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 99 of 146
                       '    UNCLASSIFIED•




• ---
   Ukraine Security Assistance Initiative (USAI)
              Second Case Notice




                            UNC LASSIFIED




                                             CPI v DoD 19-3265(D.D.C.}12 Dec 19 099
Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 100 of 146
                                                  '        UNCLASSIFIED•




~~~~~~-o_v_e_rv~ie_w~~~~~-
  b) (5)



 Commitment Date.: Date represents the latest date in which the financial document needs to be entered in the accountfng system to
 initiate procurement packages and forwa rd to the contracting office for action.



 Obligation Date: Oate range represents tne pro1ected award date for contr<icts and government charge card purchases based on
 previous experience with similar items and contract instruments.




                                                           UNCLASSIFIED




                                                                                           CPI v DoD 19-3265 (00.C.) 12Dec19 100
Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 101 of 146
                        .   UNCLASSIFIED



•                         _ u_s_A_1_
            _ _ _F_v_2_0_19        c _a _s e_s_· __
                                                                                  Prt1jec(td Obli@'..thln
                                                                                           l>...t,
    CaNUJ                                  AcqabiUon Plan               Amount
                                                                                   (C'onir11cu 1nnrd.
                                                                                      Uf'chatft lMdt

                                                                                            '24-'28-AU!l-1




                                                                                             ?$-! 8-Aug-I




                            UNCLASSIFIED                                                                    2




                                                            CPI v DoD 19-3265 (D.D.C.} 12Dec 19 101
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 102 of 146
Message (Digitally Signed)


From:          Mccusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN     1
Sent:          8/20/2019 10:17:47 PM
To•            Duffey, Michael P. EOP/OMB 1
CC:            Paoletta, Mark R. EOP/OMB [ !I   •                      ; Sandy, Mark S. EOP/OMB
                 1                          I; Ney, Paul C Jr HON OSD OGC (USA) l/O=EASF/OU=-EXCHANGE ADMINISTRATIVE
               GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=fj;Jf{;j             ; McAndrew , AnneJ SES OSD OUSD C(US)
               [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=flbt(;j                 ]; Dilworth, Monique LSES OSD OUSD C {USA)
               [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN= !I •                    ; Castle, William S SES OSD OGC (US)
               [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=fH)f{;j                    ; Castle, Edwin SSES OSD OGC (US)
               [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIBOH F23SPDLT)/CN=RECIPIENTS/CN ~rfj,:J:Jlirfl(;jnl•••
Subject :      RE : Foot note
Attachments:   smime.p7s



Mike

Seems like we continue to talk (e111ail) past each other a bit We should probably have a call

EM


From: Duffey, Michael P. EOP/OMB ,
Sent: Tuesday, August 20, 2019 3:42 PM
To: Mccusker, Elaine A HON OSD OUSD C (USA) ,
Cc: Paoletta, Mark R. EOP/OMB                               >;Sandy, Mark S. EOP/OMB
                             >; Ney, Paul CJr HON OSD OGC (USA) ,
Subject : Footnote

Elaine - it is our intent to add the following footnote ta the Ukraine apportionment this afteq1oon to take effect
immediately.

Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine Security Assistance
Initiative (Initiative) are not available for obligation until August 16, 2019, to allow for an interagency process to
determine the best use of such funds. 000 may continue its planning and casework for the Initiative during this period.




Thank you.


Sincerely,
Mike

Mike Duffey
Associate Director for National Security Programs

                                                                               CPI v DoD 19-3265(D.D.C.) 12 Dec 19102
            Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 103 of 146
Office of Management and Budget
The White House




                                                          CPI v DoD 19-3265 (D.D.C.) 12Dec 19 103
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 104 of 146
Message (Digitally Signed)


From:          Mccusker, .Elalne A HON OSD OUSD c (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN    1
Sent:          8/16/2019 12:09:14 PM
To:            Duffey, Michael P. EOl?/OMB ml,m::I
CC:            Sandy, M ark S. EOP/OMB   1                            ;   Dilworth, Monique l SES OSD OUSD C (USA)
               [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RE CIPIENTS/CN= 1
Subject:       USAI
Attachments: USAI Contracting lnfo_ 16Aug 19 0800.pptx; smime.p7s



Mike
As discussed, att ached info on the process/t:imeline for           USAI   execution .    Please keep close hold and
advise of any questions . Thanks!
Wr,
EM




                                                                                    CPI v DoD 19-3265 (D.D.C.) 12 Dec 19104
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 105 of 146
Message (Digitally Signed)


From:          Mccusker, .Elalne A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RE CIPIENTS/CN •
Sent:          8/12/2019 8:32:23 PM
To:            Duffey, Michael P. EOP/OM : b 6
CC:            Ney, Paul C Jr HON OSD OGC (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN 1               ;   Castle, William SSES OSO OGC(US)
               [/O=EASF/OU=EXCHANGE ADMINISTRATI VE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPfENTS/CN                          ]; Castle, Edwin S SES OSD OGC (US)
               [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDI BOHF23SPDLT)/CN=RECI P I ENTS/C~
               Dilworth, Monique l SES OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN •                       ; Sandy, Mark S. EOP/OMB


Subject:
                 •
             Apportionment
Attachments: smlme.p7s



Mike

(b) (5)



Thanks,
                                                                                                                  •
EM




                                                                              CPI vOoD 19-3265{DO.C.)12Dec19105
                Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 106 of 146
Message


From :
Sent :
                outtey, Michael P.EOP/OMsrm,llln••••••••
                8/12/2019 3:38:24 PM
To:             Mccusker, Elaine A HON OSD OUSD   c (USA) [/O=EASF/OU=EXCHANG£ ADMINISTRATIVE GROUP
                (FYDIBOHF23SPOLT)/CN=RECIPIENTS/CN:ftnl(5              ·1
CC:             Ney, Paul C Jr HON OSD OGC (USA) [/O=EASF/OU=EXCHANGE ADM INISTRATIVE GROUP
                (FYDIBOHF235PDLT)/CN=RECIPIENTS/CN=fBJild                 I; Paoletta, Mark R. EOP/OMB
                  1   •                      ]; Dilw orth, M onique L SES OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE
                A.DM INISTRATIVE GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN                              ]
Sublect :       RE: USAI




Elaine - r don't have an update.       I   am attempting to get one ..
Sincerely,
Mike
Mike Duffey
Associate Director for National security Programs
offi ce of Management and Budget
The white House


-----origina l Message-----
From: Mccusker, Elaine A HON OSD OUSD c
Sent: Monday, August 12, 2019 11 :24 AM
To: Duffey, Michael P. EOP/OM6
C •        u    Jr H N OSD G


Hey , any update for us? Thanks.
EM

-- ---Ori gi i1a1
From: Duffey,
sent: Sunday,
To: Mccusker,
   · N     Paul                                                                         rk R. EOP/ OMB


Thank you. As soon as      I   know the call time Twill let you know .
Sent from my iPhone
>On Aug 11 , 2019, at 7:29 PM, Mccusker, Elaine A HON OSD OUSD c (USA)
wrote:
>
> Mike
>



>
>>On Aug 11, 2019, at 5:31 PM, Duffey, Michael P. EOP/OMB                                              > wrote:




>> Sent from my iPhone
>>
>>> On Aug 11, 2019, at 4:27 PM, Mccusker, El aine A HON OSD OUSD c (USA)
wrote:
>>>
>» Mike
>>>
                                                                               CPI v DoD 19-3265 {DD.C.) 12Dec19 106
             Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 107 of 146
     -      I   I   -   '   I    -    I    (b) (5)

>>>
>>> EM
>>>
>>>> On Aug 11 , 2019 , at 3:42 PM, Duffey, Michael P. EOP/ OMB



>>>>
>>>> Sincerely,
>>>> Mike
>>>>
>>>> Mike Duffey
>»>Associate Director for National Secu rfty Programs Office of
>>>> Management and Budget The White House
>>>>
>>>> -----original Message-- ---
>>>> From: Mccusker Ela i ne A HON          C (USA)
>>>>
>>>>
>>>>
>>>>
>>>>
>>>>                                                C Jr HON OSD OGC ( USA)
>>>>                                                EOP/ OMB
>>>>
>>>>
>>>>
>>>> Mike.
>>>>
>>>> See r esponses from the experts below.
>>>>
>>>> EM
>>>>
>>>>
>>>>                Message-----
>>>>
>>>>
>>>>
>>>>                                                 S. EOP/OMB
>>>>
>>>>
>>>>                                                C J r HON OSD OGC ( USA)
>>>>                                                EOP/OMB
>>>>
>>>>
>>>>
>»>Thank you Elaine. Th is very much helps me get my arms around th.is. A coupl e of fo11ow-up quesi:ions:




                                                                     CPI vDoD 19-3265 (0.0.C.) 12Dec19107
                     Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 108 of 146




    >>>>
    >»>  I am sorry to drag this into the weeds, but it helps me to communicate the challenges within my
    sphere here.
>>>>
>»>        Tha,nk you!
>>>>




>>>>
>>>>
>>>>       Sincerely,
>>»        Mi ~e
>>>>       ~~~~~~~~~~~~~-­
>>>>
>>>>
>>>>
>>>>                                           C (USA )
>>>>
>>>>
>>>>
>>>>
>>>>
>>>>                                                       HON 050 OGC ( USA)
>>>>
>>>>
>>>>
>»>        Mike, Mark



           (b) (5)
I




>>>>
>>>> EM
>>>>




                                                                         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19108
                Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 109 of 146
Message


From:
Sent:
                Duffey, Michael P. EOP/OMB
                8/12/2019 4:57 :11 PM
                                           i
                                           · rl11,lllr;.111••••••••
To:             Mccusker, Elaine A HON OSD OUSD        c (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=tmiffi              ·1
CC:             Ney, Paul C Jr HON OSD OGC (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=fBJild                I; Paoletta, Mark R. EOP/OMB
                 1   •                        Dilw orth, M onique L SES OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE
                                                  ];
                A.DM INISTRATIVE GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=
Sublect :       Re: USAI




call is at 3 pm
Sent from my iPhone
>On Aug 12, 2019, at 11:25 AM, Mccusker, Elaine A HON               oso OUSD c (USA)                                        >
wrote:
>
> Hey, any update for us? Thanks.
>
> EM
>
> -----original Messa ge-- ---
> From: Duffey, Mi chae 1 P. EOP/OMB       •
> Sent: Sunday, August 11, 2019 7:3
> To: Mccusker, El aine A HON oso OUSD            c
> Cc:       a   C J        S OGC (USA)                                                        a rk fL EOP/OMB
                                 >
>
> Thank you. As soon as I know the ca11 ti me I wi 11 1et you know.
>
> Sent from my iPhone
>
>>On Aug 11, 2019, at 7:29 PM , Mccusker, Elaine A HON OSD OUSD C (USA)                                                     >
wrote:
>>
»     Mike
>>

>>
>>    EM
>:>
       on Aug 11 , 201 9, at '5:31 PM, Duffey, Michael P. EDP/OMS          b) 6)                             > wrote :



>>>
>>> Sent from my iPhone
>>>
                                     PM, Mccusker, Elaine A HON OSD OUSD c ( USA)
                                      > wrote:
>>>>
>>>> Mike
>>>>
                                                       (b) (5)

>>>>
>>>> EM
>>>>
»>»On Aug 11, 2019, at 3:42 PM, Duffey , Michael P. EOP/ OMB                 •                                  > wrote:
>>>>>


>>>>>
>>>>> Sincerely,
                                                                                   CPI vDoD 19-3265 (0 .0.C.) 12 Dec19109
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 110 of 146
>>>>> Mi ke
>>>>>
>>>>> Mike Duffey
>>>>>Associate Director for National Security Programs Office of
>>>>> Management and Budget The white House
>>>>>
>>>>>
>>>>>
>>>>>
>>>>>
>>>>>
>>>>>
>>>>>
>>>>>                                             C Jr HON OSD OGC ( USA)
>>>>>                                             EOP/OMB
>>>>> l)::.,. .l~·
>>>>>
>>>>>
>>>>> Mike.
>>>>>
>>>>> See responses ·from the experts below.
>>>>>
>>>>> EM
>>>>>
>>>>>
>>>>>               Message-----
>>>>>                                                               >
>>>>>
>>>>>
>>>>>                                                S. EOP/OMB
>>>>>
>>>>>                                OUSD C (USA)
>>>>>                                >; Ney . Pau 1 c Jr HON OSD OGC (USA)
>>»>>                             o etta, Mark R. EDP/OMS
>>>>> 1..,.:.ir.a1.:.,
>>>>>
>>>>>
>»»Thank you El aine. Thi s very much helps me get my arms around this. A couple of follow-up questions:




                                                                    CPI v DoD 19-3265 (D.D.C.) 12Dec19110
            Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 111 of 146
»>» I am sorry t.o drag this into the weeds, but it helps me to communicate the challenges           ~~ ithi n   my
sphere h e re.
>>>>>
>>>>>Thank you!
>>>>>
>>>>>




>>>>>
>>>>>
>>>>> Sin cerely,
>>>>> Mi k e
>>>>>
>>>>>
>>>>>
>>>>> --- - -original Message-----
>>>» Froni: Mccusker El aine A HON         C (USA)
>>>>>
>> >>>
> >>> >
> >>>>
>>>>>
>>> >>                                               C J r HON OSD OGC ( USA)
>:;>>>>
>>>>>
>>>>>
>>>>> Mi ke , Mark
>>>>>




>>>>>
>>>>> EM
>>>>>




                                                                        CPI v DoD 19-3265 (D.D.C.) 12Dec19111
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 112 of 146
Message


From :         Duffey, Michael P. EOP/OMB { t
Sent :         8/11/2019 8:49:07 PM
To:            Mccusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIEN TS/CN                     ]
CC:            Sandy, Mark S. EOP/OMB [
               [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/C                      Ney, Paul C Jr HON OSD OGC (USA)
               [/O=EASF/OU=EXCHANGE ADMIN ISTRATIVE GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN= t
               Paoletta, Mark R. EOP/OMB    t                     )
Subject:       Re: USAI




ok, thanks
sent f rom my i Phone
> on Aug 11 , 2019, at 4:27 PM, Mccusker, Elai ne A HON OSD OUSD c (USA)                                          >
wrote:
>
> Mike
>
     •.      • .. •. . ••    • . - .•   •       (b) (5)


> EM
>
>>on Aug 11, 2019, at 3:42 PM, Duffey , Mi c hael P. EOP/ OMB



>>
>> Sincerely,
>> Mike
>> ~~~~~~~~~~~~
>> Mike Duffey
>>Associate Director for National security Programs
>> Office of Management and Budget
>> The White House
>>
>> - ----Ori ginal Message-----
>> From: Mccusker, Elaine A HON oso ouso
>> Sent: Saturday, August 10 , 2019 11 : 47
                  .        EOP/ OMB t                                                   EOP/ OMB
                                                                                                   1   C   J r HON OSD
>>
>>
» Mike.
>>
>> see responses from the experts below.
>>
>> EM
>>
>>
>> -----or iginal Message-- ---
» From: Duffey , Michael P. EOP/ OMB •
>> Sent: Saturday, August 10, 2019 9:
                    .       HON OSD OUSD                                                Sandy, Mark s. EOP/ OMB
                                                                                                       C Jr HON OSD
                                                                                                   >

>>
>> Thank you E1aine. This ver y much hel ps me get my arms around this . A couple of fol l ow-up questions:
>>


                                                                          CPI vDoD 19-3265{DD.C.)12Dec19112
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 113 of 146




>>
>>  I am sorry to drag this into the weeds, but it he1ps me to communicate the challenges within my sphere
her e.
>>
» Thank you!
>>




>>
>>
>>   sincerel y,
>>   Mike
>>   ~~~~~~~~~~~~~
>>
>>
>>   ---- -ori ginal Message---~
>>   From: Mccusker , Elaine A HON OSD OUSD                                        >
>>   sent: Friday, August 9 , 2oi9 ~:32 PM
     T . uffe      M. < 1     EOP/ OMB
 •    •                        >
>> Cc: D1 -w rt     Mom   ue   L SES OSD OUSD   c                                  >; Ney, Paul c Jr HON OSD
OGC (USA)   t   •                      >
>> subject: USAI
>>
>> Mike, Mark
>>


>>

                                                                    CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 113
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 114 of 146
     (b) (5)



>>
>>   EM
>>




                                                             CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 114
             Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 115 of 146
Message


From:        Duffey, Michael P. EOP/OMB •
Sent:        8/10/2019 8:32:36 PM
To:          Mccusker, Elaine A HON OSD OUSD   c (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
             (j:YDIBOHF23SPDLT)/CN=RECIPIENTS/CN= ,                    ); Sani::ly, Ma rk S. EOP/OMB


CC:
              •
             Diiworth, Monique L SES 050 OtJSO C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIBOHF23SPDLT)/CN=RECIPIENTS/C 1                        ]; Ney, Paul C Jr HON 050 OGC (USA)
             [/O=EASF/OU=EXCHANGE ADMIN ISTRATIVE GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS 1                            ];
             Paoletta, Mark R. EOP/OMB ,
Subject:     RE: USA!




Thanks Elai ne, and t he experts.




Thanks.
Sincerely,
Mike
Mike Duffey
Associate Direct or for Nati onal secu rity Programs
offi ce of Management and Budget
The White House
-----original Message- - ---
From: Mccusker, El aine A HON OSD OUSD c
sent: Saturday, August 10, 2019
              .              /OMB 1                                                       EOP/ OMB
                                                                                                          Jr HON OSD
                                                                                                         >

Mike.
See responses from the experts below.
EM

-----Original Message-----
From: Duffey, Michael P. EOP/ OMB •
Sent: Saturday, August 10, 2019 9:
T · 1            i       N OSD OUSD                                                       sandy, Mark   s. EOP/OMB
                                                                                                          Jr HON OSD


Thank you Elaine. Thi s very much helps me get my arms around this. A couple of follow-up questions:




                                                                             CPI v DoD 19-3265 (D.D.C.) 12Dec19115
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 116 of 146




I am sorry t o drag this i nto the weeds, but it helps me to communicate the challenges within my sphere
her e .
Than k you!




sihcerel y ,
Mi ke


-----Orig i nal Message-----
From : Mccusker, El ai ne A HON oso ouso                                         >
sent! Friday, Augus t 9, 2019 S:32
              Mi h          P/ OMB 1                         >;   sandy, Mark s. EOP/ OMB
                                     D C ( USA)   (b (6                          >;   Ney, Paul c Jr HON OSD


Mike, Mark




EM


                                                                       CPI v DoD 19-3265 (D.D.C.) 12Dec19116
     Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 117 of 146




1. (b) (5)                                                                                ?




   •
2. (b) (5)                                                                               ?




                                                ?




   ..
   (b) (5)




4. (b) (5)
                               ?

   (b) (5)




5. (b) (5)                                          ?




                                                    CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 117
  Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 118 of 146



(b) (5)


(b ) (5 )




Please note that there are multiple program offices within the Services' that procures the
articles and services associated with each case.




                                                             CPI v DoD 19-3265 (D.D.C.) 12 Dec 19118
                Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 119 of 146
M essage (Digitally Signed)


From:           Mccusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=fGJll5                I
Sent:           9/16/2019 9:27:2S PM
To :            Norquist , David HON SD n!!l!IWl::l'I
CC:             Lyons, David Brig Gen SD •                •   •           Col USMC OSD OUSD C (USA)
                l/O=EASF/OU=EXCHANGE ADM IN ISTRATIVE GROUP (FYDIBOH F23SPDLT)/CN=RECIPIENTS/CN= t
Subject:        For Big 4 Breakfast
Attachments:    smime.p7s



David

Here is the answer to your two quick execution questions for tomorrow's Big 4 breakfast with the
authorizers:

1) Projection for USAI obligations by year end?

(b) ( 5)




2) Section 284 border barrier obligation status?




Vr,

EM




                                                                            CPI v DoD 19-3265 (D.D.C.} 12Dec 19 119
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 120 of 146
Message (Digitally Signed)


From:          Mccusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDI BOHF23SPDLT)/CN=RE CIPI ENTS/CN= :b 6
Sent:          9/9/2019 10:49:08 PM
To:            Chewning, Eric SES SD "'Nl•i•(;i!!l'I
CC:            Nbflij          Col USMC OSD OUSD C (USA) (/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN= I
Subject:       FW: FY 2019 USAI Vendor List
Attachments:   FY19 USAI Vendor lnformation.pptx; smime.p7s



Eric

Attached potential vendors as discussed. Most, but not all, are U.S.

For example? Rohde&Schwarz and Draeger are Gem1an companies. Kongsberg is a Norwegian
company. But they have U.S. subsidy companies.

EM




                                                                          CPI v DoD 19-3265 (D.D.C.) 12Dec 19 120
  Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 121 of 146


                   FY19 USAI Vendor Information                                                          •



    Major          Total Case
                                                                Projected Sources of Supply
Command/Service      Va lue

  ArmyCECOM         $145.6M                 L3, Harris, Raytheon, TCI Corp, HOT Global, Army Stock
 Joint Munitions     $4.7M                     Army Stock - produced at Army owned ammo plant
   Command
                    $33.65M     AM General, Gibraltar, Barrett, Leupold, Rohde&Schwarz, Trijicon, Magpul, Aspen,
  ArmyTACOM
                                                            Sparks, ADS, Army Stock
 Army USAMMA         $2.9M                          DLA, North American Shelter, Army Stock
 Army USASAC        $11 .SM                               BOH-FPU, containers, Army Stock
 Transportation     $7.05M                               Military and Commercial Air1ift/Sealift
                    $39.SM                       Bowhead, CACI, Kongsberg, Teledyne Marine
    us Navy                               Foster-Miller, iRobot, SRC,TCI, AirTronic, Bauer, Navy Stock
  US Air Force       $4.5M                   Airfield Navigation Aids - Vendor Selection On-going
     Total          $250M




                                              tlN   IM~lfllll




                                                                               CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 121
    Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 122 of 146


D              FY19 USAI Vendor Information                                                      •

                          ArmyCECOM
                            Tranche 1
~                                                   Total Case            Pro~cted   Source of Sueell£
 M2!l                                                 l!!!2
Ukraine                                               $1.6M         L3 or Harris with competed delivery orders

Ukraine                                              $28'2M                Raythe-0n and Army Stock

Ukraine                                               $33 M                  Harris and Army Stock

                                                     $6'2.BM



                            Tranche 2
Partner                                             Total Case            Projected Source of SU1!1!!l£
                                                      ~

UKraine                                              $54,SM           Harris and Army Stock - MoD Comms

Ukraine                                               $4 1M           li~rris and Army Stock   - Mol Comms

Ukraine                                              $ 14.SM                        TCI Corp
Ukraine                                                S5M                   TCI Corp, HOT Global
Ukraine                                               $ 1.5M              L3 or Harris and Asmy Stock
Ukraine                                               $1.7M
Ukraine                                               $1.SM

                                                     $82.SM

                                  tJNC.l/\SSlrllD




                                                                 CPI v DoD 19-3265 (D.D.C.) 12Dec19 122
     Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 123 of 146


•                FY19 USAI Vendor Information                                            •


                   Joint Munitions Command
                           Tranche 1

                                     Total Case             Proiected Source of Supply
                                       ~
                                                  Army Stock - produced at Army O'Mled ammo plant
    Ukraine                            $4.7M

                 TOTAL                $4.7M




                                                         CPI v OoO 19-3265 (0.0.C.) 12 Dec 19 123
      Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 124 of 146


D                   FY19 USAI Vendor Information                                                                 •
                                        Army TACOM
                                         Tranche 1
                          Major Items                          Total case             Projected Source of Supply
                                                                 ~
Ukraine                                                          $325K                DLA tailored   to fit requirement
Ukraine                                                          SS.SM                  AM General, Sparl<s, ADS

Ukraine                                                          $600K                    T hrough Army Sup ply

Ukraine                                                          $300K                      Gi braltar Toyota

Ukraine                                                          S5 ,2M     Barrett. Leupold, Rohde&Schwarz, Trijicon. MAGPUL

                                                                $12.25M



                                         Tranche 2
• •. l U                  Ma'or Items                          Total Case             erojected Sou rce o f Supolv
                                                                 ~

Ukraine    (b)(3 ) 10 USC 130c                                   $4.1M                        AM General

Ukraine                                                         $13.1M          AM General. MAGPUL, Terex/Genie, Aspen

Ukraine                                                          $4.2M                    AM General. Trijicon

                                                                $21.4M

                                             t INCl/\SSlrlH•




                                                                             CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 124
    Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 125 of 146


•              FY19 USAI Vendor Information                                                      •

                         Army USAMMA
                           Tranche 1
                                                    Total Case
    Partner                                                              Projected Source of Sul!l!lll
                                                      ~

                                                                   DLA, North American Rescue, A11ny Stock
    Ukraine                                           S500K

                                                     $600K



                         Army USAMMA
                           Tranche 2
                                                    Total Case
    ~                                                                    Projected Source of Su l!l!ll£
                                                      ~

    Ukraine                                           $301(        DLA, North American Rescue, Army Stock

    Ukraine                                           $270K        OLA, North America n Rescue, Army Stock

    Ukraine                                           $2.1         DLA. North American Rescue, Army Stock

                                                     $2.4M

                                  t INCl/\SSlrllD




                                                                 CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 125
     Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 126 of 146


•                FY19 USAI Vendor Information                                              •

                          Army USASAC
                            Tranche 1
    ~                                     Total Case        Projected Source of Suee!l£
                                             l!:!l!!!
    Ukraine                                  $3 1M
    UkraJne                                 $25.8K
    Ukraine                                  $2.9M

                                             $8.6M



                          Army USASAC
                            Tranche 2
    fmll!t                                  Total Case       P12i!msl ~S!Y!S• S?f ~lll!l!!l£
                                              :!!!!!!!
                                                           BOH-FPU, containers, Army Stock
    Ukraine                                   $SOOK
    Ukra ine                                   $150k

    Ukraine                                    $2.7M       BOH-FPU, containers, Army Stock

    Ukraine                                    $SOK
                                              $3.3M


                                   INC.l/\SSlrllD




                                                         CPI v DoD 19-3265 (D.D.C.) 12Dec 19 126
      Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 127 of 146


•                 FY19 USAI Vendor Information                                                  •

                               US Navy
                              Tranche 1
                                       Total Case                 Pro!ected Source of Supply
                                         l!l!!!!!
    Ukraine                              $ 1.SM                            SRC Inc.

    UJ<raine                             $4M        Bowhead, CACI (subcontract to Virginia Electronics), USG

    Ukraine                              $2.2M                    Kongsberg, Teledyne Marine

    Ukraine                              $16 4              AJrTronlc, Bauer. Cov.an. Draeger, Klein

                                        $24.1M


                               US Navy
                              Tranche 2
                                        IotalCau                   Projected Source of Supply
                                          Value
    Ukraine                               $8.BM                        Foster-Miller, 1Robot,
    Ukraine                               $2.9M                              SRClnc.
    Ukraine                                $4M                                  TCI
                                         $15.7M




                                                             CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 127
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 128 of 146
Message (Digitally Signed)


From:          Chewning, Eric SES SO 1
Sent:          8/29/2019 11:53:06 PM
To:            M cCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=fD)lhJ                   I; Castle, Edwin S SES 050 OGC (USA)
               [/O=EASF/OU=EXCHANGE ADMIN ISTRATIVE GROUP (FVDIBOHF23SPDLT)/CN=RECIPIENTS/CN=firlbn3111it5n•••
               Ney, Paul C Jr HON OSD OGC (USA) [/O=EASF/OU=EX.CHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/<fi;Jfiij
CC:            Verga, Peter SESSO 1     •            ); McAndrew, Anne J SES OSD OUSD C (US) [/O=EASF/OU=EXCHANGE

               ADMIN ISTRATIVE GROUP (FYDIBOHF23SPDLT)/CN=REOPIENTS/Crtjbf{;j                           Lyons, David Brig Gen
               SD ~     •             ]
Subject:     RE : From POLITICO - Trump slow-walks Ukraine military aid meant to contain Russia
Attachments: smime.p7s




-
F rom: M cCusker, Elaine A HON OSD OUSD C {USA)
Sent: Thursday, August 29, 2019 5 :21 PM
                                                       1                                >

To: Castle, Edwin S SES OSD OGC {USA)                                   >; Ney, Paul C Jr HON 050 OGC {USA)
~>
Cc: Verga, Peter SES SD                                                                     ; McAndrew, Anne J SES
OSD OUSD C (US) •                                >;Lyon s, David Brig Gen SD ~>
Subject: RE: Fr om POLITICO · Trump slow-walks Ukraine military aid meant to contain Russia


Scott




EM


From: Castle, Edwin S SES OSD OGC {USA) ,                                  >
Sent: Thursday, August 29, 2019 4:49 PM
To: McCusker, Elaine A HON OSD OUSD C {USA)        1                                 >;Ney, Paul C Jr HON OSD OGC (USA)

                                          >; Chewning, Eric SES SD •                        >; McAndrew, Anne J SES
                                                >; Lyons, David Brig Gen SD ~>
Subject: RE: From POLITICO - Trump slow-walks Ukraine military ai d meant to contain Russia
                                                                                  CPI v DoD 19-3265 (D.D.C.} 12Dec19 128
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 129 of 146




v/r, Scott

From: McCusker, Elaine A HON OSD OUSD C {USA) 1                                 >
Sent: Thursday, August 29, 2019 12:27 PM
To: Ney, Paul C Jr HON OSD OGC (USA) I                         >

Chewning, Eric SES SD  . _>;
Cc: Verga, Peter SES SD 1                  >; Castle, Edwin S SES OSD OGC {USA 1
                                               McAndrew, Anne J SES OSD OUSD C {US)
                                 ; Lyons, David Brig Gen SD 1                  >
                                                                                                                  >"I



Subject: FW: From POLITICO - Trump slow-walks Ukraine military aid meant to contain Russia

Paul,

                                                                                  ?

EM


From: Duffey, M ichael P. EOP/OMB 1
Sent: Thursday, August 29, 2019 10:52 AM
To: M ccusker, Elai ne A HON OSD OUSD {USA) Ic
Subject: RE: From POLITICO - Trump slow-walks Ukraine military aid meant to cont ain Russia

Elaine - her e are our talking points.   1




     I
     I

     I
     I   --
     I
          -
                                                                             CPI v DoD 19-3265 (D.D.C.) 12Dec19 129
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 130 of 146
Message (Digitally Signed)

From:          Chewning, Eric SES SD     1
Sent:          8/29/20i9 11:35:03 PM
To·            McCusker, Elaine A HON OSD OUSD C (USA) [/O~EASF/OU=EXCHAN GE ADMINISTRATIVE GROUP
               ( FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=fGJlld                       I; Ney, Paul C Jr HON OSD OGC (USA)
               [/O=EASF/OU=EXCHANGE A DMIN ISTRATIVE GROUP (FYD IBOH F23SPD LT}/CN=REOPI ENTS/CN firfi.~31i(;(ijil•••
CC:            Verga, Peter SES SD   1       •          );   Castle, Edwin S SES 050 OGC {USA) (/O=EASF/OU::::EXCHANGE
               ADMINISTRATIVE GROU P (FYDIBOHF23SPDLT)/CN::oRECIPIENTS/CN fH)f{ij                      ]; M cAndrew, A nne J SES OSD
               OUSD C (US) l/O=EAS F/OU= EXCHANGE ADMINISTRATIVE GROUP
               (FYD1BOHF23SPDLT)/CN::RECIPIENTS/CN-=fl31ffi                      J; Lyons1 David Brig Gen SD   1
Subject:       RE: From POLITICO - Trump slow-walks Ukral ne military aid meant t o cont ain Ru ssia
Attachments:   smime.p7s




Thanks Josh


Fr om: Mccusker, Elaine A HON OSD OUSD C (USA) 1
Sent: Thursday, August 29, 2019 12:27 PM
To : Ney, Paul C Jr HON OSO OGC (USA) 1
Cc: Verga, Peter SES SD 1                   >;Castle, Edwin S SES OSD OGC (USA) 1
Chewning, Eric SES SD •                        i McAndrew, Anne J SES OSD OUSD c (US)
                                I>; Lyons, David Brig Gen SD ~ >
Subject: FW: From POLITICO - Trump slow-walks Ukraine military aid meant to contain Russia

Paul,

                                                                                           ?

EM


From : DuHey, M ichael p _ EOP/OMB 1                                 >
Sent: Thursday, August 29, 2019 10:52 AM
To : Mccusker, Elai ne A HON OSD OUSD C (USA)                                  >
Subject: RE: From POLITICO - Trump slow-walks Ukraine m ilitary aid meant to contain Russia

Elaine -here are our talking points. •



      I
      I


      '-
      I
      I
           -
                                                                                     •    v DoD 19-3265 (0.0.C.) 12Dec 19 130
             Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 131 of 146
Message


From:        Duffey, Mfchael P. EOP/OMB •
Sent:        8/9/2019 12:46:11 PM
To:          Mccusker, Elaine A HON OSD OUSD   c (USA) [/O=EASF/OU=EXCHANGE ADl\/llNISTRATIVE GROUP
             (FYDIBOHF23SPOLT)/CN=RECIPIENTS/CN     1                   ;   Sandy, Mark S. EOP/OMB
                                        l
CC:          McAndrew, Anne J SES OSD OUSD C (US) [/D=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN                     ]
Subject:     RE: Ukraine




Thank you Elaine . Do you have some t ime to sync by phone around 12 or later?
sincerely,
Mike
Mike Duffey
Associate Di rector for National security Programs
Offi ce of Management and Budget
Millie
-----Origirtal Message-----
From: Mccusker, El aine A HON OSD OUSD c ( USA)     (b (6                                 >
Sent : Thu rsday , August 8, 2
                                                            >; Du f fey, Michael P. EOP/ OMB

                                       ( US)   (b (6                              >


Mike, Mark



Wr,
Elaine




                                                                               CPI v OoD 19-3265 {DD.C.) 12 Dec 19131
                   Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 132 of 146
M essage


From:
Sent :
                                             lli•!DI•••••••
                   Denaro, Paul J. EOP/OMB rm•
                   7/22/2019 11:54:27 PM
To:                McAndrew, Anne J SES OSD OUSD C (US) l/O=EASF/OUc:::EXCHANGE ADMINISTRATIVE GROUP
                   (FYDIBOHF23SPDLT}/CN=RECIPIENTS/CN=tnJl(d                I
Subject:           Re: Ukraine Funding Plan



Thanks again for getting this to us tonight- much appreciated !

Sent from my iPhone

On Jul 22, 2019, at 6:31 PM, McAndrew, Anne J SES OSD OUSD C (US)                                          >wrote:



           At1ached is a list of planned USAI procurement, which was submitted to Congress in March
           (Tranche l) and Mary (Trahche 2).

           Hope th.is is helpful!
           Anne




           From: Denaro, Paul J. EOP/OMB ,
           Sent: Monday, July 22, 2019 4:54 PM
           To: McAndrew, Anne J SES OSD OUSD C (US)
           Subject: Ukraine Funding Plan

           Anne,




           -
           A nything you can provide tonight would be esper.ially helpfuL

           Thanks!
           Paul

           Paul Denaro
           National Security Division
           Office of Management and Budget
           rmBlmll




           <FY2019 USAI Tranches.docx>


                                                                                CPI v DoD 19-3265 {DD .C.) 12Dec19 132
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 133 of 146
M essage


From:         Denaro, Paul J. EOP/OMB   1
Sent;         7/19/2019 4:47:24 PM
To:           McAndrew, Anne J SES OSD OUSD C (US) l/O=EASF/OU.::EXCHANGE ADMINISTRATIVE GROUP
              (FYDIBOHF23SPDLT}/CN=RECIPIENTS/CN=ft!)tm              I
CC:           Falk Curtin, Edna T. EOP/OMB 1                        Glazer, Josh S. EOP/OMB

Subject:
               •   •
              Ukraine



Anne,




Thanks,
Paul

Paul Denaro
National Security Division
Office of Management and Budget
~




                                                                          CPI vDoD 19-3265{DD.C.)12Dec19133
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 134 of 146
Message (Digitally Signed)


From:          McAndrew, Anne J SES OSD OUSD C (US) l/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT}/CN=RECIPIENTS/CN 1
Sent:
To:
Subject:
               7 /22/2019 10:30:55 PM
               Denaro, Paul J. EOP/OMBrm,lfl.n•••••••
               RE: Ukraine Funding Plan
Attachments:   FY2019 USAI Tranches,docx; smime.p7s




Attached is a list of planned USAf procurement, which was submitted to Congress in March (Tranche I) and
Mary (Tranche 2).

Hope this is helpful !
Anne




From: Denaro, Paul J. EOP/OMB                                   >
Sent: Monday, July 22, 2019 4:54 PM
To: McAndrew, Anne J SES OSD OUSD C (US) ,
Subject: Ukraine Funding Plan

Anne,




Anything you can provide tonight would be especially helpful.

Thanks!
Paul

Paul Denaro
National Security Division
Office of Management and Budget
mrcmm




                                                                         CPI v DoD 19-3265 (D.D.C.) 12Dec19 134
      Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 135 of 146
                                       l lNCLASSIFIED//FOlJO

FYl 9 Tranche l ($125M) notified to Congress in March

•



•



•

•


•

FY19 Tranche 2 ($125M) notified to Congress in May - Notified after SecDef, in coordination wjth
SecState, certified that «Ukraine has taken substantial actions to make defense institutional refonns ··

•


•


•




•

•



                                       UNCJ.,t\SSIFIEO/(FOUO

                                                                         CPI vDoD 19-3265(00.C.) 12Dec19135
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 136 of 146
Message (Digitally Signed)

From:          Chewning, Eric SES SD •
Sent:          9/12/2019 10:24:19 AM
To:            Mccusker, Elaine A HON OSO OUSD C (USA) [/o~EASF/0U=EXCHANG£ ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLn/cN=RECIPIENTS/CN=flbjm                 ; Norquist, David HON SD •
Subject :      RE: USAI
Attachments: smime.p7s



thanks

From: Mccusker, Elaine A HON OSD OUSD C (USA)
Sent: Wedhesday, September 11, 2019 9:51 PM
To: Norquist , David HON SD e
Cc: Chewning, Eric SES SD e
Subject: USAI

FYL you may know this, but getting word from OMB that funds will be released for obligation starting
tomorrow. No additional intel yet. Will advise.

EM




                                                                          CPI v DoD 19-3265 (D.D.C.) 12Dec 19 136
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 137 of 146
Message (Digitally Signed)

From:          Chewning, Eric SES SD •
Sent:          9/12/20i911:13:41 AM
To:            McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE. ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENT5/CN=tGJlld               I; Norquist, David HON SD •-=-••••:...
CC:            Hoffman, Jonathan R SES OSD OSD (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDI BOHF23SPDLT)/CN=RE Cl Pl ENTS/CN= 1
Subject:     RE: USAI
Attachments: srnime.p7s




From: Mccusker, Elaine A HON OSD OUSD C (USA) ,                                        >
Sent: Wednesday, September 11, 2019 9:51 PM
To; Norquist, David HON SD ,
Cc: Chewning, Eric SES SD ,
Subject: USAI


FYL you may know this, but getting word from OMB that funds wiUbe released for obLigation starting
tomorrow. No additional intel yet Will advise.

EM




                                                                                  CPI v DoD 19-3265 (D.D.C.} 12Dec19 137
             Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 138 of 146
Message

From:
Sent:
             Duffey, Michael P. EOP/OMB
             8/26/2019 9:07 :01 AM
                                      l  (,llfl(;.111••••••••
                                      • tl




To;          Mccusker, Elaine A HON OSD OUSD c (USA) (/O=EASF/OU=EXCHANG£ ADMINISTRATIVE GROUP
             (i:YDIBOHF23SPOLT)/CN=RECIPIENTS/cNrli'llf;1            'I
Subject:     USA!



Elaine -
We will be extend i ng t he footnote right away this morning. If you are free earl y, T can provi de t he
readout I got from the Friday meeting
Mike
Sent from my iPhone




                                                                        CPI vOoD 19-3265{DD.C.)12Dec19138
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 139 of 146
Message


From:         Duffey, Michael P. EOP/OMB JFljl,ilj~
                                                 •••••••••
Sent :        8/20/2019 7:42:21 PM
To:                                             c
              Mccusker, Elaine A HON OSD OUSD (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP

              (j:YDIBOHF23SPDLT)/CN=REC:lllP~IE;N~T~
                                                   S/~C~Nl'llllll~
CC:           Paoletta, Mark R. EOP/OMB [fl,      •                         Sandy, Mark S. EOP/OMB
                t   •                        ]; Ney, Paul C Jr HON 050 OGC (USA) l/O=EASF/OU=EXCHANGE ADMINISTRATIVE'
              GROUP (FYDIBOH F23SPDLT)/CN=RECI PIENTS/CN=fli)flij
Subject:      Footnote



Elaine - it is our intent to add the following footnote to the Ukraine apportionment this afternoon to take effect
immediately.

Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukra ine Security Assistance
Initiative {Initiat ive) are not available for obligation until August 26, 2019, to allow for an interagency process to
determine the best use of such funds. DOD may continue its planning and casework for the Init iative during this period.




Thank you.

Sincerely,
Mike

Mike Duffey
Associate Director for National Security Programs
Office of Management and Budget
The White House




                                                                               CPI v OoD 19-3265 (D.D.C.) 12 Dec 19139
              Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 140 of 146
M essage


From:          Duffey, Michael P. EOP/OMB   m!lmr;J•••••••••
Sent:          8/20/2019 3 :31:32 PM
To:            M ccuske r, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=tl31ffi                 ]
CC:            PaoIetta, Mark R. EOP/ OMB   rmiflm•iiiiiiiiiiiii
Subject:       RE : Any n ews ?



Thanks Elaine. I understand, and thank you for the continued dialogue o n t his topic.




Sincerely,
Mike

Mike Duffey
Associate Director fo r National Security Programs
Office of M anagement and Budget
The Whit e House



From: Mccusker, Elaine A HON OSD OUSD C (USA)           1

Sent: Tuesday, August 20, 2019 10:54 AM
To: Duffey, M ichael P. EOP/ OMB 1                                  >
Subject: [WARNING: UNSCANNABLE EXTRACTION FAILED] RE: Any news?


Mike

Understand t he technical legalities and definitions.




W e will have another case timeline coming to you today.

Wr,
EM



From: Duffey, Michael P. EOP/OMB 1
Sent: Tuesday, August 20, 2019 10:10 AM
To: Mccusker, Elaine A HON OSD OUSO C {USA)        1                              >
Subject: FW: Any news?


                                                                                CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 140
               Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 141 of 146
Elaine - received your vm, thanks for t he call. Will call you before noon. •



Sincerely,
Mike

Mike Duffey
Associate Direct or for National Security Programs
Office of Management and Budget
The Whit e House



From: Paoletta, Mark R. EOP/OM B ,
Sent: Monday, August 19, 2019 6:59 PM
To: Duffey, M ichael P. EOP/OMB 1
Subject: Fwd: Any news?


        Mike/Elaine,




        Thanks,
        Mark

        On Aug 19, 2019, at 6 :07 PM, Paoletta, Mark R. EOP/OMB '4(b ) (6 )
        wrote:



                 From: Duffey, Michael P. EOP/OMB 1
                 Sent: Monday, August 19, 2019 6:01 PM
                 To: Paoletta, Mark R. EOP/OMB 1
                 Subject: FW: Any news?




                 Sincerely,
                 Mike

                                                                                CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 141
Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 142 of 146
 Mike Duffey
 Associate Director for National Security Programs
 Office of Management and Budget
 The White House



 From: Mccusker, Elaine A HON OSD OUSD C {USA) ,                                          >
 Sent : Monday, August 19, 2019 5:55 PM
 To: Duffey, Michael P. EOP/OMB ,
 Subject: RE: Any news?

 Mike




 EM



 From: Duffey, Michael P. EOP/OMB ,
 Se nt : Monday, August 19, 2019 5:16 PM
 To: Mccusker, Elaine A HON OSD OUSD C {USA} ,                                        >
 Subject: RE: Any news?

 Saw that. Thanks for the reminder. We have no int erest in delaying any action up until
 just before the obligation event occurs and want t hose processes to proceed .

 Sincerely,
 Mike

 Mike Duffey
 Associate Di rector for National Security Programs
 Office of Management and Budget
 The White House



 From: Mccusker, Elaine A HON OSD OUSD      c {USA)
 Sent: Monday, August 19, 2019 12:51 PM
 To: Duffey, Michael P. EOP/OM B ,
 Subject: RE: Any news?

 Mike

 Reminder, per the notes with t he slide/table, the funds go into the system today to
 initiate transactions and obligate.

 EM



                                                               CPI   v OoO 19-3265 (0.0.C.) 12 Dec 19 142
Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 143 of 146

 From: Duffey, Michael P. EOP/OMB 1
 Sent: Monday, August 19, 2019 12:21 PM
 To: Mccusker, Elaine A HON OSD OUSD c (USA)     I                                 >
 Subject: RE: Any news?

 Elaine - closing the loop on this, OM B OGC determined   1




 Sincerely,
 Mike

 Mike Duffey
 Associate Director for National Security Programs
 Office of Management and Budget
 The White House


 From: Mccusker, Elaine A HON OSD OUSD c (USA)       I

 Sent: Saturday, August 17, 2019 2:59 PM
 To: Duffey, Michael P. EOP/OMB 1
 Subject: Re: Any news?

 Thanks



 From: "Duffey, Michael P . EOP/OMB" (b) (6)
 Date: Saturday, August 17, 2019 at 2:38:03 PM
 To: "McCusker, Elaine A HON OSD OUSD C (USA)"
 (b) (6)                      >
 Subject: Re: Any news?

 1 should probably confirm that sjnce thi s is on everyone's radar. Will try to do so
 today

 Sent from my iPhone

 011 Aug 17, 2019, at 2:35 PM, McCusker, Elaine A HON OSD OUSD C (USA)
 (b) (6)                        > wrote:

          Copy



          From: "Duffey, Michael P . EOP/OMB"
          (b) (6)                           >
          Date: Saturday, August 17, 201 9 at 2: 19:51 PM
          To: "McCusker, E laine A HON OSD OUSD C (USA)"
          (b) (6)                          >
          Subject: Re: Any news?

          (b) (5)


                                                              CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 143
Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 144 of 146
       Sent from my iPhone

       On Aug 17, 2019, at 2 :05 PM, McCusker, E laine A HON OSD
       OUSD C (USA) (b) (6)                              wrote ~

             So are we good to proceed with the $6 lM cases on
             Nfonday?


             From: "Duffey, Michael P, EOP/OMB "
             (b) (6)                          >
             Date: Saturday, August 17, 2019 at 1:34:42 PM
             To: "McCusker, El aine A HON OSD OUSD C
             (USA)" (b) (6)
             Subject: Re: Any news?

             Sounds like Ukraine was not cliscussed.

             Sent from my iPbone

             On Aug 17, 2019, at 1·1 :39 AM, McCusker, Elaine
             A HON OSD OUSD C (USA}
             (b) (6)                              > wrote :

                    Not yet.



                    From: "Duffey, Michael P .
                    EOP/OMB "
                    (b) (6)                           >
                    Date: Saturday, August 17, 201 9 at
                    9 :55:49 AM
                    To: "McCusker, Elaine A HON
                    OSD OUSD C (USA)"
                    (b) (6)
                    Subject~ RE : Any news?



                    No - still trying to get a read out . Have
                    you heard anything on the Afghanistan
                    piece?




                    Sincerely,

                    Mike




                    Mike Duffey

                                                              CPI v OoO 19-3265 (0.0.C.) 12 Dec 19 144
Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 145 of 146
                  Associate Director for National Security
                  Programs

                  Office of Management and Budget

                  The White House




                  From: Mccusker, Elaine A HON OSD
                  OUSD C(USA)


                  Sent: Saturday, August 17, 2019 8:00
                  AM
                  To: Duffey, Michael P. EOP/OMB

                   •
                  Subject: Any news?




                  On the meeting?



                  EM



                  From: "Duffey, .rvlichael P .
                  EOP/OMB"
                  (b) (6)                         >
                  Date: Thursday, August 15, 2019 at
                  7:59:54 PM
                  To: "McCusker, Elaine A HON
                  OSD OUSD C (USA)"
                  (b) (6)                        >
                  Su bject: Re: Slide


                  That works_Thx

                  Sent from my iPhone

                  > On zombie luAug 15, 2019, at 7 :52
                  PM, Mccusker, Elaine A HON OSD
                  OUSDC (USA)
                  (b) (6)                             >
                  wrote:
                  >
                  > Mike
                  >
                  > Hey, I got tied up so didn' t get the
                                                          CPI v OoD 19-3265 (0.0.C.) 12Dec 19 145
Case 1:19-cv-03265-CKK Document 23-2 Filed 02/14/20 Page 146 of 146
                  data to you we discussed. First thing
                  tomorrow ok?
                  >
                  >EM




                                                     CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 146
                 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 1 of 146
Message (Digitally Signed)


From:          Chewning, Eric SES SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=CHEWNING, ERIC SES SDDD4)
Sent:          9/12/2019 10:24:19 AM
To:            Mccusker, Elaine A HON OSD OUSD C (USA) [/O=SD/OU=First Administrative
               Group/cn=Recipients/cn   (b) (6)                   ); Norquist, David HON SD [/O=SD/OU=EXCHANGE
             ADMINISTRATIVE GROUP (FYDIBOHF23SPOLT)/CN=RECIPIENTS/CN=Norquist, David HON SD81d]
Subject:     RE: USAI
Attachments: smime.p7s



thanks

From: Mccusker, Elaine A HON OSD OUSD C (USA) (b)      (6)                           >
Sent: Wednesday, September 11, 2019 9:51 PM
To: Norquist, David HON SD (b) (6)              >
Cc: Chewning, Eric SES SD (b) (6)
Subject: USAI

FYI, you may know this, but getting word from OMB that funds will be released for obligation starting
tomorrow . No additional intel yet. Will advise.

EM




                                                                               CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 001
                 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 2 of 146
Message (Digitally Signed)


From:          Chewning, Eric SES SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=CHEWNING, ERIC SES SDDD4]
Sent:          9/1/2019 7:46:38 PM
To:            Lyons, David Brig Gen SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=Lyons, David BGen SDa2e]; Ney, Paul C Jr HON OSD OGC (USA)
               [/O=SD/OU=First Administrative Group/cn=Recipients/cn=(b) (6)             ]; Mccusker, Elaine A HON OSD
               OUSD C (USA) [/O=SD/OU=First Administrative Group/cn=Recipients/cn(b) (6)                         ]
CC:            Verga, Peter SES SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYD1BOHF23SPDLT)/CN=RECIPIENTS/CN=Verga, Peter SES SD7ea]; Rood, John CHON OSD OUSD POLICY (USA)
               [/O=SD/OU=First Administrative Group/cn=Recipients/cn=(b) (6)                 ; Castle, Edwin S SES OSD OGC
               (USA) [/O=SD/OU=First Administrative Group/cn=Recipients/cn=(b) (6)                   ]
Subject:       Re: Ukraine
Attachments:   smime.p7s



(b) (5)                          .

Eric D. Chewning
Chief of Staff

From: "Lyons, David Brig Gen SD" <(b) (6)          >
Date: Friday, August 30, 2019 at 8:25:20 PM
To: "Ney, Paul C Jr HON OSD OGC (USA)" (b) (6)                 >, "McCusker, Elaine A HON OSD
OUSD C (USA)" <(b) (6)                       >
Cc: "Chewning, Eric SES SD" (b) (6)            >, "Verga, Peter SES SD" (b) (6)              >,
"Rood, John CHON OSD OUSD POLICY (USA)" (b) (6)                       >, "Castle, Edwin S SES OSD
OGC (USA)" <(b) (6)                       >
Subject: RE: Ukraine

 (b) (5)


 Thanks much ...
 VR,
 Detroit


 From: Ney, Paul C Jr HON OSD OGC (USA) (b)     (6)                   >
 Sent: Friday, August 30, 2019 8:13 PM
 To: Mccusker, Elaine A HON OSD OUSD C (USA) <(b)       (6)                        >
 Cc: Chewning, Eric SES SD (b) (6)                  >; Verga, Peter SES SD (b) (6)                >; Rood, John C HON OSD
 OUSD POLICY (USA) <(b) (6)                       >; Castle, Edwin S SES OSD OGC (USA) <(b)     (6)                   >;
 Lyons, David Brig Gen SD <(b) (6)               >
 Subject: Re: Ukraine


 I(b) (5)




                                                                                CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 002
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 3 of 146
(b) (5)



Paul Ney
General Counsel
Department of Defense
(b) (6)


On Aug 30, 2019, at 7:11 PM, McCusker, Elaine A HON OSD OUSD C (USA)
(b) (6)                        > wrote:

          (b) (5)

          EM


          -----Original Message-----
          From: Chewning, Eric SES SD (b) (6)             >
          Sent: Friday, August 30, 2019 7: 11 PM
          To: McCusker, Elaine A HON OSD OUSD C (USA) (b) (6)                          >; Ney,
          Paul C Jr HON OSD OGC (USA) (b) (6)                 >; Verga, Peter SES SD
          (b) (6)              >; Rood, John CHON OSD OUSD POLICY (USA)
          (b) (6)                     >
          Cc: Castle, Edwin S SES OSD OGC (USA) <(b) (6)                   >; Lyons, David Brig
          Gen SD (b) (6)                 >
          Subject: RE: Ukraine

          (b) (5)

          -----Original Message-----
          From: McCusker, Elaine A HON OSD OUSD C (USA)
          (b) (6)                          >
          Sent: Friday, August 30, 2019 7:06 PM
          To: Chewning, Eric SES SD (b) (6)                    >; Ney, Paul C Jr HON OSD OGC
          (USA) <(b) (6)                   >; Verga, Peter SES SD <(b) (6)             >;
          Rood, John CHON OSD OUSD POLICY (USA) <(b) (6)                              >
          Cc: Castle, Edwin S SES OSD OGC (USA) <(b) (6)                          >; Lyons,
          David Brig Gen SD (b) (6)                  >
          Subject: FW: Ukraine

          (b) (5)



          Wr,
          EM


          -----Original Message-----
          From: Duffey, Michael P. EOP/OMB (b) (6)
                                                                     CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 003
      Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 4 of 146
Sent Friday, August 30, 2019 7:04 PM
To: McCusker, Elaine A HON OSD OUSD C (USA) (b) (6)
Subject: Ukraine

(b) (5)




                                                      CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 004
                 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 5 of 146
Message (Digitally Signed)


From:          Chewning, Eric SES SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=CHEWNING, ERIC SES SDDD4]
Sent:          9/1/2019 1:33:48 PM
To:            McCusker, Elaine A HON OSD OUSD C (USA) [/O=SD/OU=First Administrative
               Group/cn=Recipients/cn=(b) (6)                      ; Ney, Paul C Jr HON OSD OGC (USA) [/O=SD/OU=First
               Administrative Group/cn=Recipients/cn=(b) (6)              ]
CC:            Verga, Peter SES SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYD1BOHF23SPDLT)/CN=RECIPIENTS/CN=Verga, Peter SES SD7ea]; Rood, John CHON OSD OUSD POLICY (USA)
               [/O=SD/OU=First Administrative Group/cn=Recipients/cn(b) (6)                  ]; Castle, Edwin S SES OSD OGC
               (USA) [/O=SD/OU=First Administrative Group/cn=Recipients/cn=(b) (6)                    ]; Lyons, David Brig Gen
               SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=Lyons, David BGen
               SDa2e]
Subject:        RE: Ukraine
Attachments:    smime.p7s



Hi All,
I spoke to the boss. (b) (5)


From: Mccusker, Elaine A HON OSD OUSD C (USA) (b)         (6)
Sent: Friday, August 30, 2019 8:28 PM
To: Ney, Paul C Jr HON OSD OGC (USA) (b)     (6)
Cc: Chewning, Eric SES SD (b) (6)                    l>; Verga, Peter SES SD (b) (6)                  >; Rood, John C HON OSD
OUSD POLICY (USA) (b) (6)                           >; Castle, Edwin S SES OSD OGC (USA) (b)    (6)
Lyons, David Brig Gen SD <(b) (6)                  >
Subject: Re: Ukraine


Paul

(b) (5)




We,
EM


From: "Ney, Paul C Jr HON OSD OGC (USA)" (b) (6)
Date: Friday, August 30, 2019 at 8:12:31 PM
To: "McCusker, Elaine A HON OSD OUSD C (USA)" (b) (6)
Cc: "Chewning, Eric SES SD" (b) (6)                   >, "Verga, Peter SES SD" (b) (6)               ,
"Rood, John CHON OSD OUSD POLICY (USA)" (b) (6)                               , "Castle, Edwin S SES OSD
OGC (USA)" (b) (6)                        >, "Lyons, David Brig Gen SD" (b) (6)                >
Subject: Re: Ukraine

(b) (5)


                                                                                   CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 005
                    Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 6 of 146
(b) (5)




Paul Ney
General Counsel
Department of Defense
(b) (6)


On Aug 30, 2019, at 7:11 PM, McCusker, Elaine A HON OSD OUSD C (USA)
<(b) (6)                       > wrote:

          (b) (5)

          EM


          -----Original Message-----
          From: Chewning, Eric SES SD (b) (6)             >
          Sent: Friday, August 30, 2019 7: 11 PM
          To: McCusker, Elaine A HON OSD OUSD C (USA) (b) (6)                          >; Ney,
          Paul C Jr HON OSD OGC (USA) (b) (6)                 >; Verga, Peter SES SD
          (b) (6)              >; Rood, John CHON OSD OUSD POLICY (USA)
          (b) (6)
          Cc: Castle, Edwin S SES OSD OGC (USA) (b) (6)                    >; Lyons, David Brig
          Gen SD (b) (6)
          Subject: RE: Ukraine

          (b) (5)

          -----Original Message-----
          From: McCusker, Elaine A HON OSD OUSD C (USA)
          (b) (6)                          >
          Sent: Friday, August 30, 2019 7:06 PM
          To: Chewning, Eric SES SD (b) (6)                    >; Ney, Paul C Jr HON OSD OGC
          (USA) (b) (6)                    >; Verga, Peter SES SD (b) (6)              >;
          Rood, John CHON OSD OUSD POLICY (USA) (b) (6)
          Cc: Castle, Edwin S SES OSD OGC (USA) (b) (6)                            ; Lyons,
          David Brig Gen SD (b) (6)                  >
          Subject: FW: Ukraine

          (b) (5)



          Wr,
          EM
                                                                      CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 006
          Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 7 of 146



-----Ori gi naJ Message-----
From: Duffey, Michael P. EOP/OMB (b) (6)
Sent: Friday, August 30, 2019 7:04 PM
To: McCusker, Elaine A HON OSD OUSD C (USA) (b) (6)
Subject: Ukraine

(b) (5)




                                                       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 007
                  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 8 of 146
Message


From:            Chewning, Eric SES SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
                 (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=CHEWNING, ERIC SES SDDD4]
Sent:            9/1/2019 1:20:07 PM
To:              Mccusker, Elaine A HON OSD OUSD C (USA) [/O=SD/OU=First Administrative
                                       (b)
                 Group/cn=Recipients/cn· ·(6)
                                           ········
Subject:         Ukraine




Elaine,



-
I spoke t o the boss. (b)




Eric D. Chewning
Chief of Staff
                            (5)




Office of the Secretary of Defense
Pentagon, -(b)
           (6)
(b) (6)




                                                                                 CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 008
          Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 9 of 146




  Mr. Russell Vought
  Acting Director
  Office of Management and Budget
  725 17th St. NW
  Washington, DC 20503

  Dear Mr. Vought:
(b) (5)




                                          Sincerely,



                                          David L. Norquist




                                                         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 009
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 10 of 146
Message (Digitally Signed)


From:           Chewning, Eric SES SD [(b)   (6)
Sent:           6/25/2019 10:15:07 AM
To:             Rood, John CHON OSD OUSD POLICY (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYD1BOHF23SPDLT)/CN=RECIPIENTS/CN(b)                (6)      ]; McCusker, Elaine A HON OSD OUSD C (US)
                [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=(b) (6)
CC:             Baker, Phillip COL SD (b) (6)     l]; (b) (6)  CAPT SD [(b) (6)        ]; Verga, Peter SES SD
                [(b) (6)         ]; (b) (6)       LtCol USMC OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE
                ADMINISTRATIVE GROUP (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN(b) (6)            ]; McAndrew, Anne J SES OSD
                OUSD C (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYD1BOHF23SPDLT)/CN=RECIPIENTS/CN(b)                (6)              (b) (6)                 CIV OSD OUSD POLICY
                (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYD1BOHF23SPDLT)/CN=RECIPIENTS/C(b)               (6)                        ; Cooper, Laura K SES OSD OUSD POLICY
                (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN(b) (6)                     ]; (b)    (6)         COL USARMY OSD OUSD POLICY
                (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN(b)              (6)       ]; (b)   (6)               Col USAF OSD OUSD POLICY
                (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN(b)                (6)              ]; Trulio, David V SES OSD OUSD POLICY (USA)
                [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP (FYD1BOHF23SPDLT)/CN=RECIPIENTS/CN(b)                        (6)
Subject:        RE: POTUS follow up
Attachments:    smime.p7s



Thanks


From: Rood, John C HON OSD OUSD POLICY (USA) (b)                  (6)
Sent: Monday, June 24, 2019 11:12 PM
To: Chewning, Eric SES SD (b)   (6)                        >; Mccusker, Elaine A HON OSD OUSD C (US)
(b) (6)
Cc: (b) (6)     COL SD (b) (6)                         ;   (b) (6)
                                                        CAPT SD (b) (6)                >; Verga, Peter SES SD
(b) (6)            >; (b) (6)       LtCol USMC OSD OUSD C (USA) (b) (6)                             ; McAndrew,
Anne J SES OSD OUSD C (US) (b)(6)                       >;(b) (6)                  CIV OSD  OUSD  POLICY   (US)
(b) (6)                           Cooper, Laura K SES OSD OUSD POLICY (US) (b) (6)
(b) (6)      COL USARMY OSD OUSD POLICY (USA) (b) (6)                         >; (b) (6)               Col USAF
OSD OUSD POLICY (USA) (b) (6)                         ; Trulio, David V SES OSD OUSD POLICY (USA)
(b) (6)
Subject: RE: POTUS follow up


We're working to get the additional data to fill in the rest.


From: Chewning, Eric SES SD (b) (6)                           >
Sent: Monday, June 24, 2019 5:53 PM
To: Mccusker, Elaine A HON OSD OUSD C (US) (b)              (6)                                Rood, John C HON OSD OUSD POLICY
(USA) (b) (6)                         >
Cc: (b) (6)       COL SD (b)
                           (6)                        >;(b) (6)     CAPT SD (b) (6)                       >; Verga, Peter SES SD
(b) (6)              (b) (6)                       LtCol USMC OSD OUSD C (USA) <(b)         (6)                        ; McAndrew,
Anne J SES OSD OUSD C (US) (b) (6)                                  >
Subject: RE: POTUS follow up


Thanks Elaine.
John, can policy fill in the gaps?


                                                                                         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 010
                 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 11 of 146

From: Mccusker, Elaine A HON OSD OUSD C (US) (b)   (6)
Sent: Monday, June 24, 2019 4:28 PM
To: Chewning, Eric SES SD (b) (6)               >; Rood, John C HON OSD OUSD POLICY (USA)
(b) (6)
Cc: (b) (6)     COL SD (b) (6)               >; (b) (6)    CAPT SD (b) (6)                    >; Verga, Peter SES SD
(b) (6)               ; (b) (6)           LtCol USMC OSD OUSD C (USA) (b) (6)                              ; McAndrew,
Anne J SES OSD OUSD C (US) (b)    (6)
Subject: RE: POTUS follow up



Eric

Attached paper we provided to 0MB on Friday regarding similar question. It does not have info on U.S. firms
or other NATO support to Ukraine, but answers the other basics as a start.

<< >>

Vr

EM



From: Chewning, Eric SES SD (b)     (6)                  >
Sent: Monday, June 24, 2019 3:47 PM
To: Rood, John CHON OSD OUSD POLICY (USA) (b)        (6)                           l>; Mccusker, Elaine A HON OSD
OUSD C (US) (b) (6)                     >
Cc: (b) (6)     COL SD <(b) (6)                  >;(b)   (6)         CAPT SD (b)   (6)                    ; Verga, Peter
SES SD (b) (6)
Subject: POTUS follow up


John and Elaine,

There was a follow up item (b) (5)                             . Can you all provide additional detail on the recent
security cooperation funds to Ukraine?

https://dod.defense.gov/News/News-Releases/News-Release-View/Article/1879340/dod-announces-250m-
to-u kra i ne/

Specifica Ily,

What was the funding used for? i.e., did it go to U.S. firms?

Who funded it?

What do other NATO members spend to support Ukraine?




Eric D. Chewning


                                                                              CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 011
                 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 12 of 146
Chief of Staff

Office of the Secretary of Defense

      (b)
Pentagon,-
           (6)




                                                              CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 012
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 13 of 146
Message (Digitally Signed)

From:          McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=(b) (6)                        ]
Sent:          9/5/2019 12:29:15 PM
To:            Ney, Paul C Jr HON OSD OGC (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYD1BOHF23SPDLT)/CN=RECIPIENTS/C(b) (6)                 ; Chewning, Eric SES SD (b) (6)               ; Verga,
               Peter SES SD (b) (6)
CC:            Hood, Robert R HON OSD OASD LA (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYD1BOHF23SPDLT)/CN=RECIPIENTS/C(b) (6)                       ]; Castle, Edwin S SES OSD OGC (USA)
               [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN(b) (6)
               Castle, William S SES OSD OGC (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIB0HF23SPDLT)/CN=RECIPIENTS/C(b) (6)                          ]; McAndrew, Anne J SES OSD OUSD C (US)
               [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN(b) (6)                     ]; Dilworth, Monique LSES OSD OUSD C (USA)
               [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN(b) (6)                       ;(b) (6)             Col USMC OSD OUSD C (USA)
               [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN(b) (6)
               (b) (6)               Col USAF OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYD1BOHF23SPDLT)/CN=RECIPIENTS/CN(b) (6)                        ; Rood, John CHON OSD OUSD POLICY (USA)
               [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP (FYD1BOHF23SPDLT)/CN=RECIPIENTS/C(b) (6)                             ;
               Hooper, Charles W LTG USARMY DSCA FO (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYD1BOHF23SPDLT)/CN=RECIPIENTS/C(b) (6)
Subject:       Ukraine
Attachments:   Copy of USAI Award Matrix_31 August_2019_working copy.xlsx; smime.p7s



Good morning.
0MB intends to send us another footnote today with direction to continuing holding until Friday.
Normally would not send you this level of detail, but given the situation, providing the below assessment
for background on the increasing risk of execution. Thanks to the DSCA team for continued excellent
responsiveness on this.
Wr,
EM
(b) (5)




                                                                                                                        k




                                                                                  CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 013
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 14 of 146
          (b) (5)
(b) (5)




                                                             CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 014
                                                         Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 15 of 146


                                                                                                  FY 2019 USAI Tracker_as of 31 August 2019
Notes:

 (b)(5) -- EOP
'‐


'‐ Commitment Date: Date represents the absolute latest date in which the commitment document needs to be entered in the accounting system to initiate procurement packages and forwarded to the contracting office for action.

'‐ Obligation Date: Date represents the projected award date for contracts and government credit card purchases.

'‐   (b)(5) -- EOP
                                                                                                                             Commitment Date                                                                                               Obligation Date
               Case ID                                                  Item Procured                                     (Entered into Accounting                           Acquisition Plan                                Amount   (Contracts award, purchase
                                                                                                                                  System)              (b) (5)                                                                                  made)
QG‐B‐URA                        (b)(3) 10 USC 130c                                                                               19‐Aug‐19                                                                                                              26‐Aug‐19
                                                                                                                                 19‐Aug‐19                                                                                                              26‐Aug‐19
                                                                                                                                 19‐Aug‐19                                                                                                              26‐Aug‐19
                                                                                                                                 19‐Aug‐19                                                                                                              26‐Aug‐19
                                                                                                                                 19‐Aug‐19                                                                                                              26‐Aug‐19
                                                                                                                                 26‐Aug‐19                                                                                                               2‐Sep‐19
                                                                                                                                 19‐Aug‐19                                                                                                              20‐Sep‐19


QG‐B‐UAB A01                                                                                                                      19‐Aug‐19                                                                                                            30‐Aug‐19
                                                                                                                                  19‐Aug‐19                                                                                                            30‐Aug‐19
                                                                                                                                  19‐Aug‐19                                                                                                            30‐Aug‐19
                                                                                                                                  19‐Aug‐19                                                                                                            30‐Aug‐19


QG‐B‐UAD A01                                                                                                                      19‐Aug‐19                                                                                                            30‐Aug‐19


QG‐B‐UBI                                                                                                                          19‐Aug‐19                                                                                                            26‐Aug‐19
                                                                                                                                  19‐Aug‐19                                                                                                            26‐Aug‐19
                                                                                                                                  19‐Aug‐19                                                                                                            26‐Aug‐19
                                                                                                                                  19‐Aug‐19                                                                                                            26‐Aug‐19
                                                                                                                                  26‐Aug‐19                                                                                                            27‐Sep‐19
                                                                                                                                   9‐Sep‐19                                                                                                            13‐Sep‐19
                                                                                                                                   9‐Sep‐19                                                                                                            13‐Sep‐19
                                                                                                                                  26‐Aug‐19                                                                                                             2‐Sep‐19


QG‐B‐UBA                                                                                                                          19‐Aug‐19                                                                                                            20‐Sep‐19
                                                                                                                                  19‐Aug‐19                                                                                                            20‐Sep‐19


QG‐B‐UBE                                                                                                                          26‐Aug‐19                                                                                                             2‐Sep‐19
                                                                                                                                  26‐Aug‐19                                                                                                             2‐Sep‐19


QG‐B‐UBB                                                                                                                          26‐Aug‐19                                                                                                             2‐Sep‐19


QG‐B‐UBD                                                                                                                          26‐Aug‐19                                                                                                             2‐Sep‐19


QG‐P‐LBB                                                                                                                          21‐Aug‐19                                                                                                            28‐Aug‐19
                                                                                                                                  21‐Aug‐19                                                                                                            28‐Aug‐19
                                                                                                                                  21‐Aug‐19                                                                                                            28‐Aug‐19

                                                                                                                                                                                                             CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 015
                                                                                                                                    Page 1 of 2
                                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 16 of 146

                                                             Commitment Date                                                                        Obligation Date
           Case ID                    Item Procured       (Entered into Accounting                 Acquisition Plan            Amount          (Contracts award, purchase
                                                                  System)                                                                                made)
                     (b)(3) 10 USC 130c                          21‐Aug‐19      (b) (5)                                                                          28‐Aug‐19
                                                                 21‐Aug‐19                                                                                       28‐Aug‐19

QG‐B‐MBA                                                         12‐Sep‐19                                                                                      15‐Sep‐19

QG‐B‐MBB                                                         12‐Sep‐19                                                                                      15‐Sep‐19

QG‐B‐MBC                                                         12‐Sep‐19                                                                                      15‐Sep‐19

QG‐B‐UBB                                                         5‐Sep‐19                                                                                       11‐Sep‐19

QG‐B‐UBC                                                         2‐Sep‐19                                                                                        6‐Sep‐19
                                                                 12‐Sep‐19                                                                                      15‐Sep‐19

QG‐B‐UBG                                                         2‐Sep‐19                                                                                        6‐Sep‐19

QG‐B‐UBH                                                         2‐Sep‐19                                                                                        6‐Sep‐19
                                                                 12‐Sep‐19                                                                                      15‐Sep‐19
                                                                 2‐Sep‐19                                                                                        6‐Sep‐19

QG‐B‐UBJ                                                         12‐Sep‐19                                                                                      15‐Sep‐19

QG‐B‐UBL                                                          2‐Sep‐19                                                                                       6‐Sep‐19
                                                                 12‐Sep‐19                                                                                      15‐Sep‐19
                                                                  2‐Sep‐19                                                                                       6‐Sep‐19


TOTAL REQUIREMENT                                                                    Grand Total                           $     168,612,863




                                                                                                                      CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 016
                                                                  Page 2 of 2
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 17 of 146
Message (Digitally Signed)


From:           McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=(b)   (6)
Sent:           8/21/2019 1:28:06 PM
To:             Rood, John CHON OSD OUSD POLICY (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN(b)    (6)            ]; Ney, Paul C Jr HON OSD OGC (USA)
               [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN(b) (6)
CC:            Verga, Peter SES SD (b) (6)      ]; Chewning, Eric SES SD (b) (6)       ; Lyons, David Brig Gen SD
               (b) (6)             ; Cacci, Ralph A SES (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN(b)    (6)           ]; McAndrew, Anne J SES OSD OUSD C (US)
                [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN(b)     (6)              ]; Dilworth, Monique L SES OSD OUSD C (USA)
                [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN(b)     (6)              ; Castle, William S SES OSD OGC (US)
                [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN(b) (6)                      Castle, Edwin S SES OSD OGC (US)
                [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN(b)                 (6)           ];
                Moxley, William E SES OSD OGC (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN(b)     (6)             ]; (b)   (6)               Lt Col USAF OSD OUSD C
                (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN(b)     (6)               ]; (b)   (6)            Col USMC OSD OUSD C (USA)
                [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN(b)                  (6)               ];
                Norquist, David HON SD (b) (6)
Subject:        Ukraine Update
Attachments:    USAI Funds; USAI; FY19 USAI Cases_08202019_1421.pptx; smime.p7s




John, Paul, Eric, Pete
Good morning. Last night, we received another footnote - pasted below - from 0MB directing no further
obligations on Ukraine funding until August 26, 2019.

(b) (5)


(b) (5)




I expect another call with 0MB later this morning but wanted to make sure you were in the loop on the
1a test.
Also just received word that HAC-D traveled to Ukraine earlier this month and has sent us an RFI
regarding funds being held up.
Vr,
Elaine
0MB 8/20/19 Footnote:
Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine
Security Assistance Initiative (Initiative) are not available for obligation until August 26, 2019, to
allow for an interagency process to determine the best use of such funds. DOD may continue its planning
and casework for the Initiative during this period.



                                                                                   CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 017
             Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 18 of 146
Message


From:        Duffey, Michael P. EOP/OMB (b)   (6)
Sent:        8/7/2019 4:53:44 PM
To:          McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDI BO HF 23SPDLT)/CN =RE Cl Pl ENTS/CN(b)   (6)
CC:          McAndrew, Anne J SES OSD OUSD C (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN(b)           (6)       ]; Sandy, Mark S. EOP/OMB
             (b) (6)                  ]
Subject:     RE: Footnote




I am tracking the issue. Thanks for confirming.
Sincerely,
Mike
Mike Duffey
Associate Director for National Security Programs
office of Management and Budget
The White House
(b) (6)

-----original Message-----
From: Mccusker, Elaine A HON OSD OUSD c (USA) (b)            (6)
Sent: Wednesday, August 7, 2019 10:48 AM
To: Duffey, Michael P. EOP/OMB <(b) (6)
cc: McAndrew, Anne J SES OSD OUSD c (US) (b) (6)                              >; Sandy, Marks. EOP/OMB
(b) (6)                  >
subject: RE: Footnote
Mike
I think you are tracking that there were some additional developments last night the team is working.
EM

-----original Message-----
From: Duffey, Michael P. EOP/OMB (b) (6)                           >
Sent: Tuesday, August 6, 2019 3:46 PM
To: Mccusker, Elaine A HON OSD OUSD c (USA) (b) (6)                                >
cc: McAndrew, Anne J SES OSD OUSD c (US) (b) (6)                                ; Sandy, Marks. EOP/OMB
(b) (6)                  >
subject: RE: Footnote
Just to close the loop, I connected with Anne and Monique today, and they said DSCA was good.
Thanks.
Sincerely,
Mike
Mike Duffey
Associate Director for National Security Programs office of Management and Budget The White House
(b) (6)

-----original Message-----
From: Mccusker, Elaine A HON OSD OUSD c (USA) (b)            (6)
Sent: Tuesday, August 6, 2019 9:02 AM
To: Duffey, Michael P. EOP/OMB (b) (6)
cc: McAndrew, Anne J SES OSD OUSD c (US) (b) (6)                                ; Sandy, Marks. EOP/OMB
(b) (6)
subject: Re: Footnote
Mike
Who did you talk to yesterday to confirm        (b) (5)                                                      ?
EM

                                                                           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 018
             Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 19 of 146
>On Aug 6, 2019, at 5:39 AM, Duffey, Michael P. EOP/OMB   (b) (6)                             wrote:
>
> Elaine - I intend to extend the footnote on Ukraine assistance funding for an additional week through
next Monday. (b) (5)
>
> Please let me know if you foresee any concerns. Else, our team will issue the below footnote this
morning:
>
>Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine
Security Assistance Initiative (Initiative) are not available for obligation until August 12th, 2019, to
allow for an interagency process to determine the best use of such funds. Based on OMB's communication
with DOD on August 5th, 2019, OMB understands from the Department that this brief pause in obligations
will not preclude DOD's timely execution of the final policy direction. DOD may continue its planning
and casework for the Initiative during this period.




                                                                    CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 019
             Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 20 of 146
Message

From:        Duffey, Michael P. EOP/OMB (b)   (6)
Sent:        8/6/2019 1:48:56 PM
To:          McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDI BO HF 23SPDLT)/CN =RE Cl Pl ENTS/CN (b) (6)       ]
CC:          McAndrew, Anne J SES OSD OUSD C (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIB0HF23SPDLT)/CN=RECIPIENTS/C(b) (6)                  ]; Sandy, Mark S. EOP/OMB
             (b) (6)                         ]
Subject:     RE: Footnote



Good catch -(b) (5)                                                                               . Who is it best
to speak with regarding the execution?
Thanks.
Sincerely,
Mike
Mike Duffey
Associate Director for National Security Programs
office of Management and Budget
The White House
(b) (6)

-----original Message-----
From: Mccusker, Elaine A HON OSD OUSD c (USA) (b)        (6)                        >
Sent: Tuesday, August 6, 2019 9:02 AM
To: Duffey, Michael P. EOP/OMB (b) (6)                            >
cc: McAndrew, Anne J SES OSD OUSD c (US) (b) (6)                            >; Sandy, Marks. EOP/OMB
(b) (6)                  >
subject: Re: Footnote
Mike
Who did you talk to yesterday to confirm       (b) (5)                                                     ?
EM
> on Aug 6, 2019, at 5:39 AM, Duffey, Michael P. EOP/OMB       (b) (6)                          > wrote:
>
> Elaine - I intend to extend the footnote on Ukraine assistance funding for an additional week through
next Monday. (b) (5)
>
> Please let me know if you foresee any concerns. Else, our team will issue the below footnote this
morning:
>
> Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine
Security Assistance Initiative (Initiative) are not available for obligation until August 12th, 2019, to
allow for an interagency process to determine the best use of such funds. Based on OMB's communication
with DOD on August 5th, 2019, 0MB understands from the Department that this brief pause in obligations
will not preclude DOD's timely execution of the final policy direction. DOD may continue its planning
and casework for the Initiative during this period.




                                                                         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 020
             Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 21 of 146
Message


From:       Duffey, Michael P. E O P(b)/O (6)M B · · · · · · · · · · ·
Sent:       9/7/2019 1:38:16 AM
To:         Mccusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
            (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN (b) (6)                 ]
Subject:    Re: USAI




(b) (5)
Sent from my iPhone
>On Sep 6, 2019, at 9:33 PM, Mccusker, Elaine A HON OSD OUSD c (USA)     (b) (6)                                  >
wrote:
>
> Are we free to execute as of midnight tonight?
>
> EM




                                                                       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 021
                 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 22 of 146
Message


From:            Duffey, Michael P. EOP/OMB (b)   (6)                     ]
Sent:            9/12/2019 11:14:08 AM
To:              McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                 (FYDI BO HF 23SPDLT)/CN =RE Cl Pl ENTS/CN(b)   (6)
Subject:         RE: Footnote



Elaine - I just signed the apportionment. My team will be transmitting to your team momentarily.

Sincerely,
Mike

Mike Duffey
Associate Director for National Security Programs
Office of Management and Budget
The White House
(b) (6)

From: Duffey, Michael P. EOP/OMB (b)        (6)                       >
Sent: Wednesday, September 11, 2019 9:52 PM
To: Mccusker, Elaine A HON OSD OUSD C (USA) (b)           (6)                   >
Subject: Re: Footnote


(b) (5)

Still waiting for my staff to send me apportionment. Hoping to sign tonight yet.

Glad to have this behind us.

Sent from my iPhone

On Sep 11, 2019, at 9:48 PM, McCusker, Elaine A HON OSD OUSD C (USA)
<(b) (6)                        wrote:

           Copy. What happened? Thanks.

           EM


           From: "Duffey, Michael P. EOP/OMB" <(b) (6)                                     >
           Date: Wednesday, September 11, 2019 at 7:30:37 PM
           To: "McCusker, Elaine A HON OSD OUSD C (USA)" (b) (6)                                            >
           Subject: RE: Footnote

           Elaine - I will be issuing an apportionment this evening to immediately release all USAI funds
           for obligation.

           I will alert you as soon as I have signed the apportionment.

           Thank you.
                                                                              CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 022
       Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 23 of 146

Sincerely,
Mike

Mike Duffey
Associate Director for National Security Programs
Office ofManagement and Budget
The White House


-----Original Message----
From: McCusker, Elaine A HON OSD OUSD C (USA) (b) (6)
Sent: Wednesday, September 11 , 2019 5:36 PM
To: Duffey, Michael P. EOP/OMB (b) (6)
Subj ect: RE: Footnote

Copy. We are continuing to do everything we can across the enterprise to position as I expect
you all know. (b) (5)

                                                                                  (b)
                                                                                  (5)

EM

-----Original Message-----
From: Duffey, Michael P. EOP/OMB (b) (6)                                 >
Sent Wednesday, September 11 , 2019 3:54 AM
To: McCusker, Elaine A HON OSD OUSD C (USA) (b) (6)                                        >
Subject: Footnote

Elaine - We are extending through thurs.

Mike




                                                                CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 023
             Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 24 of 146
Message


From:        Duffey, Michael P. EOP/OMB (b)   (6)                 ]
Sent:        9/11/2019 11:30:29 PM
To:          McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDI BO HF 23SPDLT)/CN =RE Cl Pl ENTS/CN(b)   (6)       ]
Subject:     RE: Footnote




Elaine - I will be issuing an apportionment this evening to immediately release all USAI funds for
obligation.
I will alert you as soon as I have signed the apportionment.
Thank you.
Sincerely,
Mike
Mike Duffey
Associate Director for National Security Programs
office of Management and Budget
The White House

-----original Message-----
From: Mccusker, Elaine A HON OSD OUSD c (USA)         (b) (6)
Sent: Wednesday, September 11, 2019 5:36 PM
To: Duffey, Michael P. EOP/OMB (b) (6)
subject: RE: Footnote
Copy. We are continuing to do everything we can across the enterprise to pos1t1on as I expect you all
know. (b) (5)



EM
-----original Message-----
From: Duffey, Michael P. EOP/OMB (b) (6)
Sent: Wednesday, September 11, 2019 3:54 AM
To: Mccusker, Elaine A HON OSD OUSD c (USA)         (b) (6)
subject: Footnote
Elaine - We are extending through thurs.
Mike




                                                                          CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 024
                   Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 25 of 146
Message (Digitally Signed)

From:
Sent :
                   Chewning, Eric SES SDra:"nr;.ni••••
                   9/1/2019 7 :S2:56 PM
To:                Mccusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMIN ISTRATIVE GROUP
                   (FYDIBOH F23SPDLT)/CN=RECIPIENTS/CN =fif'llf:ltiWilllinnl••••
Subject :          Re: SD COA
At tach me nts :   smime.p7s



The Ukrainian PM speaks with VPOTUS on Tuesday. (b) (5)


Eric D. Chewning
Chief of Staff

F rom : "McCusker, Elaine A HON OSD OUSD C (USA)" (b) (6)                                                  >
Date: Sunday, September 1, 2019 at 3:48:38 PM
To: "Chewning, Eric SES SD" (b) (6)
Subject: RE: SD COA

 Eric




                                                                                   CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 025
                    Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 26 of 146
   Message

   From:            Duffey, Michael P. EOP/OMB [(b) (6)
   Sent:            8/29/2019 10:14:10 PM
   To:              McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                    (FYDI BO HF 23SPDLT)/CN =RE Cl Pl ENTS/CN(b) (6)        ]
   Subject:         FW: Agreed TPs



   Elaine -   (b) (5)


   Hoping we can still catch up on   (b)   this evening. My cell is (b)   (6)      or (b)   (6)        if I am not at my desk.
                                     (5)
   Sincerely,
   Mike

   Mike Duffey
   Associate Director for National Security Programs
   Office of Management and Budget
   The White House
   (b) (6)

   From: Paoletta, Mark R. EOP/OMB <(b)          (6)
   Sent: Thursday, August 29, 2019 3:57 PM
   To: 'Castle, Edwin S SES OSD OGC (USA)' (b)         (6)                      ; Ney, Paul C Jr HON OSD OGC (USA)
   (b) (6)
   Cc: Duffey, Michael P. EOP/OMB (b)      (6)                              >; McKiver, Charlie E. EOP/OMB
   (b) (6)                                 >
   Subject: Agreed TPs


          Gents, thanks for your help. Here are TPs we agreed upon. Let me know if you have any questions. Mark
(b) (5)




   Mark R. Paoletta
   General Counsel
   Office of Management & Budget
   (b) (6)



                                                                                       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 026
             Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 27 of 146
Message

From:        Duffey, Michael P. EOP/OMB (b) (6)
Sent:        8/27/2019 5:25:05 PM
To:          Mccusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN (b) (6)              ]
Subject:     RE: USAI Letter to OMB (Revised)



Thanks for the heads up
Sincerely,
Mike

                   for National Security Programs
                     and Budget
(b) (6)

-----original Message-----
From: Mccusker, Elaine A HON OSD OUSD c         (b) (6)                            >
Sent: Tuesday, August 27, 2019 1:01 PM
To: Duffey, Michael P. EOP/OMB (b) (6)
subject: FW: USA! Letter to OMB
Importance: High
Mike
FYI - attached draft we are teeing up for DSD review.
EM




                                                                        CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 027
         Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 28 of 146




   Hon. Russell Vought
   Acting Director
   Office of Management and Budget
   725 17th St. NW
   Washington, DC 20503


    Dear Mr. Vought,
(b) (5)




                                     Sincerely,




                                     [Deputy Secretary of Defense]




                                                          CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 028
             Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 29 of 146
Message

From:        Duffey, Michael P. EOP/OMB • (b)•(6)
                                               •••••••••
Sent:        8/27/2019 6:25:35 PM
To:          Mccusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN·······
                                                  (b) (6)
Subject:     RE: USAI Letter to OMB (Revised)



Signing the footnote now
Sincerely,
Mike

                   for National Security Programs
                     and Budget

(b) (6)

-----original Message-----
From: Mccusker, Elaine A HON OSD OUSD c         (b) (6)
Sent: Tuesday, August 27, 2019 1:01 PM
To: Duffey, Michael P. EOP/OMB (b) (6)
subject: FW: USA! Letter to OMB
Importance: High
Mike
FYI - attached draft we are teeing up for DSD review.
EM




                                                                        CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 029
                  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 30 of 146
Message


From:             Duffey, Michael P. EOP/OMB (b)    (6)                          ]
Sent:             8/19/2019 10:53:59 PM
To:               McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDI BO HF 23SPDLT)/CN =RE Cl Pl ENTS/CN =(b)   (6)               ]
Subject:          Re: Any news?



Thanks for the clarification Elaine. Our GC is reviewing the (b) (5)
                                                                                         I expect they will have an input soonest.

Sent from my iPhone

On Aug 19, 2019, at 5:55 PM, McCusker, Elaine A HON OSD OUSD C (USA)
<(b) (6)                       > wrote:

           Mike

           Copy. To be clear, in this case, (b)   (5)


           (b) (5)

           EM



           From: Duffey, Michael P. EOP/OMB (b)         (6)                                 >
           Sent: Monday, August 19, 2019 5:16 PM
           To: Mccusker, Elaine A HON OSD OUSD C (USA) (b)               (6)
           Subject: RE: Any news?


           Saw that. Thanks for the reminder. We have no interest in delaying any action up until just before the
           obligation event occurs and want those processes to proceed.

           Sincerely,
           Mike

           Mike Duffey
           Associate Director for National Security Programs
           Office of Management and Budget
           The White House
           (b) (6)

           From: Mccusker, Elaine A HON OSD OUSD C (USA) (b)               (6)                             >
           Sent: Monday, August 19, 2019 12:51 PM
           To: Duffey, Michael P. EOP/OMB (b)       (6)
           Subject: RE: Any news?


           Mike

           Reminder, per the notes with the slide/table, the funds go into the system today to initiate transactions
           and obligate.
                                                                                            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 030
       Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 31 of 146

EM



From: Duffey, Michael P. EOP/OMB (b) (6)
Sent: Monday, August 19, 2019 12:21 PM
To: Mccusker, Elaine A HON OSD OUSD C (USA) (b)     (6)                        >
Subject: RE: Any news?


Elaine - closing the loop on this, (b)   (5)


Sincerely,
Mike

Mike Duffey
Associate Director for National Security Programs
Office of Management and Budget
The White House
(b) (6)

From: Mccusker, Elaine A HON OSD OUSD C (USA) (b)     (6)
Sent: Saturday, August 17, 2019 2:59 PM
To: Duffey, Michael P. EOP/OMB <(b) (6)                        >
Subject: Re: Any news?


Thanks


From: "Duffey, Michael P. EOP/OMB" (b) (6)                                      >
Date: Saturday, August 17, 2019 at 2:38:03 PM
To: "McCusker, Elaine A HON OSD OUSD C (USA)" <(b) (6)                                           >
Subject: Re: Any news?

I should probably confirm that since this is on everyone's radar. Will try to do so today

Sent from my iPhone

On Aug 17, 2019, at 2:35 PM, McCusker, Elaine A HON OSD OUSD C (USA)
<(b) (6)                       > wrote:

          Copy


          From: "Duffey, Michael P. EOP/OMB" (b) (6)                                     >
          Date: Saturday, August 17, 2019 at2:19:51 PM
          To: "McCusker, Elaine A HON OSD OUSD C (USA)"
          <(b) (6)                        >
          Subject: Re: Any news?

          (b) (5)
                                                                   CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 031
Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 32 of 146
Sent from my iPhone

On Aug 17, 2019, at 2:05 PM, McCusker, Elaine A HON OSD OUSD C (USA)
(b) (6)                        > wrote:

      So are we good to proceed with the $61M cases on Monday?


      From: "Duffey, Michael P. EOP/OMB"
      (b) (6)                          >
      Date: Saturday, August 17, 2019 at l:34:42PM
      To: "McCusker, Elaine A HON OSD OUSD C (USA)"
      <(b) (6)                        >
      Subject: Re: Any news?

      Sounds like Ukraine was not discussed.

      Sent from my iPhone

      On Aug 17, 2019, at 11 :39 AM, McCusker, Elaine A HON OSD
      OUSD C (USA) <(b) (6)                          > wrote:

             Not yet.


             From: "Duffey, Michael P. EOP/OMB"
             <(b) (6)                         >
             Date: Saturday, August 17, 2019 at 9:55:49 AM
             To: "McCusker, Elaine A HON OSD OUSD C
             (USA)" (b) (6)                           >
             Subject: RE: Any news?


             No - still trying to get a read out. Have you heard
             anything on the Afghanistan piece?




             Sincerely,

             Mike




             Mike Duffey

             Associate Director for National Security Programs

             Office of Management and Budget

             The White House

                                                            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 032
Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 33 of 146



            From: Mccusker, Elaine A HON OSD OUSD C (USA)
            (b) (6)                         >
            Sent: Saturday, August 17, 2019 8:00 AM
            To: Duffey, Michael P. EOP/OMB
            <(b) (6)                         >
            Subject: Any news?




            On the meeting?



            EM


            From: "Duffey, Michael P. EOP/OMB"
            <(b) (6)
            Date: Thursday, August 15, 2019 at 7:59:54 PM
            To: "McCusker, Elaine A HON OSD OUSD C
            (USA)" <(b) (6)                         >
            Subject: Re: Slide


            That works. Thx

            Sent from my iPhone

            > On zombie luAug 15, 2019, at 7:52 PM,
            McCusker, Elaine A HON OSD OUSD C (USA)
            <(b) (6)                             wrote:
            >
            >Mike
            >
            > Hey, I got tied up so didn't get the data to you we
            discussed. First thing tomorrow ok?
            >
            >EM




                                                       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 033
             Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 34 of 146
Message


From:                                  (b)•(6)
            Duffey, Michael P. EOP/OMB •    •••••••••
Sent:       8/12/2019 9:10:01 PM
To:         Mccusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
            (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN(b) (6)               ]
Subject:    Re: Apportionment




Working this now
Sent from my iPhone
>On Aug 12, 2019, at 4:34 PM, Mccusker, Elaine A HON OSD OUSD c (USA)     (b) (6)                                 >
wrote:
>
> Mike

 (b) (5)




                                                                       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 034
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 35 of 146
Message

From:           Duffey, Michael P. EOP/OMB (b) (6)                     ]
Sent:           8/11/2019 12:25:22 PM
To:             McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDI BO HF 23SPDLT)/CN =RE Cl Pl ENTS/CN (b) (6)
Subject:        Re: USAI



Thank you Elaine

Sent from my iPhone
> on Aug 11, 2019, at 6:39 AM, Mccusker, Elaine A HON OSD OUSD c (USA)         (b) (6)
wrote:
>
> Response below.
>> -----original Message-----
>> From: Duffey, Michael P. EOP/OMB (b) (6)                            >
>> Sent: Saturday, August 10, 2019 4:33 PM
>> To: Mccusker, Elaine A HON OSD OUSD c (USA) (b) (6)                                   >; Sandy, Marks. EOP/OMB
(b) (6)                  >
>> Cc: Dilworth, Monique L SES OSD OUSD C (USA) (b) (6)                                    >; Ney, Paul C Jr HON OSD
OGC (USA) (b) (6)                    Paoletta, Mark R. EOP/OMB       (b) (6)                          >
>> subject: RE: USA!
>>
>> Thanks Elaine, and the experts.
>>
>> Additional follow-up questions I was asked to look into for deliberative purposes:
>> (b) (5)




>>
>> Thanks.
>>
>> Sincerely,
» Mike
>>
»     Mike Duffey
>>    Associate Director for National Security Programs office of Management and Budget The White House
>>
>>  -----original Message-----
>>  From: Mccusker, Elaine A HON OSD OUSD c (USA) (b) (6)                                  >
>>  Sent: Saturday, August 10, 2019 11:47 AM
>> To: Duffey, Michael P. EOP/OMB (b) (6)                                  Sandy, Marks. EOP/OMB
(b) (6)                   >
>> Cc: Dilworth, Monique L SES OSD OUSD C (USA) (b) (6)                                    >; Ney, Paul C Jr HON OSD
OGC (USA) (b) (6)                  >; Paoletta, Mark R. EOP/OMB      (b) (6)                          >
>> subject: RE: USA!
>>
                                                                            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 035
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 36 of 146
>>   Mike.
>>
>>   See responses from the experts below.
>>
>>   EM
>>
>>
>>  -----original Message-----
>>  From: Duffey, Michael P. EOP/OMB (b) (6)                      >
>>  Sent: Saturday, August 10, 2019 9:49 AM
>>  To: Mccusker, Elaine A HON OSD OUSD c (USA) (b) (6)                       >; Sandy, Marks. EOP/OMB
(b) (6)                   >
>> Cc: Dilworth, Monique L SES OSD OUSD C (USA) (b) (6)                         >; Ney, Paul C Jr HON OSD
OGC (USA) (b) (6)                   ; Paoletta, Mark R. EOP/OMB (b) (6)                    >
>> subject: RE: USAI
>>
>> Thank you Elaine. This very much helps me get my arms around this. A couple of follow-up questions:
>>(
 b
 )
 (
 5
 )




>>
>> I am sorry to drag this into the weeds, but it helps me to communicate the challenges within my sphere
here.
>>
>> Thank you!
>>
>> FROM THE DOCUMENT:
>> (b)
     (5)




>>
>>
>> Sincerely,
>> Mike
                                                                    CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 036
               Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 37 of 146
>>
>>
>>
>> -----original Message-----
>> From: Mccusker, Elaine A HON                (b) (6)                     >
>> Sent: Friday, August 9, 2019 5:32
   To: Duffe   Michael P. EOP/OMB (b)   (6)
(b) (6)                  >
>>Cc: Dl w       Moni
                   o  ue L-
                          SES t
                              OSD OUSD        (b) (6)                      >; Ney, Paul c Jr HON OSD
OGC (USA) <(b) (6)               >
>> subject: USA!
>>
» Mike, Mark
>>
                                                                                  (b) (5)




>>
>>   EM
>>




                                                            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 037
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 38 of 146
Message


From:           Sandy, Mark S. EOP/OMB [(b)    (6)                               ]
Sent:           7/30/2019 7:02:22 PM
To:             McCusker, Elaine A HON OSD OUSD C (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDI BO HF 23SPDLT)/CN =RE Cl Pl ENTS/CN =(b)   (6)                 ]
Subject:        RE: USAI



Thanks, that's helpful.

From: Mccusker, Elaine A HON OSD OUSD C (US) [mailto:(b)               (6)                           ]
Sent: Tuesday, July 30, 2019 2:06 PM
To: Sandy, Mark S. EOP/OMB (b)       (6)                               >
Subject: RE: USAI


Mark

I got what I think I am going to get and it is not what we would consider a spend plan. See SIPR.

EM


From: Sandy, Mark S. EOP/OMB (b)        (6)                                  >
Sent: Tuesday, July 30, 2019 1:51 PM
To: Mccusker, Elaine A HON OSD OUSD C (US) (b)          (6)
Subject: USAI


Elaine,

When do you anticipate receiving a USAI spend plan from DSCA?

Thanks,
Mark

From: Mccusker, Elaine A HON OSD OUSD C (US) [mailto(b)                (6)
Sent: Thursday, July 25, 2019 6:51 PM
To: Sandy, Mark S. EOP/OMB (b) (6)                                     >
Subject: RE: Draft Apportionment Footnote


I am just breaking free now and got some feedback from our GC. I think we are good.

EM



From: Sandy, Mark S. EOP/OMB (b)        (6)                                  >
Sent: Thursday, July 25, 2019 4:43 PM
To: Mccusker, Elaine A HON OSD OUSD C (US) (b)          (6)
Subject: RE: Draft Apportionment Footnote


Elaine,



                                                                                         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 038
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 39 of 146
I understand our respective OGC 's connected this afternoon, and I need to complete the apportionment this
afternoon, so please let me know if you want to discuss before I transmit soon.

Thanks,
Mark

From: Sandy, Mark S. EOP/OMB
Sent: Thursday, July 25, 2019 1:13 PM
To: 'Mccusker, Elaine A HON OSD OUSD C (US)'        (b) (6)                          >
Cc: Walsh, Heather V. EOP/OMB (b) (6)
Subject: Draft Apportionment Footnote

Elaine,

Please share with your OGC and advise of any concerns today. (b) (5)


Thanks,
Mark

Amounts apportioned, but not yet obligated as of the date of this reapportionment, for the Ukraine Security Assistance
Initiative (Initiative) are not available for obligation until August 5, 2019, to allow for an interagency process to determine
the best use of such funds. Based on OMB's communication with DOD on July 25 , 2019, OMS understands from the
Department that this brief pause in obligations will not preclude DOD's t imely execution of the final policy direction. DOD
may continue its planning and casework for the Initiative during this period.




                                                                                   CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 039
               Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 40 of 146
Message


From:         Duffey, Michael P. E O P(b)/O (6)
                                              MB············
Sent:         7/25/2019 3:03:40 PM
To:           David.Norquis (b) (6) McCusker, Elaine A HON OSD OUSD C (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE
              GROUP (FYDIBOHF23SPDLT)/CN RECIPIENTS/CN (b) (6)                             (b) (6)
                                                                                ; eric.chewnin···
CC:           Sandy, Mark S. EOP/OMB (b) (6)
Subject:      Ukraine Foreign Assistance



David/Elaine/Eric:

Based on guidance I have received and in light of the Administration's plan to review assistance to Ukraine, including the
Ukraine Security Assistance Initiative, please hold off on any additional DoD obligations of these funds, pending direction
from that process. I understand that DOD will continue its planning and casework during this period and that this brief
pause in obligations will not preclude DO D's timely execution of the final policy direction.

We intend to formalize the pause with an apportionment footnote to be provided later today.

Given the sensitive nature of the request, I appreciate your keeping that information closely held to those who need to
know to execute the direction. Please let me know if you have any questions.

Sincerely,
Mike

Mike Duffey
Associate Director for National Security Programs
Office of Management and Budget



-
The White House
(b) (6)




                                                                               CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 040
              Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 41 of 146
Message


From:         Duffey, Michael P. EOP/OMB •
                                         (b)•(6)
                                              •••••••••
Sent:         7/2/2019 3:21:18 PM
To:           Mccusker, Elaine A HON OSD OUSD C (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                                        (b) (6)
              (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN········
Subject:      Ukraine Funding Follow-up



Hello Elaine - I am following up on the question we traded e-mails on regarding the funding for the Ukraine Security
Assistance Initiative (USAI). (b) (5)



Can you catch me up on the status of that question? He shared a breakdown of what the funding was paying for that I
had not seen yet. Could you send that to me if you have it?

Happy to connect by phone this afternoon or tomorrow if easier. Thanks!

Sincerely,
Mike

Mike Duffey
Associate Director for National Security Programs
Office of Management and Budget



-
The White House
(b) (6)




                                                                              CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 041
                  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 42 of 146
Message


From:             Chewning, Eric SES SD [(b)   (6)                 ]
Sent:             6/24/2019 9:55:52 PM
To:               McCusker, Elaine A HON OSD OUSD C (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDI BO HF 23SPDLT)/CN =RE Cl Pl ENTS/CN =(b)   (6)
Subject:          FW: POTUS follow up



I assume it has been obligated, is that right?


From: Blair, Robert (b)    (6)                             >
Sent: Monday, June 24, 2019 5:55 PM
To: Chewning, Eric SES SD (b)       (6)                    >
Subject: Re: POTUS follow up


Thanks. (b) (5)

Sent from my iPhone

On Jun 24, 2019, at 5:53 PM, Chewning, Eric SES SD (b) (6)                                       > wrote:

           Rob, here is what I had off the shelf


           From: Mccusker, Elaine A HON OSD OUSD C (US) (b)              (6)                          >
           Sent: Monday, June 24, 2019 4:28 PM
           To: Chewning, Eric SES SD <(b)      (6)                     ; Rood, John C HON OSD OUSD POLICY (USA)
           (b) (6)                      >
           Cc: (b) (6)        COL SD (b) (6)                 >; (b) (6)      CAPT SD <(b) (6)                      ; Verga,
           Peter SES SD (b)   (6)                 >; (b) (6)           LtCol USMC OSD OUSD C (USA)
           (b) (6)                             ; McAndrew, Anne J SES OSD OUSD C (US)
           (b) (6)                               >
           Subject: RE: POTUS follow up



           Eric

           Attached paper we provided to 0MB on Friday regarding similar question. It does not have info
           on U.S. firms or other NATO support to Ukraine, but answers the other basics as a start.

           << >>

           Vr

           EM



           From: Chewning, Eric SES SD (b)           (6)                       >
           Sent: Monday, June 24, 2019 3:47 PM
           To: Rood, John CHON OSD OUSD POLICY (USA) (b) (6)                                         >; Mccusker, Elaine
           A HON OSD OUSD C (US) (b) (6)
           Cc: (b) (6)     COL SD (b) (6)              (b) (6)                        CAPT SD (b)    (6)                      ;
                                                                                        CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 042
       Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 43 of 146
Verga, Peter SES SD (b) (6)
Subject: POTUS follow up

John and Elaine,

There was a follow up item (b) (5)                        . Can you all provide additional detail
on the recent security cooperation funds to Ukraine?

>https://dod.defense.gov/News/News-Releases/News-Release-View/Article/1879340/dod-
announces-250m-to-ukraine/<

Specifically,

What was the funding used for? i.e., did it go to U.S. firms?

Who funded it?

What do other NATO members spend to support Ukraine?




Eric D. Chewning

Chief of Staff

Office of the Secretary of Defense

Pentagon, (b)
           (6)




<USAI One pager_20June2019.docx>




                                                                  CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 043
                 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 44 of 146
Message


From:            Duffey, Michael P. EOP/OMB [(b) (6)
Sent:            6/20/2019 6:53:33 PM
To:              McCusker, Elaine A HON OSD OUSD C (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                 (FYDI BO HF 23SPDLT)/CN =RE Cl Pl ENTS/CN(b) (6)
CC:              Sandy, Mark S. EOP/OMB (b) (6)
Subject:         RE: Pentagon to send $250M in weapons to Ukraine



Ok, thanks for the quick turn!



Sincerely,
Mike

Mike Duffey
Associate Director for National Security Programs
Office of Management and Budget
The White House


From: Mccusker, Elaine A HON OSD OUSD C (US) <(b)             (6)                        >
Sent: Thursday, June 20, 2019 2:45 PM
To: Duffey, Michael P. EOP/OMB (b)      (6)                         >
Cc: Sandy, Mark S. EOP/OMB (b) (6)                        >
Subject: RE: Pentagon to send $250M in weapons to Ukraine


It did not, but I handed Mark an info paper. Also attached here.

EM



From: Duffey, Michael P. EOP/OMB (b)       (6)                          >
Sent: Thursday, June 20, 2019 2:33 PM
To: Mccusker, Elaine A HON OSD OUSD C (US) (b)          (6)                          >
Cc: Sandy, Mark S. EOP/OMB <(b) (6)                       >
Subject: Re: Pentagon to send $250M in weapons to Ukraine

Elaine - hope the meeting went well. Did this topic come up?

Mike

Sent from my iPhone

On Jun 19, 2019, at 8:00 PM, Mccusker, Elaine A HON OSD OUSD C (US) (b)        (6)                            > wrote:

           Copy, will get you a paper in the morning.

           EM

           On Jun 19, 2019, at 6:37 PM, Duffey, Michael P. EOP/OMB (b)   (6)                              > wrote:

                   Elaine -

                                                                                CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 044
Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 45 of 146

The President has asked about this funding release, and I have been tasked t o follow-up
with someone over t here to get more detail. Do you have insight on this f undi ng?

Thanks,
M ike



» https://www.washingtonexaminer.com/policy/ defense-nationa1-security/pe ntagon-
to-sen d-250m-i n-weapons-to-ukrai ne<<;



Pentagon to send $250M in
weapons to Ukraine
by Russ Read
 I June 19, 2019 01:17 PM


The Department of Defense plans to send $250 mi ll ion in military equipment to
Ukraine to assist in building up the country's military capabilities as it continues
to counter Russian-backed forces in its eastern provinces.

The aid package will include sniper rifles, grenade launchers, and counter-artillery
radars for the Ukrainian Navy, special operations forces, and land troops.
Electronic wrufare detection equipment, night vision technology, and military
medical equipment wiU also be included. This additional equipment brings total
U.S. security assistance to Ukraine to $1.5 billion since 201 4, according to the
Pentagon.

"l think the provision of security assistance to Ukraine is vitally important. l thi nk
it has had an impact both psychologically as well as militarily on the
professionalization and the capacity of the Ukrainian forces," Kurt Volker, the
U.S. special representative for Ukraine, told the Senate Foreign Relations
Committee at a Tuesday hearing.

"I think ifs also important that Ukraine reciprocate with foreign military
purchases from us as well, and I know that they intend to do so."

The assistance comes at a pivotal moment for Ukraine's newly minted president,
Volodymyr Zelensky, a popular comedian who won a landslide victory in Apri l.
Zelensky has made ending the Russian-backed insurrection in Ukraine's eastern
Donbas region his top political priority. The conflict remains in an uneasy
stalemate foJlowing international attempts to broker a ceasefire. Tensions spiked
in November when Russian forces captured and detai ned 24 sailors following an
attack on three Ukrainian vessels.

"We must become Icelanders in football , Israelis 1n defending our native land,
Japanese jn technology," Zelensky said during his swearing-in speech in May.

                                                              CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 045
Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 46 of 146
"Our first task is to achieve a ceasefire in Donbas."

Volker told senators the United States should continue to add maritime and air
defense capabilities to the Ukrainian arsenal as Russia continues to pose a threat
in the Black Sea.

"I think it's important that NATO stand up to make clear that all of us have an
interest in the freedom of navigation, the open access, the economic development
of the region, and the security of the region," he said.

The U.S. created the European Deterrence Initiative in 2014 in response to
Russia's annexation of Ukraine's Crimea territory. Congress authorized the sale of
lethal aid to Ukraine that year, but the Obama administration did not sign off on
the provision due to concerns that offensive weapons could escalate tensions. U.S.
support was limited to non-lethal aid until President Trump reversed the policy in
2017, though his administration proposed a 10% cut to the fund in this year's
budget proposal.

Rick Berger, a former Senate Budget Committee staffer who studies defense
budgets for the American Enterprise Institute, told
the Washington Examiner there is broad bipartisan support for continuing aid to
Ukraine. He expects Congress will increase Ukrainian military support, saying
there is minimal concern regarding escalation on Capitol Hill.

"These aid packages are very well tailored to the things that, by and large, the
Ukrainian military actually needs," Berger said. ''Congress cares about Ukraine in
a bipartisan fashion, and I wouldn't be surprised if [aid] goes up again in this
year's" National Defense Authorization Act.

The fate of next year's defense budget remains unclear, however, as congressional
leaders wrangle over the federal budget as a whole.




                                                          CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 046
                  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 47 of 146
Message


From:                                       (b)·(6)
                 Duffey, M ichael P. EOP/OMB·    ·········
Sent:            6/20/2019 12:01:50 AM
To:              Mccusker, Elaine A HON OSD OUSD C (US} [/O::oEASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                 (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN (b) (6)                ]
CC:              Sandy, Mark S. EOP/OMB (b) (6)
Subject:         Re: Pentagon to send $2SOM in weapons to Ukraine



Thx

Sent from my iPhone

On Jun 19, 2019, at 8:00 PM, Mccusker, Elaine A HON OSD OUSD C (US) (b)         (6)                            >wrote:

           Copy, will get you a paper in the morning.

           EM

           On Jun 19, 2019, at 6:37 PM, Duffey, Michael P. EOP/OMB (b)    (6)                             >wrote :

                   Elaine -

                   The President has asked about t his fundi ng release, and I have been tasked to follow-up
                   with someone over there to get more detail. Do you have insight on this funding?

                   Thanks,
                   Mike



                   >https://www.washingtonexaminer.com/policy/defense-national-security/pentagon-to-
                   send-250m-in-weapons-to-ukraine<



                   Pentagon to send $250M in
                   weapons to Ukraine
                   by Russ Read
                    I June 19, 2019 01:17 PM

                   The Department of Defense plans to send $250 million in military equipment to
                   Ukraine to assist in building up the country's military capabilities as it continues
                   to counter Russian-backed forces in its eastern provinces.

                   The aid package will include sniper rifles, grenade launchers, and counter-artillery
                   radars for the Ukrainian Navy, special operations forces, and land troops.
                   Electronic warfare detection equipment, night vision technology, and military
                   medical equipment w ill also be included. Thi s additional equipment btings total
                   U.S. security assi stance to Ukraine to $.1.5 billion since 2014, according to the
                   Pentagon.
                                                                                 CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 047
Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 48 of 146
"I think the provision of security assistance to Ukraine is vitally important. l think
it has had an impact both psychologically as well as militarily on the
professionalization and the capacity of the Ukrainian forces," Kurt Volker, the
U.S. special representative for Ukraine, told the Senate Foreign Relations
Committee at a Tuesday hearing.

"l think it's also important that Ukraine reciprocate with foreign military
purchases from us as well, and I know that they intend to do so."

The assistance comes at a pivotal moment for Ukraine's newly minted president,
Volodymyr Zelensky, a popular comedian who won a landslide victory in April.
Zelensky has made ending the Russian-backed insurrection in Ukraine's eastern
Donbas region his top political priority. The conflict remains in an uneasy
stalemate following international attempts to broker a ceasefire. Tensions spiked
in November when Russian forces captured and detained 24 sailors following an
attack on three Ukrainian vessels.

"We must become Icelanders in football, Israelis in defending our native land,
Japanese in technology," Zelensky said during his swearing-in speech in May.

''Our first task is to achieve a ceasefire in Donbas."

Volker told senators the United States should continue to add maritime and air
defense capabilities to the Ukrainian arsenal as Russia continues to pose a threat
in the Black Sea.

"I think it's important that NATO stand up to make clear that all of us have an
interest in the freedom of navigation, the open access, the economic development
of the region, and the security of the region," he said.

The U.S. created the European Deterrence Initiative in 2014 in response to
Russia's annexation of Ukraine's Crimea territory. Congress authorized the sale of
lethal aid to Ukraine that year, but the Obama administration did not sign off on
the provision due to concerns that offensive weapons could escalate tensions. U.S.
support was limited to non-lethal aid until President Trump reversed the policy in
2017, though his administration proposed a 10~'1> cut to the fund in this year's
budget proposal.

Rick Berger, a former Senate Budget Committee staffer who studies defense
budgets for the American Enterprise Institute, told
the if/ashington Examiner there is broad bipartisan support for continuing aid to
Ukraine. He expects Congress will increase Ukrainian military support, saying
there is minimal concern regarding escalation on Capitol Hill.

"These aid packages are very well tailored to the things that, by and large, the
Ukrainian military actually needs," Berger said. "Congress cares about Ukraine in
a bipartisan fashion, and I wouldn't be surprised if [aid] goes up again in this
year's" National Defense Authorization Act.

The fate of next year's defense budget remains unclear, however, as congressional
leaders wrangle over the federal budget as a whole.

                                                            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 048
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 49 of 146
Message (Digitally Signed)


From:        Norquist, David HON SD •
                                    (b)•  •••••
                                        (6)
Sent:        10/1/201911:13:23 AM
To:          Mccusker, Elaine A HON OSD OUSD C (USA) [/O,,EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIBOHF23SPDLT)/CN=RECIPIENTS/C (b) (6)                ]
Subject:     Re : Year End
Attachments: smim.e.p7s



Got iL Thanks and well done Stopped by to visjt and the team seemed in good spirits"

Sent from Mobile Device

From: "McCusker, Elaine A HON OSD OUSD C (USA)" (b) (6)                                          >
Date: Monday, September 30, 2019 at 8 :00:32 PM
To: "Norquist, David HON SD" (b) (6)            >
Subject: Year End

David

FYI - as I know you are still the CFO at heart:

Team obligated all of the $2.5B Section 284

USAI is coming in at about $214.SM, so $35.2M short. This money will be reapportioned as 19/20 money
under the CR.

Got the final committee approvaJ for the $165.M for AF./ AFCENT -(b) (5)         this afternoon, along with a few
other lower dollar items, so that funding is moving tonight as well.

A few other last minute sporty items that the team is handling with their usual expertise and humor.

Vr,
EM




                                                                         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 049
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 50 of 146
Message (Digitally Signed)

From:          Mccusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN (b) (6)                ]
Sent:          9/12/2019 9:51:06 PM
To:
CC:
                                     ,lllllllr
             Norquist, David HON sD (b) (6)
             Lyons, David Brig Gen SD I(b) (6)        ; Chewning, Eric SES SD •
                                                                              (b)•(6)
                                                                                   •••••••
Subject:     Ukraine
Attachments: smime.p7s



David
Just an FYI - we are getting a lot of interest and questions from the Hill (both House and Senate) today
on our projected obligations for USAI now that funds are moving.
HAC/SAC are completing the draft CR and seriously contemplating rescinding and re-appropriating some of
the FY 2019 funds to be available during the CR period. I will talk with OMB and then try to provide a
reliable estimate tomorrow.
Vr,
EM




                                                                          CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 050
                        Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 51 of 146
   Message (Digitally Signed)


   From:                McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                        (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=(b) (6)                ]
   Sent:                9/12/2019 5:18:04 PM
   To:                  Duffey, Michael P. EOP/OMB (b) (6)                     ]
   CC:                  Sandy, Mark S. EOP/OMB (b) (6)
   Subject:             RE: Ukraine TPs
   Attachments:         smime.p7s



   Very helpful. Thanks.

    EM



   From: Duffey, Michael P. EOP/OMB (b)        (6)                         >
   Sent: Thursday, September 12, 2019 12:47 PM
   To: Mccusker, Elaine A HON OSD OUSD C (USA) (b)        (6)                        >
   Cc: Sandy, Mark S. EOP/OMB (b)        (6)                       >
   Subject: Ukraine TPs

    Elaine -(b)   (5)
(b) (5)




   Sincerely,
   Mike

   Mike Duffey
   Associate Director for National Security Programs
   Office of Management and Budget
   The White House
   (b) (6)




                                                                                   CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 051
          Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 52 of 146



(b) (5)




                                                       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 052
                 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 53 of 146
Message (Digitally Signed)


From:            McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                 (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=(b) (6)                ]
Sent:            9/12/2019 1:53:07 AM
To:              Duffey, Michael P. EOP/OMB [(b) (6)                    ]
Subject:         Re: Footnote
Attachments:     smime.p7s



Copy. Agree!


From: "Duffey, Michael P. EOP/OMB" (b) (6)                                     >
Date: Wednesday, September 11, 2019 at 9:51:55 PM
To: "McCusker, Elaine A HON OSD OUSD C (USA)" (b) (6)                                            >
Subject: Re: Footnote

(b) (5)

Still waiting for my staff to send me apportionment. Hoping to sign tonight yet.

Glad to have this behind us.

Sent from my iPhone

On Sep 11, 2019, at 9:48 PM, McCusker, Elaine A HON OSD OUSD C (USA)
(b) (6)                        > wrote:

           Copy. What happened? Thanks.

           EM


           From: "Duffey, Michael P. EOP/OMB" (b) (6)                                    >
           Date: Wednesday, September 11, 2019 at 7:30:37 PM
           To: "McCusker, Elaine A HON OSD OUSD C (USA)" <(b) (6)                                         >
           Subject: RE: Footnote

           Elaine - I will be issuing an apportionment this evening to immediately release all USAI funds
           for obligation.

           I will alert you as soon as I have signed the apportionment.

           Thank you.

           Sincerely,
           Mike

           Mike Duffey
           Associate Director for National Security Programs
           Office of Management and Budget
                                                                            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 053
       Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 54 of 146
The White House


-----Original Message-----
From: McCusker, Elaine A HON OSD OUSD C (USA) (b) (6)
Sent Wednesday, September 11 , 2019 5:36 PM
To: Duffey, Michael P. EOP/OMB (b) (6)                                >
Subject: RE: Footnote

Copy. We are continuing to do everything we can across the enterprise to position as I expect
you all know. (b) (5)




EM

-----Original Message-----
From: Duffey, Michael P. EOP/O.MB (b) (6)                                 >
Sent; Wednesday, September 11 , 2019 3:54 AM
To: Mccusker, Elaine A HON OSD OUSD C (USA) (b) (6)                                        >
Subject: Footnote

Elaine - We are extencLing through thurs.

Mike




                                                                CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 054
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 55 of 146
Message (Digitally Signed)


From:           McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=(b) (6)                ]
Sent:           9/12/2019 11:18:33 AM
To:             Duffey, Michael P. EOP/OMB (b) (6)
Subject:        Re: Footnote
Attachments:    smime.p7s



Copy. We will move out.


From: "Duffey, Michael P. EOP/OMB" (b) (6)
Date: Thursday, September 12, 2019 at 7:14:13 AM
To: "McCusker, Elaine A HON OSD OUSD C (USA)" <(b) (6)
Subject: RE: Footnote


Elaine - I just signed the apportionment. My team will be transmitting to your team momentarily.




Sincerely,

Mike




Mike Duffey

Associate Director for National Security Programs

Office of Management and Budget

The White House


(b) (6)



From: Duffey, Michael P. EOP/OMB <(b)   (6)                         >
Sent: Wednesday, September 11, 2019 9:52 PM
To: Mccusker, Elaine A HON OSD OUSD C (USA) <(b)    (6)                        >
Subject: Re: Footnote




(b) (5)




                                                                            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 055
              Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 56 of 146
Still waiting for my staff to send me apportionment. Hoping to sign tonight yet.



Glad to have this behind us.



Sent from my iPhone


On Sep 11, 2019, at 9:48 PM, McCusker, Elaine A HON OSD OUSD C (USA)
(b) (6)                         wrote:

       Copy. What happened? Thanks.



       EM




       From: "Duffey, Michael P. EOP/OMB" (b) (6)                                     >
       Date: Wednesday, September 11, 2019 at 7:30:37 PM
       To: "McCusker, Elaine A HON OSD OUSD C (USA)" <(b) (6)                                          >
       Subject: RE: Footnote


       Elaine - I will be issuing an apportionment this evening to immediately release all USAI funds
       for obligation.

       I will alert you as soon as I have signed the apportionment.

       Thank you.

       Sincerely,
       Mike

       Mike Duffey
       Associate Director for National Security Programs
       Office of Management and Budget
       The White House


       -----Original Message-----
       From: McCusker, Elaine A HON OSD OUSD C (USA) <(b) (6)                                           >
       Sent: Wednesday, September 11, 2019 5:36 PM
       To: Duffey, Michael P. EOP/OMB (b) (6)
       Subject: RE: Footnote

                                                                         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 056
      Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 57 of 146
Copy. We are continuing to do everything we can across the enterprise to position as I expect
you all know. (b) (5)

                                                                                  (b)
                                                                                  (5)

EM

-----Original Message-----
From: Duffey, Michae1 P. EOP/OMB (b) (6)                                 >
Sent Wednesday, September 11 , 2019 3:54 AM
To: McCusker, Elaine A HON OSD OUSD C (USA) (b) (6)                                        >
Subject: Footnote

Elaine - We are extendjng through thurs.

Mke




                                                                CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 057
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 58 of 146
Message (Digitally Signed)


From:           Mccusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                                                       (b) (6)
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN········
Sent:          9/10/2019 2:07:36 PM
To:            Verga, Peter SES SD •(b)•(6)
                                         ••••••
CC:            Ney, Paul C Jr HON OSD OGC (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN (b) (6)            ; Castle, Edwin S SES OSD OGC (USA)
               [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN·······    (b) (6)
               Castle, William S SES OSD OGC (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDI BOHF23SPDLT)/CN=RECI Pl ENTS/CN (b) (6)
Subject:       Ukraine
Attachments:   smime.p7s




Pete

DSCA continues to struggle with the very detailed process map we have requested. They project getting i t
to us by COB today.

                                                                                  (b)
                                                                                  (5)

                                                     (b) (5)

Wr,
EM




                                                                           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 058
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 59 of 146
Message (Digitally Signed)


From:           McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=(b) (6)
Sent:           9/11/2019 12:34:50 AM
To:             Duffey, Michael P. EOP/OMB [(b) (6)
Subject:        Re: USAI Status and Update Plan
Attachments:    smime.p7s



(b) (5)                                .

EM


From: "Duffey, Michael P. EOP/OMB" (b) (6)                           >
Date: Tuesday, September 10, 2019 at 7:51:23 PM
To: "McCusker, Elaine A HON OSD OUSD C (USA)" (b) (6)                             >
Cc: "Sandy, Mark S. EOP/OMB" (b) (6)                          >, "McAndrew, Anne J SES OSD OUSD C
(US)" (b) (6)                         >, "Dilworth, Monique L SES OSD OUSD C (USA)"
(b) (6)                            "Paoletta, Mark R. EOP/OMB" (b) (6)                       , "Ney,
Paul C Jr HON OSD OGC (USA)"(b) (6)
Subject: RE: USAI Status and Update Plan

Elaine,

Since we began this discussion on the Ukraine funds, 0MB has been clear in its footnotes that DoD is
authorized and funds are available to continue all processes up until an obligation event and, (b) (5)




                                                                           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 059
             Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 60 of 146
(b) (5)




Sincerely,
Mike

Mike Duffey
Associate Director for National Security Programs
Office of Management and Budget
The White House
(b) (6)


-----Original Message-----
From: McCusker, Elaine A HON OSD OUSD C (USA) (b) (6)
Sent: Monday, September 9, 2019 7:43 AM
To: Duffey, Michael P. EOP/OMB <(b) (6)                         >
Cc: Sandy, Mark S. EOP/OMB <(b) (6)                        >; McAndrew, Anne J SES OSD OUSD C (US)
(b) (6)                         >; Dilworth, Monique L SES OSD OUSD C (USA)
<(b) (6)                         >
Subject: USAI Status and Update Plan

Good morning.

(b) (5)




Wr,
Elaine




                                                               CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 060
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 61 of 146
Message (Digitally Signed)


From:           McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=(b) (6)                ]
Sent:           9/7/2019 10:44:30 AM
To:             Duffey, Michael P. EOP/OMB [(b) (6)
Subject:        Re: USAI
Attachments:    smime.p7s



Did you see the summary and timeline update I sent on Thursday? (b) (5)
                (b) (5)

EM


From: "Duffey, Michael P. EOP/OMB" (b) (6)                                      >
Date: Friday, September 6, 2019 at 10:26: 11 PM
To: "McCusker, Elaine A HON OSD OUSD C (USA)" (b) (6)                                            >
Subject: RE: USAI

(b) (5)      you are free to proceed with all processes up to but not including obligation, as we have authorized
in all of our footnotes to date.

Sincerely,
Mike

Mike Duffey
Associate Director for National Security Programs
Office of Management and Budget
The White House

-----Original Message-----
From: Duffey, Michael P. EOP/OMB (b) (6)                                    >
Sent: Friday, September 6, 2019 9:35 PM
To: McCusker, Elaine A HON OSD OUSD C (USA) (b) (6)                                          >
Subject: Re: USAI

(b) (5)               I just received the updated foot note to extend through Tuesday.

Sent from my iPhone

> On Sep 6, 2019, at 9:33 PM, McCusker, Elaine A HON OSD OUSD C (USA)
<(b) (6)                           wrote:
>
> Are we free to execute as of midnight tonight?
>
>EM




                                                                           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 061
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 62 of 146
Message (Digitally Signed)


From:           McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN(b) (6)                     ]
Sent:           9/5/2019 1:54:14 PM
To:             Duffey, Michael P. EOP/OMB (b) (6)                       ]
Subject:        RE: Ukraine
Attachments:    Copy of USAI Award Matrix_31 August_2019_working copy.xlsx; smime.p7s




Mike
Copy. Do you expect a decision/conversation tomorrow?
Following is latest assessment on risk to execution.

(b) (5)
                                                                                                                      t




           .
                                                                                                                          n




EM
-----original Message-----
From: Duffey, Michael P. EOP/OMB (b) (6)                            >
Sent: Thursday, September S, 2019 1:36 AM
To: Mccusker, Elaine A HON OSD OUSD c (USA)      (b) (6)                           >
subject: Ukraine
Elaine - no movement on Ukraine. Footnote forthcoming to continue hold through Friday.
Thanks.
Sent from my iPhone




                                                                           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 062
                  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 63 of 146
Message (Digitally Signed)


From:             McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN(b)   (6)             ]
Sent:             9/1/2019 8:42:13 PM
To:               Chewning, Eric SES SD [(b)   (6)         ]
Subject:          RE: SD COA
Attachments:      smime.p7s



Copy.   (b) (5)


Hope you get a little time off on what's left of this weekend.

EM



From: Chewning, Eric SES SD (b)      (6)              >
Sent: Sunday, September 1, 2019 3:53 PM
To: Mccusker, Elaine A HON OSD OUSD C (USA) (b)      (6)                        >
Subject: Re: SD COA


The Ukrainian PM speaks with VPOTUS on Tuesday. (b) (5)


Eric D. Chewning
Chief of Staff

From: "McCusker, Elaine A HON OSD OUSD C (USA)" (b) (6)                                                >
Date: Sunday, September 1, 2019 at 3:48:38 PM
To: "Chewning, Eric SES SD" (b) (6)           >
Subject: RE: SD COA

 Eric

(b) (5)




 EM


111




                                                                              CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 063
                 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 64 of 146
Message (Digitally Signed)


From:            McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                 (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=(b) (6)                ]
Sent:            8/29/2019 10:49:47 PM
To:              Duffey, Michael P. EOP/OMB (b) (6)
Subject:         RE: Agreed TPs
Attachments:     smime.p7s



Mike

(b) (5)


Just got out of another long session on (b)       - things evolved again. Will try to reach you in a bit.
                                            (5)
EM


From: Duffey, Michael P. EOP/OMB (b)        (6)                                  >
Sent: Thursday, August 29, 2019 6:14 PM
To: Mccusker, Elaine A HON OSD OUSD C (USA) <(b)          (6)                                  >
Subject: FW: Agreed TPs

Elaine -   (b) (5)


Hoping we can still catch up on   (b)   this evening. My cell is (b)   (6)            or (b)   (6)       if I am not at my desk.
                                  (5)
Sincerely,
Mike

Mike Duffey
Associate Director for National Security Programs
Office of Management and Budget
The White House
(b) (6)

From: Paoletta, Mark R. EOP/OMB (b)         (6)                              >
Sent: Thursday, August 29, 2019 3:57 PM
To: 'Castle, Edwin S SES OSD OGC (USA)' (b)       (6)                            >; Ney, Paul C Jr HON OSD OGC (USA)
(b) (6)
Cc: Duffey, Michael P. EOP/OMB (b)      (6)                              >; McKiver, Charlie E. EOP/OMB
(b) (6)                                 >
Subject: Agreed TPs


      Gents, thanks for your help. Here are TPs we agreed upon. Let me know if you have any questions. Mark

(b) (5)




                                                                                         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 064
             Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 65 of 146
(b) (5)




Mark R. Paoletta
General Counsel
Office of Management & Budget
(b) (6)




                                                          CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 065
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 66 of 146
Message (Digitally Signed)

From:        Mccusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN= (b) (6)               ]
Sent:        8/26/2019 10:46:57 PM
To:          Duffey, Michael P. EOP/OMB (b) (6)
Subject:     USAI
Attachments: smime.p7s



Mike
Hey, a few things:
   (b) (5)
   (b) (5)

3) We have two hill RFis now. One was from appropriators so we drafted a response and are currently
holding it pending resolution so the answer will be                              below, is from the SASC
and believe it should probably be answered by OMB. (b) (5)
Thanks,
EM
RFI: "Has OMB directed DOD/DSCA to halt execution of all or any part of FY19 funds for the Ukraine
Security Assistance Initiative? If so, when, and what was the reason given?"




                                                                        CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 066
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 67 of 146
Message (Digitally Signed)


From:           Mccusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN (b) (6)                ]
Sent:           8/26/2019 10:33:20 AM
To:             Duffey, Michael P. E O P(b)
                                         /O (6)M B · · · · · · · · · · ·
Subject:        RE: USAI
Attachments:    smime.p7s




(b) (5)
EM
-----original    Message-----
From: Duffey,    Michael P. EOP/OMB <(b)   (6)
Sent: Monday,    August 26, 2019 5:07 AM
To: Mccusker,    Elaine A HON OSD OUSD c           (b) (6)                          >
subject: USA!
Elaine -
We wi 11                                   ht away this morning. If you are free early, I can provide the
readout    (b) (5)
Mike
Sent from my iPhone




                                                                           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 067
                  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 68 of 146
Message (Digitally Signed)


From:             McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN(b)     (6)
Sent:             8/26/2019 10:29:15 AM
To:               Duffey, Michael P. EOP/OMB [(b)   (6)                   ]
Subject:          RE: USAI
Attachments:      smime.p7s



(b) (5)

EM



From: Duffey, Michael P. EOP/OMB (b)       (6)                        >
Sent: Monday, August 26, 2019 5:47 AM
To: Mccusker, Elaine A HON OSD OUSD C (USA) (b)           (6)
Subject: Re: USAI


I am not tracking that. Is that something you are expecting from OMB?

Sent from my iPhone

On Aug 26, 2019, at 5:38 AM, McCusker, Elaine A HON OSD OUSD C (USA)
<(b) (6)                      > wrote:

           (b) (5)                                                ?

           EM


           From: "Duffey, Michael P. EOP/OMB" (b) (6)                                      >
           Date: Monday, August 26, 2019 at 5:07: 11 AM
           To: "McCusker, Elaine A HON OSD OUSD C (USA)" (b) (6)
           Subject: USAI

           Elaine -

           We will be extending the footnote right away this morning. If you are free early, I can provide
           the readout (b) (5)                      .

           Mike

           Sent from my iPhone




                                                                              CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 068
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 69 of 146
Message (Digitally Signed)


From:           McCusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN(b) (6)                  ]
Sent:           8/20/2019 8:13:41 PM
To:             Duffey, Michael P. EOP/OMB (b) (6)                      ]
CC:             Castle, William S SES OSD OGC (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN(b) (6)                   ]; Castle, Edwin S SES OSD OGC (US)
                [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN(b) (6)
                Paoletta, Mark R. EOP/OMB (b) (6)
Subject:        RE: Any news?
Attachments:    FY19 USAI Cases_08202019_1421.pptx; smime.p7s



Mike


(b) (5)




EM




From: Duffey, Michael P. EOP/OMB <(b)        (6)                        >
Sent: Tuesday, August 20, 2019 11:32 AM
To: Mccusker, Elaine A HON OSD OUSD C (USA) (b)       (6)
Cc: Paoletta, Mark R. EOP/OMB <(b)     (6)
Subject: RE: Any news?


Thanks Elaine. I understand, and thank you for the continued dialogue on this topic.


(b) (5)



(b) (5)


Sincerely,
Mike

Mike Duffey

                                                                                CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 069
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 70 of 146
Associate Director for National Security Programs
Office of Management and Budget
The White House
(b) (6)

From: Mccusker, Elaine A HON OSD OUSD C (USA) <(b)           (6)                    >
Sent: Tuesday, August 20, 2019 10:54 AM
To: Duffey, Michael P. EOP/OMB (b)    (6)                          >
Subject: [WARNING: UNSCANNABLE EXTRACTION FAILED]RE: Any news?


Mike

Understand the technical legalities and definitions.


(b) (5)




We will have another case timeline coming to you today.

Wr,
EM



From: Duffey, Michael P. EOP/OMB (b) (6)                               >
Sent: Tuesday, August 20, 2019 10:10 AM
To: Mccusker, Elaine A HON OSD OUSD C (USA) (b)        (6)                      >
Subject: FW: Any news?


Elaine - received your vm, thanks for the call. Will call you before noon. Below is input from 0MB OGC regarding the
(b) (5)

Sincerely,
Mike

Mike Duffey
Associate Director for National Security Programs
Office of Management and Budget
The White House
(b) (6)

From: Paoletta, Mark R. EOP/OMB (b)    (6)
Sent: Monday, August 19, 2019 6:59 PM
To: Duffey, Michael P. EOP/OMB <(b)    (6)
Subject: Fwd: Any news?


          Mike/Elaine,

      (b) (5)


                                                                             CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 070
          Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 71 of 146
(b) (5)




  Thanks,
  Mark

  On Aug 19, 2019, at 6:07 PM, Paoletta, Mark R.EOP/OMB<(b) (6)
  wrote:


          From: Duffey, Michael P. EOP/OMB (b) (6)                            >
          Sent: Monday, August 19, 2019 6:01 PM
          To: Paoletta, Mark R. EOP/OMB (b)       (6)                   >
          Subject: FW: Any news?




          Sincerely,
          Mike

          Mike Duffey
          Associate Director for National Security Programs
          Office of Management and Budget
          The White House
          (b) (6)

          From: Mccusker, Elaine A HON OSD OUSD C (USA) <(b)   (6)
          Sent: Monday, August 19, 2019 5:55 PM
          To: Duffey, Michael P. EOP/OMB (b)       (6)
          Subject: RE: Any news?


          Mike

          Copy. To be clear, in this case, (b)   (5)


          (b) (5)


          EM



                                                                     CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 071
Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 72 of 146

From: Duffey, Michael P. EOP/OMB (b) (6)
Sent: Monday, August 19, 2019 5:16 PM
To: Mccusker, Elaine A HON OSD OUSD C (USA) (b)     (6)                                >
Subject: RE: Any news?


Saw that. Thanks for the reminder. We have no interest in delaying any action up until
just before the obligation event occurs and want those processes to proceed.

Sincerely,
Mike

Mike Duffey
Associate Director for National Security Programs
Office of Management and Budget
The White House
(b) (6)

From: Mccusker, Elaine A HON OSD OUSD C (USA) (b)     (6)                                  >
Sent: Monday, August 19, 2019 12:51 PM
To: Duffey, Michael P. EOP/OMB (b)   (6)                               >
Subject: RE: Any news?


Mike

Reminder, per the notes with the slide/table, the funds go into the system today to
initiate transactions and obligate.

EM



From: Duffey, Michael P. EOP/OMB (b) (6)                                   >
Sent: Monday, August 19, 2019 12:21 PM
To: Mccusker, Elaine A HON OSD OUSD C (USA) (b)     (6)                                >
Subject: RE: Any news?


Elaine - closing the loop on this, 0MB OGC determined (b)       (5)


Sincerely,
Mike

Mike Duffey
Associate Director for National Security Programs
Office of Management and Budget
The White House
(b) (6)

From: Mccusker, Elaine A HON OSD OUSD C (USA) <(b)        (6)                              >
Sent: Saturday, August 17, 2019 2:59 PM
To: Duffey, Michael P. EOP/OMB (b)   (6)                               >
Subject: Re: Any news?


                                                                  CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 072
Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 73 of 146
Thanks



From: "Duffey, M ichael P. EOP/OMB " 04(b) (6)                                     >
Date: Saturday, August 17, 20 19 at 2:38:03 PM
To: "M cCusker, Elaine A HON O SD OUSD C (USA)"
~(b) (6)                         >
Subject: Re: Any n ews?

I should probably confim1 that since this is on everyone's radar. Will try to do so
today

Sent from my iPhone

On Au g 17, 2019, at 2 :3 5 P1'I, McCusker, E laine A HON OSD OUSD C (USA)
(b) (6)                            > wrote:

         Copy



         From: "D uffey, Michael P . E OP/OMB"
         (b) (6)                           >
         Date: Saturday, August 17, 20J 9 at 2: 19:51 PM
         To: "M cCusker, Elaine. A HON O SD O USD C (USA)"
         ...(b) (6)
         Subject: Re: Any news?

         (b) (5)

         Sent from my iPhone

         On Au g 17, 2019, at 2 :05 PM, M cCu sker, E lai ne A HON OSD
         OUSD C (USA) (b) (6)                                  wrote:.

                   So are we good to proceed with the $6 IM cases on
                   Monday?



                   From: "Duffey, Mi chael P . EOP/ OMB "

                   Date: Saturday, August 17, 20 19 at 1:34:42 PM
                   To: "M cCusker, Elaine A HON O SD OUSD C
                   (USA)" (b) (6)                            >
                   Subject: Re: Any n ews?

                   Sounds like Ukraine was not di scussed.

                   Sent from my iPhone

                   On Aug 17, 2019, at 11 :39   AM, Mccusker, Elaine

                                                             CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 073
Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 74 of 146
            A HON OSD OUSD C (USA)
            <(b) (6)                           > wrote:

                  Not yet.


                  From: "Duffey, Michael P.
                  EOP/OMB"
                  <(b) (6)
                  Date: Saturday, August 17, 2019 at
                  9:55:49 AM
                  To: "McCusker, Elaine A HON
                  OSD OUSD C (USA)"
                  <(b) (6)
                  Subject: RE: Any news?


                  No - still trying to get a read out. Have
                  you heard anything on the Afghanistan
                  piece?




                  Sincerely,

                  Mike




                  Mike Duffey

                  Associate Director for National Security
                  Programs

                  Office of Management and Budget

                  The White House




                  From: Mccusker, Elaine A HON OSD
                  OUSD C (USA)
                  (b) (6)                         >
                  Sent: Saturday, August 17, 2019 8:00
                  AM
                  To: Duffey, Michael P. EOP/OMB
                  (b) (6)
                  Subject: Any news?




                  On the meeting?
                                                          CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 074
Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 75 of 146



                  EM



                  From: ''Duffey, Michael P.
                  EOP/OMB"
                  (b) (6)                         >
                  Date: Thursday, August 15, 2019 at
                  7:59:54 PM
                  To: "McCusker, Elaine A HON
                  OSD OUSD C (USA)"
                   (b) (6)
                  Subject: Re: Slide


                  That works. Thx

                  Sent from my iPhone

                  > On zombie luAug 15, 2019, at 7:52
                  PM, McCusker, Elaine A HON OSD
                  OUSDC(USA)
                  (b) (6)
                  wrote:
                  >
                  > Mike
                  >
                  > Hey, I got tied up so djdn ' t get the
                  data to you we discussed. First thing
                  tomorrow ok?
                  >
                  > EM




                                                        CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 075
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 76 of 146
Message (Digitally Signed)

From:        Mccusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN= (b) (6)               ]
Sent:        8/12/2019 7:23:49 PM
To:          Duffey, Michael P. EOP/OMB (b) (6)
Subject:     FW: Ukraine
Attachments: smime.p7s



Please do not forward. Below update I sent internally. When do you think we will see the apportionment
language from you today? Thanks.
EM

-----original Message-----
From: Mccusker, Elaine A HON OSD OUSD c (USA)
Sent: Monday, August 12, 2019 3:23 PM
T ·                      OUSD POLICY (USA) (b) (6)                        ; Ney, Paul c Jr HON OSD OGC (USA)
 (b) (6)
cc: cast e, w                            (b) (6)                           >; Dilworth, Monique L SES OSD
OUSD C (USA) (b) (6)
subject: Ukraine
John, Paul
                 (b) (5)




Thanks.
Wr,
EM




                                                                        CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 076
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 77 of 146
Message (Digitally Signed)


From:          Mccusker, Elaine A HON OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN (b) (6)                    ]
Sent:          8/12/2019 7:25:01 PM
To:            Verga, Peter SES SD •
                                   (b)•(6)
                                        • • • • • ]; Cacci, Ralph A SES (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE
               GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN (b) (6)                 ]
Subject:       FW: Ukraine
Attachments:   smime.p7s




Please do not forward - but FYSA below note I just sent to keep Policy and GC in the loop.

EM


-----original Message-----
From: Mccusker, Elaine A HON OSD OUSD c (USA)
Sent: Monday, August 12, 2019 3:23 PM
~>OUSD POLICY (USA) (b)                               (6)                    >; Ney, Paul c Jr HON OSD OGC (USA)
(b) (6)
~S OSD                                      (b) (6)                            >; Dilworth, Monique L SES OSD
OUSD C (USA) (b)    (6)
subject: Ukraine

John, Paul

                 (b) (5)




Thanks.

Wr,
EM




                                                                            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 077
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 78 of 146
Message (Digitally Signed)


From:          McCusker, Elaine A HON OSD OUSD C (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=E(b) (6)               ]
Sent:          7/25/2019 3:05:04 PM
To:            Sandy, Mark S. EOP/OMB [(b) (6)                    ]
Subject:       FW: Ukraine Foreign Assistance
Attachments:   smime.p7s



Mark

(b) (5)

EM



From: Duffey, Michael P. EOP/OMB <(b)    (6)                           >
Sent: Thursday, July 25, 2019 11:04 AM
To: David.Norquist(b) (6) ; Mccusker, Elaine A HON OSD OUSD C (US) <(b)      (6)                            >;
eric.chewning(b) (6)
Cc: Sandy, Mark S. EOP/OMB (b) (6)                       >
Subject: Ukraine Foreign Assistance


David/Elaine/Eric:

Based on guidance I have received and in light of the Administration's plan to review assistance to Ukraine, including the
Ukraine Security Assistance Initiative, please hold off on any additional DoD obligations of these funds, pending direction
from that process. I understand that DOD will continue its planning and casework during this period and that this brief
pause in obligations will not preclude DO D's timely execution of the final policy direction.

We intend to formalize the pause with an apportionment footnote to be provided later today.

Given the sensitive nature of the request, I appreciate your keeping that information closely held to those who need to
know to execute the direction. Please let me know if you have any questions.

Sincerely,
Mike

Mike Duffey
Associate Director for National Security Programs
Office of Management and Budget
The White House
(b) (6)




                                                                               CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 078
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 79 of 146
Message (Digitally Signed)


From:           McCusker, Elaine A HON OSD OUSD C (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=E(b) (6)
Sent:           7/2/2019 4:25:25 PM
To:             Duffey, Michael P. EOP/OMB (b) (6)
Subject:        RE: Ukraine Funding Follow-up
Attachments:    FY2019 USAI Tranches.docx; FY19 USAI Vendor Information Summary.pptx; 20190625_POTUS RFls on USAI v3.docx;
                smime.p7s



Mike

The Department sent some info (attached) to the Chief last week. It may have been (b) (5)

Obligation status as of last week was: $7 million (6 percent) of tranche I is obligated. None of tranche two is
obligated.

EM




From: Duffey, Michael P. EOP/OMB (b)     (6)
Sent: Tuesday, July 2, 2019 11:21 AM
To: Mccusker, Elaine A HON OSD OUSD C (US) (b)      (6)                          >
Subject: Ukraine Funding Follow-up

Hello Elaine - I am following up on the question we traded e-mails on regarding the funding for the Ukraine Security
Assistance Initiative (USAI). (b) (5)
                                                                 .

Can you catch me up on the status of that question? He shared a breakdown of what the funding was paying for that I
had not seen yet. Could you send that to me if you have it?

Happy to connect by phone this afternoon or tomorrow if easier. Thanks!

Sincerely,
Mike

Mike Duffey
Associate Director for National Security Programs
Office of Management and Budget
The White House
(b) (6)




                                                                                CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 079
           Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 80 of 146
                                           UNCLASSIFIED//FOUO


     FY19 Tranche 1 ($125M) notified to Congress in March
(b)(3) 10 USC 130c




     FY19 Tranche 2 ($125M) notified to Congress in May - Notified after SecDef, in coordination with
     SecState, certified that "Ukraine has taken substantial actions to make defense institutional reforms"

(b)(3) 10 USC 130c




                                           UNCLASSIFIED//FOUO

                                                                           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 080
   Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 81 of 146


                   FY19 USAI Vendor Information                                                          •



    Major          Total Case
                                                                Projected Sources of Supply
Command/Service      Va lue

  ArmyCECOM         $145.6M                 L3, Harris, Raytheon, TCI Corp, HOT Global, Army Stock
 Joint Munitions     $4.7M                     Army Stock - produced at Army owned ammo plant
   Command
                    $33.65M     AM General, Gibraltar, Barrett, Leupold, Rohde&Schwarz, Trijicon, Magpul, Aspen,
  ArmyTACOM
                                                            Sparks, ADS, Army Stock
 Army USAMMA         $2.9M                          DLA, North American Shelter, Army Stock
 Army USASAC        $11 .SM                               BOH-FPU, containers, Army Stock
 Transportation     $7.05M                               Military and Commercial Air1ift/Sealift
                    $39.SM                       Bowhead, CACI, Kongsberg, Teledyne Marine
    us Navy                               Foster-Miller, iRobot, SRC,TCI, AirTronic, Bauer, Navy Stock
  US Air Force       $4.5M                   Airfield Navigation Aids - Vendor Selection On-going
     Total          $250M




                                              tlN   IM~lfllll




                                                                               CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 081
         Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 82 of 146


•                      FY19 USAI Vendor Information                                                      •

                                    Army CECOM
                                      Tranche 1
~                                                          Total Case             Proj!cted Source of Sueei:i:
    M.!!!!                                                   ~
Ukraine       (b)(3) 10 USC 130c                             $1.6M          l3 or Harris with competed delivery orders
Ukraine                                                     $28.2M                  Raytheon and Army Stock

Ukraine                                                      $33M                    Harris and Army Stock

                           TOTAL                            $62.BM



                                     Tranche 2
    ~                                                      Total C~se             Projected Source of Suel!!l£
                                                             ~
               (b)(3) 10 USC 130c
    Ukraine                                                 S54:5M            Harns and Army Stock - MoD Comms

    Ukraine                                                  S4.1M            Harris and Army Stock - Mol Comms

    Ukraine                                                 S14.6M                          TCI Corp
    Ukraine                                                   S5M                     TCI Corp, HOT Global
    Ukraine                                                  $1 .SM                LS or Harris and Army Stock
    Ukraine                                                  $1.lM
    Ukraine                                                  $1.5M

                            TOTAL                           $82.BM

                                         UN 11\Y..lltl l




                                                                        CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 082
      Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 83 of 146


•                     FY19 USAI Vendor Information                                          •


                         Joint Munitions Command
                                 Tranche 1

                                        Total Case             Projected Source of Supply
                                          Value
              (b)(3) 10 USC 130c                      Army Stock - produced at Army owned ammo plant
    Ukraine                                S4.7M

                      TOTAL                $4.7M




                                     ir1 I W..lltll




                                                             CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 083
    Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 84 of 146


•                   FY19 USAI Vendor Information                                                     •

                               Army TACOM
                                Tranche 1
                                                    Total Case             Proiec:b!d Source of Supply
                                                      ~
          (b)(3) 10 USC 130c                          $325K                OLA tailored to fit requirement

                                                      $5.BM                  AM General. SP1rks, ADS

                                                      $600K                    Through Army Supply

                                                      $300K                       Gibraltar Toyota

                                      (b)             $5.2M      Barrett Leupold. Rohde&Schwarz, Trijfeon, MAGPUL

                                      (3)            $1 2.25M

                                      10
                                Tranche
                                      U 2
                                      S
                                                    Total Case             Proiecll!d Source of S upply
                                      C               ~
          (b)(3) 10 USC 130c          13
Ukraine                                               S4.1M                         AM General
Ukraine                               0c             $13. 1M         AM General, MAGPUL,Terex/Genie, Aspen

Ukraine                                               S4.2M                    AM General. Trijicon
                       TOTAL                         $21 .4M

                                    "' '\Y..lltll




                                                                  CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 084
     Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 85 of 146


•                  FY19 USAI Vendor Information                                                    •

                               Army USAMMA
                                 Tranche 1
                                                       Total Case
    Partner                                                                 PJojected Source of SUl!I!~
                                                         ~

    Ukraine   (b)(3) 10 USC 130c                         $500K
                                                                       DLA. North Amencan Rescue, Army Stock


                       TOTAL                            $500K



                               Army USAMMA
                                 Tranche 2
                                                       Total Case
    ~                                                                       l'Jojected Source of SU(!I?~
                                                         :i!!!!!!!
    Ukraine
              (b)(3) 10 USC 130c                         $30K          DLA. North Amencan Reseue. Army Stock

    Ukraine                                              $270K         DLA. North American Rescue. Army Stock

    Ukraine                                               $2 1         DLA, North American Rescue. Army Stock

                                                        $2.4M

                                    1ri I W.,ll tl l




                                                                     CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 085
       Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 86 of 146


•                       FY19 USAI Vendor Information                                              •

                                     Army USASAC
                                       Tranche 1
    ffil!!!!!                                      Total Case       Projected Source of   Suee~
                                                     Value

    Ukraine     (b)(3) 10 USC 130c                     S3.1 M
    Ukraine                                           $25,BK
    Ukraine                                            S2.9M

                         TOTAL                        $8.5M



                                     Army USASAC
                                       Tranche 2
    ~                                                To~ ICase       Projected Source of Suell~
                                                        ~

    Ukraine
                (b)(3) 10 USC 130c                      $SOOK
                                                                   BOH-FPU, containers, Army stock

    Ukraine                                             $150k
    Ukraine                                             S27M       BOH-FPU, containers, Army Stock

    Ukrai ne                                             SSOK

                         TOTAL                          $3.3M


                                          irl I W..ll tl l




                                                                 CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 086
      Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 87 of 146


•                     FY19 USAI Vendor Information                                                       •

                                    US Navy
                                   Tranche 1
                                              Total Case                 Projected Source of Supply
                                                 ~
          (b)(3) 10 USC 130c                     $1.5M                             SRClnc.

                                                  $4M       Bowhead. CACI (subcontract to Virginia Electronics). USG

                                                 $2.2M                    Kongsberg, Teledyne Marine

                                                 $16.4              AirTronic, Bauer. Cowan, Draeger. Klein

                                                $24.1M


                                    US Navy
                                   Tranche 2
                                               Total Case                  Projected Sou rce of Supply
                                                 Value

    Ukraine   (b)(3) 10 USC 130c                  $8.SM                        Foster-M iller, !Robot,
    Ukraine                                       S2.9M                              SRC Inc.
    Ukraine                                        $4M                                  TOI

                                                 $15.7M



                                       "' '\Y..lltll




                                                                     CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 087
       Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 88 of 146
                                                                                 Prepared By: ( .( (b)    (6)
                                                                             Phone Number: (b)b b(6)
                                      UNCLASSIFIED//FOUO                             ))
                                                                                     ((
      Ukraine Security Assistance: U.S. Industry Benefits and International Burden-Sharing
                                                                                     66
                                                                                     ))
What is funding under the FY2019 Ukraine Security Assistance Initiative (USA!) used/or?

The package consists of $250M in security cooperation funds for additional training, equipment, and
advisory efforts to build the capacity of Ukraine's armed forces, ultimately enhancing U.S. security.

This includes the provision of equipment to support training programs and operational needs, including
capabilities to enhance Ukraine's Land and Special Operations Forces, Navy and Naval Infantry, and
National Guard, and some funds to provide associated training, transportation, and administrative costs.

Did funding go to US.firms?

Almost all of the dozens of vendors are U.S. companies, and the non-U.S. companies are authorized
suppliers of specific equipment for the U.S. military. A list of vendors is attached.

Who funded the USA!?

Congress provided $250M in funds through the Department of Defense Appropriations Act, 2019.

Broader context on Ukraine burden sharing

Ukraine remains committed to providing for its own security and building a strategic partnership with the
United States:
• Spends more than 5% of GDP on security and defense;
• Spent (b)(3) 10 on U.S. defense articles in 2018; and
          USC now to purchase Javelin anti-tank missiles and (b)(3) 10 USC 130c
• Negotiating
          130c
What do other NATO members spend to support Ukraine?

Below is an overview of security assistance contributions to Ukraine by key NA TO Allies and partners
for which we have readily available data. These activities complement U.S. and Ukrainian efforts to
counter Russian aggression.

Canada: Approximately(b)(3) 10          in security assistance since 2014
-Training: Nearly(b) trainers   ((b)(3) 10 USC 130c
                          USC 130c                                 ); equipment: (b)(3) 10
-$750 million total
                 (3)assistance (includes humanitarian, development, and financial)
                                                                                 USC since 2014
-Contributes a Senior
                 10    Advisor  on Defense  Reform                               130c
                 US
UK: Approximately (b)(3) 10 in security assistance since 2014
-Training: (b)(3) Crotational
                     USC trainers ((b)(3) 10 USC 130c                   ); equipment: (b)(3)
          10 13 130c                                                                   10 USC
-Contributes
          USC    0c Advisor on Defense Reform
             a Senior                                                                  130c
- Recently committed to increasing Black Sea security efforts, including training Ukraine's Navy and
          130c
Naval Infantry and conducting port visits to Odesa, Ukraine.




                                                                        CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 088
       Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 89 of 146
                                                                                 Prepared    By:l l (6)
                                                                                            ( ( (b) -
                                                                             Phone Number: (b)
                                                                                            b b(6)
                                       UNCLASSIFIF.O//FOl'O                                    ))
                                                                                               ((
Lithuania: Approximate!) (b)(3) 10 i11 security assistance since 2014
                                                                                               66
-Training: .( trainers (b)(3)
                            USC 10 USC 130c           )~ Equipment: -(b)(3)       (lethal aid)
-Contributes  a Senior Advisor   on Defense Reform
                                                                                               ))
            b               130c                                     10 USC
-Recently transfened
            )          nearlv -(b)(3) 10 rotmds of smalt arms anununition
                                                                     130c
          (                  USC
Poland: Approximately (b)(3) 130c10 in security assistance since 2014
            3
-Training: .(b trainers (b)(3)
                          USC10 USC 130c                )
-Contributes)) a Senior Advisor on Defense Reform
                          130c
          1
          (3
Denmark 0  & Sweden ; Approximately (b)(3) 10
                                            (b
           )
Training.( Utrainers each (b)(3) 10 USC 130c
                                     USC )
           1
         bS                             130c (3
           0
NA TO: Approximately     -(b)(3) 10   through  trust fund contributions from 36 countnes
         )C                                       )
-Trust FundUprojects include
                          USC support for: countc1ing improvised explosive devices; medical rehabilitation;
         (1                                       10 (C4); cyber defense; logistics .
command, S control, communications,
                          130c         and computers
         3 3
-Foreigp Ministers  agreed to a Black Sea SecuritvU package in April 20 19. to include increased support for
           C
         ) 0
Ukraine (training of mruitime forces and coast gSuards, port visits, cxetcises, info sharing).
           1
         1c                                       C
           3
         0                                        13euros in economic assistance to Ukraine:


•- in
The European    Union also contributes billions of
           0c
• -(b)(3)U 10 in official economic development    0cassistance from 2014-20 18;
    USCS 10
• (b)(3)           in humanitarian assistance since 2014); and
    USC  C
    130c 130c
    (b)(3) 10        total macro .financial loans since 20 14.
    USC1 130c
         3
         0
         c




                                                                        CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 089
                  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 90 of 146
Message (Digitally Signed)


From:             McCusker, Elaine A HON OSD OUSD C (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN(b) (6)                 ]
Sent:             6/25/2019 6:36:49 PM
To:               Chewning, Eric SES SD (b) (6)
Subject:          RE: POTUS follow up
Attachments:      FY2019 USAI Tranches.docx; smime.p7s



Eric

Only $7M of the $250M has been obligated to date.

Attached FYSA is a bit more info on the requirements breakdown.

Wr,
EM


From: Chewning, Eric SES SD (b)       (6)
Sent: Monday, June 24, 2019 5:56 PM
To: Mccusker, Elaine A HON OSD OUSD C (US) (b)           (6)                           >
Subject: FW: POTUS follow up


I assume it has been obligated, is that right?


From: Blair, Robert (b) (6)                          >
Sent: Monday, June 24, 2019 5:55 PM
To: Chewning, Eric SES SD (b)       (6)
Subject: Re: POTUS follow up


Thanks. (b) (5)                                     ?

Sent from my iPhone

On Jun 24, 2019, at 5:53 PM, Chewning, Eric SES SD (b) (6)                                     > wrote:

           Rob, here is what I had off the shelf


           From: Mccusker, Elaine A HON OSD OUSD C (US) (b)            (6)                          >
           Sent: Monday, June 24, 2019 4:28 PM
           To: Chewning, Eric SES SD (b)    (6)                      ; Rood, John C HON OSD OUSD POLICY (USA)
           (b) (6)                      >
           Cc: (b) (6)        COL SD (b) (6)                   >;   (b) (6)
                                                                         CAPT SD (b) (6)                         ; Verga,
           Peter SES SD (b)   (6)              >; (b) (6)          LtCol USMC OSD OUSD C (USA)
           <(b) (6)                         ; McAndrew, Anne J SES OSD OUSD C (US)
           (b) (6)                            >
           Subject: RE: POTUS follow up



           Eric



                                                                                      CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 090
        Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 91 of 146
Attached paper we provided to 0MB on Friday regarding similar question. It does not have info
on U.S. firms or other NATO support to Ukraine, but answers the other basics as a start.

<< ... >>

Vr

EM



From: Chewning, Eric SES SD (b)   (6)                 >
Sent: Monday, June 24, 2019 3:47 PM
To: Rood, John CHON OSD OUSD POLICY (USA) (b)        (6)                          >; Mccusker, Elaine
A HON OSD OUSD C (US) (b) (6)                                 >
Cc: (b) (6)      COL SD (b) (6)                    (b) (6)         CAPT SD (b) (6)
Verga, Peter SES SD (b) (6)                >
Subject: POTUS follow up

John and Elaine,

There was a follow up item (b) (5)                           . Can you all provide additional detail
on the recent security cooperation funds to Ukraine?

>https://dod.defense.gov/News/News-Releases/News-Release-View/Article/1879340/dod-
announces-250m-to-ukraine/<

Specifically,

What was the funding used for? i.e., did it go to U.S. firms?

Who funded it?

What do other NATO members spend to support Ukraine?




Eric D. Chewning

Chief of Staff

Office of the Secretary of Defense

Pentagon, (b)
            (6)




                                                                     CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 091
      Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 92 of 146
SIPR: (b) (6)

JWICS: (b) (6)

<USAI One pager_20June2019. docx>




                                                   CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 092
                  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 93 of 146
Message (Digitally Signed)


From:             McCusker, Elaine A HON OSD OUSD C (US) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=(b) (6)                ]
Sent:             6/24/2019 10:25:33 PM
To:               Chewning, Eric SES SD (b) (6)
Subject:          RE: POTUS follow up
Attachments:      smime.p7s



I expect the $12SM we notified in March may be, but the $12SM notified in May probably isn't all obligated. Checking
exact status now and will get back to you.

EM



From: Chewning, Eric SES SD (b)     (6)
Sent: Monday, June 24, 2019 5:56 PM
To: Mccusker, Elaine A HON OSD OUSD C (US) (b)        (6)
Subject: FW: POTUS follow up


I assume it has been obligated, is that right?


From: Blair, Robert (b)     (6)                      >
Sent: Monday, June 24, 2019 5:55 PM
To: Chewning, Eric SES SD (b) (6)                    >
Subject: Re: POTUS follow up


Thanks. (b) (5)

Sent from my iPhone

On Jun 24, 2019, at 5:53 PM, Chewning, Eric SES SD <(b) (6)                             > wrote:

           Rob, here is what I had off the shelf


           From: Mccusker, Elaine A HON OSD OUSD C (US) (b)     (6)                          >
           Sent: Monday, June 24, 2019 4:28 PM
           To: Chewning, Eric SES SD (b)    (6)             l>; Rood, John C HON OSD OUSD POLICY (USA)
           <(b) (6)
           Cc:(             COL SD (b)    (6)             >; (b) (6)      CAPT SD (b) (6)                 ; Verga,
           Peter
              b  SES SD (b) (6)                 ; (b) (6)           LtCol USMC OSD OUSD C (USA)
           (b)) (6)                         ; McAndrew, Anne J SES OSD OUSD C (US)
           (b)( (6)
           Subject:   RE: POTUS follow up
              6
              )
           Eric

           Attached paper we provided to 0MB on Friday regarding similar question. It does not have info
           on U.S. firms or other NATO support to Ukraine, but answers the other basics as a start.

           << >>
                                                                               CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 093
       Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 94 of 146
Vr

EM



From: Chewning, Eric SES SD (b)   (6)                 >
Sent: Monday, June 24, 2019 3:47 PM
To: Rood, John CHON OSD OUSD POLICY (USA) (b)        (6)                          >; Mccusker, Elaine
A HON OSD OUSD C (US) (b) (6)                                 >
Cc: (b) (6)      COL SD (b) (6)                    (b) (6)         CAPT SD (b) (6)                       >;
Verga, Peter SES SD (b) (6)                >
Subject: POTUS follow up

John and Elaine,

There was a follow up item (b) (5)                           . Can you all provide additional detail
on the recent security cooperation funds to Ukraine?

>https://dod.defense.gov/News/News-Releases/News-Release-View/Article/1879340/dod-
announces-250m-to-ukraine/<

Specifically,

What was the funding used for? i.e., did it go to U.S. firms?

Who funded it?

What do other NATO members spend to support Ukraine?




Eric D. Chewning

Chief of Staff

Office of the Secretary of Defense

Pentagon, (b)
           (6)




 USAI One pager_20June2019.docx>
                                                                     CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 094
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 95 of 146
Message (Digitally Signed)


From:          Relyea, William J SES OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS (b) (6)                   ]
Sent:          9/6/2019 9:18:26 PM
To:
               ~Fa~l~k~C·u-rt~in·,~E~dn·a·T~.~E~O~P~/~O~M~B~==r-·······
                                          (b) (6)                       Broomell, Katie W. EOP/OMB
               (b) (6)
CC:             Bricker, Julie R SES OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/C (b) (6)              ]; (b) (6)       CIV OSD OUSD C (USA)
                [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                                                         (b) (6)
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN'-9•••••••                  (b) (6)           CIV OSD OUSD C (USA)
                [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS/······ (b) (6)
Subject:       USAI
Attachments:   smime.p7s




Edna/Katie,

The hold last through tonight - might we expect to see another extension to the hold? At this time of
the year we have people working weekends to execute fund and its likely they will move forward unless we
tell them otherwise.

Appreciate your insight.
v/r
Bi 11




                                                                              CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 095
             Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 96 of 146
Message


From:                                  (b)•(6)
            Broomell, Katie W. EOP/OMB •    •••••••••••
Sent:       9/5/2019 1:07:34 PM
To:         Relyea, William J SES OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
            (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN    (b) (6)        ]
CC:         •
            (b)• • • • • CIV OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (6)
            (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN    (b) (6)            ]; Bricker, Julie R SES OSD OUSD C (USA)
                                                                                        (b) (6)
            [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CNI······];
            •
            (b)•(6)• • • • Col USAF OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN   (b) (6)              (; Falk Curtin, Edna T. EOP/OMB
             (b) (6)                                                   b
Subject:    Re: USAI
                                                                       )
                                                                       (
                                                                       6
+Edna
                                                                       )
Bill, no decisions have been shared at this time.
If that changes, I'll reach out.
Sent from my iPhone
>On Sep 5, 2019, at 8:52 AM, Relyea, William J SES OSD OUSD     c (USA) (b) (6)                                       >
wrote:
>
> Katie,
>
> Do you know if they are going to extend the hold on the Ukraine action past today?
>
> Please let us know.
> v/r
> Bi 11
>




                                                                           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 096
               Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 97 of 146
Message


From:          Broomell, Katie W. EOP/OMB [(b)   (6)                              ]
Sent:          9/3/2019 3:24:23 PM
To:            Relyea, William J SES OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN(b)         (6)
CC:            Falk Curtin, Edna T. EOP/OMB [Ed(b)   (6)                  ; Bricker, Julie R SES OSD OUSD C (USA)
               [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIBOH F23SPDLT)/CN=RECI Pl ENTS/(b)                (6)
              (b) (6)             CIV OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDI BO HF 23SPDLT)/CN =RE Cl Pl ENTS/CN =(b) (6)
Subject:       RE: update RE: 97-0100 O&M DW apportionment



Bill, thanks. I will make sure this risk is communicated to leadership.

Thanks,
Katie


From: Relyea, William J SES OSD OUSD C (USA) (b)       (6)                        >
Sent: Tuesday, September 3, 2019 9:29 AM
To: Broomell, Katie W. EOP/OMB <(b)    (6)                        >
Cc: Falk Curtin, Edna T. EOP/OMB <(b) (6)                   ; Bricker, Julie R SES OSD OUSD C (USA)
(b) (6)                      ; (b) (6)       CIV OSD OUSD C (USA) <(b) (6)                        >
Subject: RE: update RE: 97-0100 O&M DW apportionment

Katie,

We have received the apportionment and have issued the FAD with the updated footnote.                (b) (5)


v/r
Bill



From: Broomell, Katie W. EOP/OMB (b)     (6)                                  >
Sent: Tuesday, September 3, 2019 9:25 AM
To: Relyea, William J SES OSD OUSD C (USA) <(b)      (6)                     >
Cc: Falk Curtin, Edna T. EOP/OMB <(b) (6)                           >
Subject: RE: update RE: 97-0100 O&M DW apportionment


Bill, can you confirm receipt?

Thanks,
Katie


From: Broomell, Katie W. EOP/OMB
Sent: Saturday, August 31, 2019 10:11 AM
To: Relyea, William J SES OSD OUSD C (USA) (b)   (6)                       >
Cc: Glazer, Josh S. EOP/OMB <J(b) (6)                          >; Falk Curtin, Edna T. EOP/OMB
(b) (6)                        >; Nassif, Rob J. EOP/OMB (b) (6)                            ; Robinson, Wandlyn D.
EOP/OMB (b) (6)                                  >; Scher, Adam <(b) (6)                      >; Sandy, Mark S.
EOP/OMB (b) (6)                           >; 'William L. EOP/OMB Metzger (b) (6)                              )'


                                                                                      CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 097
              Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 98 of 146
 (b) (6)                          >
Subject: update RE: 97-0100 O&M OW apportionment

Bill,

DOD should be in receipt of the attached apportionment via the apportionment system.

Thanks,
Katie
(b) (6)

From: Broomell, Katie W. EOP/OMB
Sent: Tuesday, August 27, 2019 4:55 PM
To: Relyea, William J SES OSD OUSD C (USA) (b)   (6)
Cc: Glazer, Josh S. EOP/OMB (b) (6)
(b) (6)                                                (b) (6)
           (b) (6)                                          (b) (6)                          >
Subject: 97-0100 O&M OW apportionment

Bill,

DOD should be in receipt of the attached apportionment via the apportionment system. Note the updated USAI
footnote.

Thanks,
Katie
(b) (6)




                                                                          CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 098
                     Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 99 of 146
Message


From:            Falk Curtin, Edna T. EOP/OMB (b) (6)                    ]
Sent:            9/12/2019 11:51:59 AM
To:              Relyea, William J SES OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
                 (FYD1BOHF23SPDLT)/CN=RECIPIENTS/CN(b) (6)
Subject:         Fwd: SIGNED: DoD Apportionment-Operation and Maintenance, Defense-wide [Apportionment sent to Agency after
                 Approval from (b) (6)
Attachments:     97-0100 2019 OM DW 25.xlsx; l_Warning.txt



The apportionment is signed and is at DOD.

Thanks,
Edna


Begin forwarded message:

           From: "Saldivar, John A EOP/OMB" <(b)
           Date: September 12, 2019 at 7:43:45 AM
                                                (6)EDT
           To: "Falk Curtin, Edna T. EOP/OMB" <(b) (6)
           Subject: FW: SIGNED: DoD Apportionment-Operation and Maintenance, Defense-wide
           [Apportionment sent to Agency after Approval from (b) (6)



           From: apportionment@omb.gov <apportionment@omb.gov>
           Sent: Thursday, September 12, 2019 3:42 AM
           To: (b)   (6)




           Subject: SIGNED: DoD Apportionment-Operation and Maintenance, Defense-wide [Apportionment sent
           to Agency after Approval from (b)   (6)                        ]



           Message from Sender:

           Message From System Administrator:

           OMB's apportionment system sent this email to members of the OSD email group apportionment
           group. If you believe that you received this email in error, please contact your agency
           apportionment administrators. You can search for them here:
           https://portal.max.gov/home/sa/findAgency AdminF orm

           Do not reply to this email address. It is used only to send emails generated in the apportionment
           system.

           Apportionment file(s) attached.

                                                                                CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 099
            Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 100 of 146
Message

From:       Falk Curtin, EdnaT. E O P (b)/ O(6)MB···········
Sent:       9/11/2019 12:00:14 PM
To:         Relyea, William J SES OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
            (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN (b) (6)              ]
Subject:    USAI



Bi 11 ,
Mike extended the USA! obligation hold through Thursday.  I will forward the signed apportionment when             I
get into the office. obligations may be made starting on Friday.
I reiterated the information that Elaine sent to him on Monday as a reminder before he signed the
apportionment.   Alas, he must have received OGC's OK before signing it.
I still have no insight on the rationale for the hold.
Edna




                                                                        CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 100
               Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 101 of 146
Message


From:          Falk Curtin, EdnaT. E O P(b)    /O  (6)
                                                    MB···········
Sent:          9/12/2019 4:15:54 AM
To:            Relyea, William J SES OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN,.    (b)•(6)
                                                            •••••
Subject:       USAI funds available for obligation
Attachments:   97-0100 2019 OM DW 25.xlsx



Bill,

I received an email from Mike tonight at 7:30pm requesting that I provide him a new Operation and Maintenance,
Defense-wide apportionment that makes the USAI funds available for obligation immediately. I did not get home until
1145pm, and just saw Mike's note. I drafted the attached apportionment that removes the USAI footnote, but am
currently unable to get into the MAX apportionment system to upload the apportionment for his signature.

I will get it into the system either before I leave for work in the morning, and if I still can't get into the apportionment
system, I'll try again when I get into the office.

Hope that this is good news!
Edna




                                                                                  CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 101
              Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 102 of 146
Message

From:                                      (b)•(6)
              Falk Curtin, Edna T. EOP/OMB •     •••••••••
Sent:         9/5/2019 5:40:14 PM
To:           Relyea, William J SES OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
              (FYDIBOHF23SPDLT)/CN=RECIPIENTS/C:IN'lllllll~
                                            (b) (6)
CC:           Glazer, Josh S. EOP/OMB (b)   (6)   I                  ; Broomell, Katie W. EOP/OMB
              (b) (6)                          ]; Robinson, Wandlyn D. EOP/OMB~,==========,,
                                                                            (b) (6)
              Duffey, Michael P. P/~O·M•B1111111~···]; Scher, Adam (b) (6)
                               EEO,
                                 ..    (b) (6)                                             ]; Sandy,
              Mark S. EOP/OMB I(b) (6)
Subject:      Updated 97-0100 O&M, Defense-wide apportionment



Bill,

Our leadership requested another update to the USAI footnote. The apportionment with the updated footnote was just
transferred to DOD via the MAX system.

Please let me know if you received it or would like me to send you a copy via email.

Thanks,



-
Edna
(b) (6)




                                                                              CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 102
             Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 103 of 146
Message


From:        Falk Curtin, Edna T. EOP/OMB •(b)•(6)
                                                •••••••••
Sent:        9/7 /2019 12:24:53 AM
To:          Relyea, William J SES OSD OUSD C (USA) [/O=EASF/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN,.    (b)•(6)
                                                          •••••
Subject:     USAI another footnote extension




Hi Bi 11 ,

I just an email to extend the USA! footnote to make funds available on 9/11.
I'll go into MAX soon.   I'll let you know when Mike signs the apportionment.
E.




                                                                         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 103
                Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 104 of 146
Message (Digitally Signed)


From:           McCusker, Elaine A HON OSD OUSD C (USA) [/O=SD/OU=FIRST ADMINISTRATIVE
                GROUP/CN=RECIPIENTS/CN(b) (6)
Sent:           9/12/2019 11:27:16 AM
To:             Chewning, Eric SES SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYD1BOHF23SPDLT)/CN=RECIPIENTS/CN=Chewning, Eric SES SDdd4]; Norquist, David HON SD
                [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=Norquist, David HON
                SD81d]
CC:             Hoffman, Jonathan R SES OSD OSD (USA) [/O=SD/OU=First Administrative
                Group/cn=Recipients/cn=(b) (6)                       ]
Subject:        Re: USAI
Attachments:    smime.p7s



Copy. Moving. We already have questions from the hill about whether we will be able to execute. Preparing
response and will work with all leg affairs teams.

EM


From: "Chewning, Eric SES SD" (b) (6)               >
Date: Thursday, September 12, 2019 at 7:13:52 AM
To: "McCusker, Elaine A HON OSD OUSD C (USA)" <(b) (6)                                           >, "Norquist, David
HON SD" (b) (6)                  >
Cc: "Hoffman, Jonathan R SES OSD OSD (USA)" (b) (6)                                          >
Subject: RE: USAI


(b) (5)




From: Mccusker, Elaine A HON OSD OUSD C (USA) (b)       (6)                     >
Sent: Wednesday, September 11, 2019 9:51 PM
To: Norquist, David HON SD (b)    (6)               >
Cc: Chewning,   Eric SES SD (b) (6)             >
Subject: USAI




FYI, you may know this, but getting word from 0MB that funds will be released for obligation starting
tomorrow. No additional intel yet. Will advise.



EM




                                                                          CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 104
               Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 105 of 146
Message (Digitally Signed)


From:          McCusker, Elaine A HON OSD OUSD C (USA) [/O=SD/OU=FIRST ADMINISTRATIVE
               GROUP/CN=RECIPIENTS/CN(b) (6)                                 ]
Sent:          9/6/2019 12:45:18 PM
To:            Chewning, Eric SES SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYD1BOHF23SPDLT)/CN=RECIPIENTS/(b) (6)                           ]; Ney, Paul C Jr HON OSD OGC (USA)
               [/O=SD/OU=First Administrative Group/cn=Recipients/cn=p(b) (6)                    ; Verga, Peter SES SD
               [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=(b) (6)                   (        ]
CC:            Rood, John C HON OSD OUSD POLICY (USA) [/O=SD/OU=First Administrative
                                                                                                                    b
               Group/cn=Recipients/(b) (6)                     ]; McAndrew, Anne J SES OSD OUSD C (US) [/O=SD/OU=First
               Administrative Group/cn=Recipients/cn=(b) (6)
                                                                                                                    )
                                                                                     ]; Dilworth, Monique L SES OSD OUSD C
               (USA) [/O=SD/OU=First Administrative Group/cn=Recipients/cn=(b) (6)                                  ( (6)
                                                                                                                ]; (b)
               Col USMC OSD OUSD C (USA) [/O=SD/OU=First Administrative Group/cn=Recipients/cn(b) (6)               6            ;
               (b) (6)              Col USAF OSD OUSD C (USA) [/O=SD/OU=First    Administrative                     )
               Group/cn=Recipients/cn=(b) (6)                        ]; Castle, Edwin S SES OSD OGC (USA) [/O=SD/OU=First
               Administrative Group/cn=Recipients/cn=(b) (6)                    ]; Castle, William S SES OSD OGC (US)
               [/O=SD/OU=First Administrative Group/cn=Recipients/cn=(b) (6)
Subject:       RE: USAI latest apportionment footnote
Attachments:   smime.p7s




You would be correct.
EM

-----original Message-----
From: Chewning, Eric SES SD (b) (6)               >
Sent: Friday, September 6, 2019 8:44 AM
To: Mccusker, Elaine A HON OSD OUSD c (USA) (b) (6)                         l>; Ney, Paul c Jr HON OSD OGC
(USA) (b) (6)                 >; Verga, Peter SES SD (b) (6)             >
Cc: Rood, John c HON OSD OUSD POLICY (USA) (b) (6)                    >; McAndrew, Anne J SES OSD OUSD c
(US) (b) (6)                        >; Dilworth, Monique L SES OSD OUSD c (USA)
(b) (6)                          >; (b) (6)            col USMC OSD OUSD c (USA)
(b) (6)                      ; (b) (6)               col USAF OSD OUSD c (USA)
(b) (6)                              castle, Edwin s SES OSD OGC (USA) (b) (6)                      >;
castle, Williams SES OSD OGC (US) (b) (6)                           >
subject: RE: USAI latest apportionment footnote
Thanks Elaine. I assume if they switch tact, we've done all of the planning
necessary to immediately move out.
-----original Message-----
From: Mccusker, Elaine A HON OSD OUSD C (USA)
(b) (6)                         >
Sent: Friday, September 6, 2019 7:47 AM
To: Chewning, Eric SES SD (b) (6)                ; Ney, Paul C Jr HON OSD OGC
(USA) (b) (6)                  >; Verga, Peter SES SD (b) (6)             >
Cc: Rood, John c HON OSD OUSD POLICY (USA) (b) (6)                     >;
McAndrew, Anne J SES OSD OUSD c (US) (b) (6)                        >;
Dilworth, Monique L SES OSD OUSD c (USA) <(b) (6)
(b) (6)            col USMC OSD OUSD c (USA) (b) (6)                        ;
(b) (6)              Col USAF OSD OUSD C (USA)
(b) (6)                           >; castle, Edwin s SES OSD OGC (USA)
(b) (6)                       ; castle, Williams SES OSD OGC (US)
(b) (6)                          >
subject: USAI latest apportionment footnote
FYSA - Latest 0MB guidance continues through tonight.
EM
"Amounts apportioned, but not yet obligated as of the date of this
reapportionment, for the Ukraine Security Assistance Initiative (Initiative)
are not available for obligation until September 7, 2019, to allow for an
interagency process to determine the best use of such funds. DOD may
continue its planning and casework for the Initiative during this period."

                                                                                 CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 105
               Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 106 of 146
Message (Digitally Signed)

From:           McCusker, Elaine A HON OSD OUSD C (USA) [/O=SD/OU=FIRST ADMINISTRATIVE
                GROUP/CN=RECIPIENTS/CN=(b) (6)
Sent:           9/5/2019 12:29:15 PM
To:             Ney, Paul C Jr HON OSD OGC (USA) [/O=SD/OU=First Administrative
                Group/cn=Recipients/cn(b) (6)                ; Chewning, Eric SES SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE
                GROUP (FYDIB0HF23SPDLT)/CN=RECIPIENTS/(b) (6)                             ]; Verga, Peter SES SD
                [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIB0HF23SPDLT)/CN=RECIPIENTS/(b) (6)                                ]
CC:             Hood, Robert R HON OSD OASD LA (US) [/O=SD/OU=First Administrative
                Group/cn=Recipients/cn(b) (6)                      ; Castle, Edwin S SES OSD OGC (USA) [/O=SD/OU=First
                Administrative Group/cn=Recipients/cn=(b) (6)                    ; Castle, William S SES OSD OGC (US)
                [/O=SD/OU=First Administrative Group/cn=Recipients/cn=(b) (6)                           ; McAndrew, Anne J SES
                OSD OUSD C (US) [/O=SD/OU=First Administrative Group/cn=Recipients/cn(b) (6)
                Dilworth, Monique LSES OSD OUSD C (USA) [/O=SD/OU=First Administrative
                Group/cn=Recipients/cn=(b) (6)                        ; (b) (6)              Col USMC OSD OUSD C (USA)
                [/O=SD/OU=First Administrative Group/cn=Recipients/cn(b) (6)                          (b) (6)             Col
                USAF OSD OUSD C (USA) [/O=SD/OU=First Administrative Group/cn=Recipients/cn=c(b) (6)                           ];
                Rood, John C HON OSD OUSD POLICY (USA) [/O=SD/OU=First Administrative
                Group/cn=Recipients/cn(b) (6)                   ; Hooper, Charles W LTG USARMY DSCA FO (USA)
                [/O=SD/OU=First Administrative Group/cn=Recipients/cn(b) (6)
Subject:        Ukraine
Attachments:    Copy of USAI Award Matrix_31 August_2019_working copy.xlsx; smime.p7s



Good morning.
0MB intends to send us another footnote today with direction to continuing holding until Friday.
Normally would not send you this level of detail, but given the situation, providing the below assessment
for background on the increasing risk of execution. Thanks to the DSCA team for continued excellent
responsiveness on this.
Wr,
EM
(b) (5)




                                                                                                                         k




(b) (5)

                                                                                   CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 106
      Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 107 of 146
(b) (5)




                                                    CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 107
                  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 108 of 146
   Message (Digitally Signed)


   From:          Chewning, Eric SES SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=CHEWNING, (b) (6)                 ]
   Sent:          8/29/2019 11:53:06 PM
   To:            McCusker, Elaine A HON OSD OUSD C (USA) [/O=SD/OU=First Administrative
                  Group/cn=Recipients/cn=(b) (6)                      ]; Castle, Edwin S SES OSD OGC (USA) [/O=SD/OU=First
                  Administrative Group/cn=Recipients/cn=(b) (6)                     ; Ney, Paul C Jr HON OSD OGC (USA)
                  [/O=SD/OU=First Administrative Group/cn=Recipients/cn(b) (6)
   CC:            Verga, Peter SES SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYD1BOHF23SPDLT)/CN=RECIPIENTS/(b) (6)                        ]; McAndrew, Anne J SES OSD OUSD C (US)
                  [/O=SD/OU=First Administrative Group/cn=Recipients/cn=(b) (6)                          ]; Lyons, David Brig Gen SD
                  [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=(b) (6)

   Subject:        RE: From POLITICO - Trump slow-walks Ukraine military aid meant to contain Russia
   Attachments:    smime.p7s



   (b) (5)


   From: Mccusker, Elaine A HON OSD OUSD C (USA) (b)         (6)                            >
   Sent: Thursday, August 29, 2019 5:21 PM
   To: Castle, Edwin S SES OSD OGC (USA) (b) (6)                       ; Ney, Paul C Jr HON OSD OGC (USA)
   (b) (6)                  >
   Cc: Verga, Peter SES SD (b) (6)            >; Chewning, Eric SES SD (b) (6)                >; McAndrew, Anne J SES
   OSD OUSD C (US) <(b) (6)                         >; Lyons, David Brig Gen SD <(b) (6)             >
   Subject: RE: From POLITICO - Trump slow-walks Ukraine military aid meant to contain Russia

   Scott
(b) (5)




   EM


   From: Castle, Edwin S SES OSD OGC (USA) (b)      (6)                        >
   Sent: Thursday, August 29, 2019 4:49 PM
   To: Mccusker, Elaine A HON OSD OUSD C (USA) <(b) (6)                                  >; Ney, Paul C Jr HON OSD OGC (USA)
   (b) (6)                  >
   Cc: Verga, Peter SES SD (b) (6)          >; Chewning, Eric SES SD <(b)          (6)                 >; McAndrew, Anne J SES
                                                                                      CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 108
                  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 109 of 146
    OSD OUSD C (US) <(b)   (6)                             >; Lyons, David Brig Gen SD (b)   (6)              >
    Subject: RE: From POLITICO - Trump slow-walks Ukraine military aid meant to contain Russia

(b) (5)




    0MB continues to emphasize that DoD is free to continue taking all preparatory planning and funding steps
    short of actually incurring recordable legal obligations of USAI funding.


    v/r, Scott


    From: Mccusker, Elaine A HON OSD OUSD C (USA) (b)         (6)
    Sent: Thursday, August 29, 2019 12:27 PM
    To: Ney, Paul C Jr HON OSD OGC (USA) (b)         (6)
    Cc: Verga, Peter SES SD <(b) (6)            ; Castle, Edwin S SES OSD OGC (USA) (b) (6)                                >;
    Chewning, Eric SES SD <(b) (6)             >; McAndrew, Anne J SES OSD OUSD C (US)
    (b) (6)                         ; Lyons, David Brig Gen SD <(b) (6)
    Subject: FW: From POLITICO - Trump slow-walks Ukraine military aid meant to contain Russia


    Paul,

    Have you seen these? (b)     (5)

    EM


    From: Duffey, Michael P. EOP/OMB (b)       (6)                           >
    Sent: Thursday, August 29, 2019 10:52 AM
    To: Mccusker, Elaine A HON OSD OUSD C (USA) <(b) (6)                          >
    Subject: RE: From POLITICO - Trump slow-walks Ukraine military aid meant to contain Russia


    Elaine - here are our talking points.(b)   (5)

  (b) (5)




                                                                                     CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 109
                  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 110 of 146
   Message (Digitally Signed)


   From:          Chewning, Eric SES SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=CHEWNING, ERIC SES SDDD4]
   Sent:          8/29/2019 11:35:03 PM
   To:            McCusker, Elaine A HON OSD OUSD C (USA) [/O=SD/OU=First Administrative
                  Group/cn=Recipients/cn=(b) (6)                      ]; Ney, Paul C Jr HON OSD OGC (USA) [/O=SD/OU=First
                  Administrative Group/cn=Recipients/cn(b) (6)
   CC:            Verga, Peter SES SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYD1BOHF23SPDLT)/CN=RECIPIENTS/(b) (6)                       ]; Castle, Edwin S SES OSD OGC (USA)
                  [/O=SD/OU=First Administrative Group/cn=Recipients/cn=(b) (6)                      ]; McAndrew, Anne J SES OSD
                  OUSD C (US) [/O=SD/OU=First Administrative Group/cn=Recipients/cn(b) (6)                          l]; Lyons, David
                  Brig Gen SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=(b) (6)

   Subject:        RE: From POLITICO - Trump slow-walks Ukraine military aid meant to contain Russia
   Attachments:    smime.p7s



   Thanks Josh


   From: Mccusker, Elaine A HON OSD OUSD C (USA) (b)         (6)
   Sent: Thursday, August 29, 2019 12:27 PM
   To: Ney, Paul C Jr HON OSD OGC (USA) (b)      (6)
   Cc: Verga, Peter SES SD (b) (6)           >; Castle, Edwin S SES OSD OGC (USA) (b) (6)                                        ;
   Chewning, Eric SES SD (b) (6)              >; McAndrew, Anne J SES OSD OUSD C (US)
  (b) (6)                         >; Lyons, David Brig Gen SD (b) (6)            >
  Subject: FW: From POLITICO - Trump slow-walks Ukraine military aid meant to contain Russia


   Paul,

   Have you seen these? (b)     (5)

   EM


   From: Duffey, Michael P. EOP/OMB (b) (6)                                  >
   Sent: Thursday, August 29, 2019 10:52 AM
   To: Mccusker, Elaine A HON OSD OUSD C (USA) <(b) (6)                          >
   Subject: RE: From POLITICO - Trump slow-walks Ukraine military aid meant to contain Russia


   Elaine - here are our talking points. (b)   (5)

(b) (5)




                                                                                      CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 110
                 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 111 of 146
  Message (Digitally Signed)


  From:           McCusker, Elaine A HON OSD OUSD C (USA) [/O=SD/OU=FIRST ADMINISTRATIVE
                  GROUP/CN=RECIPIENTS/CN(b) (6)
  Sent:           8/27/2019 12:02:31 AM
  To:             Chewning, Eric SES SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYD1BOHF23SPDLT)/CN=RECIPIENTS/(b) (6)                      ]
  CC:             Norquist, David HON SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIB0HF23SPDLT)/CN=RECIPIENTS/(b) (6)                        Rood, John CHON OSD OUSD POLICY (USA)
                  [/O=SD/OU=First Administrative Group/cn=Recipients/cn(b) (6)
  Subject:        RE: [Non-DoD Source] Ukraine (USAI funding)
  Attachments:    smime.p7s



(b) (5)



  Wr,
  EM


  From: Chewning, Eric SES SD (b)   (6)               >
  Sent: Monday, August 26, 2019 7:50 PM
  To: Mccusker, Elaine A HON OSD OUSD C (USA) (b) (6)                      >
 Cc: Norquist, David HON SD (b) (6)                 ; Rood, John CHON OSD OUSD POLICY (USA)
 (b) (6)                   >
 Subject: FW: [Non-DoD Source] Ukraine (USAI funding)


  FYI.


  From: Chewning, Eric D SES OSD OUSD ATL (USA) (b)    (6)                        >
  Sent: Monday, August 26, 2019 5:01 PM
  To: Chewning, Eric SES SD (b) (6)
  Subject: FW: [Non-DoD Source] Ukraine (USAI funding)




  From: Hanna, Tania
  Sent: Monday, August 26, 2019 5:00:12 PM (UTC-05:00) Eastern Time (US & Canada)
  To: Chewning, Eric D SES OSD OUSD ATL (USA)
  Subject: [Non-DoD Source] Ukraine (USAI funding)

  All active links contained in this email were disabled. Please verify the identity of the sender, and confirm the
  authenticity of all links contained within the message prior to copying and pasting the address to a Web browser.




  Hi Eric,

  I would greatly appreciate your insight on this issue. L3Harris Technologies has been informed that there is a "hold" on
  FMS cases that are funded through Ukraine Security Assistance Initiative (USAI). USAI funding is 2019 defense-wide
  O&M funding that has gone through the congressional notification process and will expire on September 30.


                                                                                CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 111
                 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 112 of 146
We have been working with DSCA on executing three USAI cases through the FMS process. The FMS orders support the
provision of critical communications capability to the Ukrainian military. The U.S. has supported providing the
Ukrainians with this type of "non-lethal" support in the past.

CECOM notified us that the cases are on hold pending an OMB approval to continue with contracting actions. We've
engaged with OMB to understand the issue but have been told there are larger policy issues involved here.

The impact of holding this case and allowing the funding to expire is extremely serious for us as the communicat ions
devices have been built and are ready t o ship.

I' d greatly appreciate any guidance that you may be able to provide. Is this a temporary hold or one that has been
solidified? Could we work with DoD to ship these capabilities to other partners/allies if U.S. policy has, changed on
providing USAI funding t o the Ukrainians? Any information would be appreciated as we try to map out next steps for the
business.

Many thanks for your t ime and consideration.
Tania

Tania Hanna
Vice President
GOVERNMENT RELATIONS / L3HARRIS TECHNOLOGIES
Office: (b) (6)       I Mobile=•(b)•(6)
                                      •••
                                             ••••••••I<
L3harris.com < Caution-mailto: harris.com > (b) (6)
600 Maryland Avenue SW, Suite 850E /Washirigton, DC20024 /USA
                                                                        Caution-mailto                                  I(
                                                                                                                        b
@ L3HARRIS "                                                                                                            )
                                                                                                                        (
                                                                                                                        6
                                                                                                                        )
CONFIDENTIALITY NOTICE: This email and any attaclunents are for the sole use of the intended recipient and Jnay contain
material lhal is proprietruy, confidentiaJ. ptiviJeged or otherwise legally protecled or restricted under applicable government
laws. Any review. disclosure, distributing or other use without expressed permission of the sender is strictly prohibited. If you
ate not the intended recipient, please contact the sender and delete aJI copies without reading, printing, or saving.




                                                                                    CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 112
               Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 113 of 146
Message (Digitally Signed)


From:           McCusker, Elaine A HON OSD OUSD C (USA) [/O=SD/OU=FIRST ADMINISTRATIVE
                                          (b) (6)
               GROUP/CN=RECIPIENTS/CN···········
Sent:          8/12/2019 7:25:01 PM
To:            Verga, Peter SES SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN (b) (6)              ]; Cacci, Ralph SES SD [/O=SD/OU=EXCHANGE
               ADMINISTRATIVE GROUP (FYDIBOHF23SPDLT)/CN RECIPIENTS (b) (6)                      ]
Subject:       FW: Ukraine
Attachments:   smime.p7s




Please do not forward - but FYSA below note I just sent to keep Policy and GC in the loop.

EM




                                                 (b) (6)                       ; Ney, Paul     c   Jr HON OSD OGC (USA)
(b) (6)
                                            (b) (6)                             >; Dilworth, Monique L SES OSD
                (b) (6)

John, Paul

                 (b) (5)


(b) (5)



Thanks.

Wr,
EM




                                                                             CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 113
                  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 114 of 146
Message (Digitally Signed)


From:             McCusker, Elaine A HON OSD OUSD C (US) [/O=SD/OU=FIRST ADMINISTRATIVE
                  GROUP/CN=RECIPIENTS/CN(b)           (6)                           ]
Sent:             6/24/2019 10:25:33 PM
To:               Chewning, Eric SES SD [/O=SD/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYD1BOHF23SPDLT)/CN=RECIPIENTS/(b)            (6)                    ]
Subject:          RE: POTUS follow up
Attachments:      smime.p7s



I expect the $12SM we notified in March may be, but the $12SM notified in May probably isn't all obligated. Checking
exact status now and will get back to you.

EM



From: Chewning, Eric SES SD <(b)          (6)
Sent: Monday, June 24, 2019 5:56 PM
To: Mccusker, Elaine A HON OSD OUSD C (US) <(b)                 (6)                          >
Subject: FW: POTUS follow up


I assume it has been obligated, is that right?


From: Blair, Robert <(b) (6)                                >
Sent: Monday, June 24, 2019 5:55 PM
To: Chewning, Eric SES SD (b)       (6)
Subject: Re: POTUS follow up


Thanks. (b) (5)                                             ?

Sent from my iPhone

On Jun 24, 2019, at 5:53 PM, Chewning, Eric SES SD (b) (6)                                           > wrote:

           Rob, here is what I had off the shelf


           From: Mccusker, Elaine A HON OSD OUSD C (US) (b)               (6)                             >
           Sent: Monday, June 24, 2019 4:28 PM
           To: Chewning, Eric SES SD (b)        (6)                    >; Rood, John C HON OSD OUSD POLICY (USA)
           (b) (6)
           Cc: (b) (6)        COL SD (b)    (6)                   >;   (b) (6)
                                                                             CAPT SD (b) (6)                           ; Verga,
           Peter SES SD (b)   (6)                   ; (b) (6)          LtCol USMC OSD OUSD C (USA)
           (b) (6)                                McAndrew, Anne J SES OSD OUSD C (US)
           (b) (6)                                >
           Subject: RE: POTUS follow up



           Eric

           Attached paper we provided to 0MB on Friday regarding similar question. It does not have info
           on U.S. firms or other NATO support to Ukraine, but answers the other basics as a start.

                                                                                            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 114
       Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 115 of 146
<< ... >>

Vr

EM



From: Chewning, Eric SES SD <(b)     (6)
Sent: Monday, June 24, 2019 3:47 PM
To: Rood, John CHON OSD OUSD POLICY (USA) (b)        (6)                          >; Mccusker, Elaine
A HON OSD OUSD C (US) (b) (6)
Cc:(            COL SD (b) (6)                     (b) (6)         CAPT SD (b) (6)                       >;
   b Peter SES SD (b) (6)
Verga,
   )
Subject: POTUS follow up
  (
  6 and Elaine,
John
  )
There was a follow up item (b) (5)                           . Can you all provide additional detail
on the recent security cooperation funds to Ukraine?

>https://dod.defense.gov/News/News-Releases/News-Release-View/Article/1879340/dod-
announces-250m-to-ukraine/<

Specifically,

What was the funding used for? i.e., did it go to U.S. firms?

Who funded it?

What do other NATO members spend to support Ukraine?




Eric D. Chewning

Chief of Staff

Office of the Secretary of Defense

Pentagon, (b)
            (6)




                                                                     CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 115
    Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 116 of 146
<USAI One pager_20June2019.docx>




                                                  CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 116
 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 117 of 146




Frnn1:
To:
Cc:                              ~~~~~:i.Jll2);·~Q<IUSMCOSDQUSDC(!JSAl:ttDM
Sub-              N oroptrollerS-15forW/E8·10-.19
Oate:          Thursday, August 15, 2019 5:26:00 PM



 CLASSIFICATION:.(OONl'WEN IIALl/NOf'ORN-



EXECUTIVE SU!V1MARY:




KEY ACCOMPLISHwIENTS:




2) Pro·vided OlvlB \vitl1 tl1e actio11s t1ecessa1y to exec11te re111aini11g USAI ft111di11g.
Tl1e Co11gress (l-L\(_') adcled $501vl to 011r $200M req11esr for FY 2019. ru1cl t11ro11gl1
An nst 15th. $.l6M has been obligated. •




4) (b) (5)




                                                               CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 117
  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 118 of 146




WATCH AREAS:
- Ukraine, (b)(5)

HELP NEEDED:




                                                CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 118
                 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 119 of 146




            UPCOMING EVENTS/MILESTONES




             CLASSIFICATION>-GONPIOEN l IAL!iNOFOltM




                                                               CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 119


--------------
   Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 120 of 146




From:
To:
Cc:                                                                                        Col USMC

Subject:
Date:                  Thursj:lay, August 22, 2019 10:53:00 AM




 CLASSIFICATION.:...CON!'IDsNfIAL

' ............ -........ ......... .. _.
                        .,        ,.       ·---
EXECUTIVE SUMMARY:




KEY ACCOMPLISHMENTS:




3) Working through the complications of obligation restrictions placed on the
USAl by OMB via their SF132 apportionment documents. The most recent
apportionment does not permit lilrther obligations for USA! until August 261h.
The HAC, who recently visited Ukraine and added $50M to our $200MFY
2019 request, is inquiring about the stall in obligations. We will coordinate



                                                                 CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 120
 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 121 of 146




with OGC and OMB on any Q&As that are transmitted to the Congress.




WATCH AREAS:
- Ukraine, •

HELP NEEDED:


UPCOMING EVENTS/MILESTONES



CLASSJFICA TION:·CONFIDENTJAL




                                                  CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 121
  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 122 of 146




From:
To:
Ct:                                                           Col USMC OSD OUSQ C

Subject:
Date:




CLASSIFICATION:..SllCRBTA~!OFORJ<




EXECUTIVE SU!v!MARY:




KEY ACCOMPLISHMENTS:




                                                CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 122
  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 123 of 146




7) Proceeding witl1 all Ukrai11e Security Assistance Initiative (USAI) execution
related actions that cru1 be completedjust short of obligating ft1nds in order to
comply with the latest OMB apportionment footnote.




WATCH AREAS:




...
HELP NEEDED:


UPCOMING EVENTS/MILESTONES




CLASSIFICATIONi4>EC!tlS'f1i1<10F OitN




                                                           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 123
  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 124 of 146




From:
To:
Cc:                                                                                          (b) (6)                  Col !!SAE OSP OUSD C (USA);

Subject:
Date:                    Thursday, September 12, 2019 2;17:00 PM



 CLASSIFICAT!ON<CONFIOENTIAL

  .............. ., ......................... ··--·-··-· ....... ··------·-·-- ........ ·- .············ ···············-·- ··--·· ·-·-- ..... ············'
                                                                               ._




EXECUTIVE SUMMARY:
(b) (5)
                                                          Worked additional
execution contingency plans for the Ukraine Security Assistance Initiative
 USA!) - funds released this mornin . '




KEY ACCOMPLISHMENTS:




2) Continued to walk the line on all USAI execution related actions that can be
completed just short of obligating funds without risk of ADA and started going
deeper i11to each process to squeeze out time. Fu11ds now released and focusing
011 exec11tion with twice-weekly updates on progress.




      {b) (5)




                                                                                                          CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 124
 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 125 of 146




\VATCH AREAS:




HELP NEEDED:

UPCOMING EVENTS!MILESTONES




CLASSIFICATJON:-CONFfDEl<ll'IAL •




                                               CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 125
   Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 126 of 146




From:
To:
Cc:

Subject:
D;;ite:      Thursday, September 19, 2019 6:15:00 PM




; CLASSIFICATION:.CO~IFIDEN'f!AL



EXECUTIVE SUMMARY:




KEY ACCOMPLISHMENTS:




                                                       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 126
  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 127 of 146




6) Working fiscal year-end issues including final funds release for approved
reprogra1nming actions and close co1nmu11ication on Ukraine Security
Assistance Initiative (USAI) and                         . DSCA believes they
can obligate all but $30M of the $250M in available USAI funding. I provided
you with the CR language on this topic earlier today. DSCA has. obli ated
$60M USAI as of September l 8 and
• . Both will continue to report obligations twice a week until the end of the
fiscal year.




WATCH AREAS:




HELP NEEDED:




                                                     CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 127
 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 128 of 146




UPCOMING EVENTS/MILESTONES




CLASSIFICATION<-CONFIDENl'IA-L-




                                               CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 128
  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 129 of 146




From:          McCusker. Elajne A HON OSD OUSD C llJSA)
To:            davjd.noraujs((Dl!JM
Cc:            I.vans Dayjd B Brig Gen l/SAF !'Verga Peter SES S p ; -                         ~!-
               Col !!SMC OSD O!JSD   c (USA);    •   •          Col JJSA     uu:iu L 1u::.8l
Subject:       (C) Comptroller 5-15 Submission    r W/E 9-27-19
Date:          Thursday, September 26, 2019 4:12:00 PM
Attachments:   n11th In Negotiation fTINl Audits Media Opedes pocument.pdf




CLASSIFICATION. CONFIDENTIAL                             -



EXECUTIVE SUMMARY:




KEY ACCOMPLISHMENTS:




2) Tracki11g year end obligatio11 status of high interest progra111s for obligations
including the Ukraine Security Assistance Initiative (USA!) program which has
obligated $92.2M of the $250M available. DSCA expects to la se $30M of the
USAl dollars, which should be extended under the CR.


provide the historical USA! obligation summary we discussed this morning.




                                                                                CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 129
Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 130 of 146




                                              CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 130
 Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 131 of 146




WATCH AREAS:




HELP NEEDED:


UPCOMING EVENTS!MILESTONES



CLASSIF!CATJQN; CONFIDENl'IAL -




                                               CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 131
    Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 132 of 146




  From:          McCusker Elajne A HON OSQ OUSD C fUSl


                ~e] SES alo Q(/SO c(!JS)
  To:                    b) (6)
  Cc:
  Subject:       (S//NF) USAl STATUS
  Date:          Tuesday, July 30, 2019 2:15:00 PM



 i CLASS !FlCATl ON: ffl'OC!tll'ml<IO!'Oltl<
 '

 Mark

 DSCA is currently at 10.7% obligation rate for Ukraine Security Assistance
 Initiative (USA!) FY! 9 funds.

 Here is the info from DSCA regarding the timeline for obligation of funds:
(b) (5)




 EM




 'CLASS!FlCAT!ON:,gliCRET/'WOFORJ>I •




                                                         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 132
Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 133 of 146




                      (b) (5)

                           (b) (5)




                (b) (5)




                                              CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 133
Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 134 of 146




                (b) (5)




                (b) (5)




                                              CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 134
  Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 135 of 146



-----Original Message---··
From: Sendak, Catherine E SES (USA)
Sent: Thursday, August 15, 2019 5:48 PM
To: Dilworth, Ivfonique L SES OSD OUSD C (USA)
                                      >;Fisher, Vincent L SES OSD OUSD C
                                                                 CJVOSD




(US)
(USA)
(US) •
OUSD C (USA)                                                                Lt Col
USAF OSD DUSO C (USA)             •
William 1 SES OSD OUSD C
Subject: RE: (S/INF) RAH fo      (b) (5)


Thank you Monique.

Vie are sending these over to USDP FO for consideration right now but V.'C are
not sure of the deadllne schedule with USDP FO and SD FO.

As ive learn more, \'-'e \Vil! keep you all posted.

Again, thank you.

Best,

Katie



Catherine Scndak
Principal Director
Russia, Uk.l"aine, and Eurasia


CLASSIFICATION:        8ECR:ET/~lOFQR1*-'




-----Original Message-----
From: Dil\.vorth, Monique L SES OSD OUSD C (USA)
 (b) (6)                              >
Sent: Thursday, August 15, 2019 5:38 PM
To: Sendak, Catherine E SES (USA) (b) (6)                            >;
Fisher, Vincent L SES OSD OUSD C (USA)
                                   >;Buteau-Pierre, Barbara CJV OSD OUSD C




                                                                            Lt Col




                                                                                 CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 135
Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 136 of 146



                 (b) (5)



              (b) (5)




              (b) (5)




(b) (5)




                                              CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 136
          Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 137 of 146




                                                           (b) (6)

                           (b) (5)



(b) (5), (b)(1) 1.4(d)




                                                        CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 137
        Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 138 of 146



(b) (5), (b)(1) 1.4(d)




     Attachments:

     TAB A: Talking Points




                               ""SECRE'l7/NOFORN    -

                                                        CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 138
Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 139 of 146




                              SEERETh'NQFQRN
                    (b) (5)
                    - k r a i n e Security Assistance
                            19 August 2019


    (b) (5), (b)(1) 1.4(d)




                                                        Page 1of2




                                                 CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 139
Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 140 of 146




                           SECRET/fNOf6RN ....
        Preparedb~
             (b) (6)
        AsoflSAU'~




                          SECRE i/il~SFORN---
                                                       Page 2 of2




                                                 CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 140
    Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 141 of 146




                      (b) (6)
                                                                                (b) (6)
                                                                                   (b) (6)




      (b)
      (6)
          (b) (6)


(b) (6)




             (b) (6)
          (b) (6)

                    (b) (6)


                                                         (b) (6)

                    (b) (6)
                                  (b) (6)
  (b) (6)                           (b) (6)                (b) (6)
                                               (b) (6)
                                    (b) (6)
(b) (6)                                                  (b) (6)
                                     (b) (6)
                              (b) (6)                          (b) (6)
 (b) (6)
(b) (6)                                                            (b) (6)
                                       (b) (6)




                                                                             CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 141
          Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 142 of 146




(b) (5)




             (b) (5), (b)(1) 1.4(d)




(b) (5), (b)(1) 1.4(d)




(b) (5), (b)(1) 1.4(d)




                                                        CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 142
       Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 143 of 146



(b) (5), (b)(1) 1.4(d)




     --John--


      CLASSIFICATION. SECR:E'fi\NOFORN




                                                     CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 143
     Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 144 of 146


From:            Esper, Mark HON SD
To:              Rood, John C HON OSD OUSD POLICY (USA); Chewning, Eric D SES OSD OUSD ATL (USA); Norquist, David HON
                 SD; Johnson, Justin SES SD
Cc:              McCusker, Elaine A HON OSD OUSD C (USA); OSD Pentagon OUSD Policy List USDP MAs and SAs
Subject:         Re: Ukraine Assistance Funding
Date:            Friday, August 16, 2019 2:24:25 PM


Got it. Thanks

MTE

Sent from Mobile Device

From: "Rood, John C HON OSD OUSD POLICY (USA)" (b) (6)                         >
Date: Friday, August 16, 2019 at 1:09:32 PM
To: "Esper, Mark HON SD" <(b) (6)            >, "Chewning, Eric D SES OSD OUSD ATL
(USA)" <(b) (6)                        >, "Norquist, David HON SD"
(b) (6)                 >, "Johnson, Justin SES SD" (b) (6)
Cc: "McCusker, Elaine A HON OSD OUSD C (USA)" (b) (6)                            >,
"OSD Pentagon OUSD Policy List USDP MAs and SAs" (b) (6)

Subject: RE: Ukraine Assistance Funding


Sec. Esper:



Below is a response from Elaine McCusker in the Comptroller’s office to your question about
apportionment. The email below has the key info. Please let me know if you have any other
questions.--John--



From: McCusker, Elaine A HON OSD OUSD C (USA) (b) (6)
Sent: Friday, August 16, 2019 12:48 PM
To: Rood, John C HON OSD OUSD POLICY (USA) (b) (6)
Subject: RE: Ukraine Assistance Funding



John



We are not currently under apportionment restriction, but(b) (5)
                                                                , which we did last
night. Info attached (power point doc) was also provided to OMB specific to the
requirement below.


                                                                              CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 144
      Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 145 of 146




Attached is the previous apportionment direction we had from OMB, which is how they
control funds release to departments and agencies. (An apportionment is an “OMB-
approved plan to use budgetary resources - 31 U.S.C. 1513(b); Executive Order 11541.”)



We received two consecutive obligation “pauses” like the one attached. (b) (5)


                                                                                         



Wr,

EM



-----------------------------------------------

From: Duffey, Michael P. EOP/OMB <(b) (6)                                   >
Sent: Monday, August 12, 2019 6:54 PM
To: McCusker, Elaine A HON OSD OUSD C (USA) (b) (6)
Cc: Ney, Paul C Jr HON OSD OGC (USA) (b) (6)                            >; Paoletta, Mark R.
EOP/OMB (b) (6)
Subject: USAI Funds



Elaine – per our conversation this evening, DoD is authorized to proceed with all processes
necessary to obligate the previously discussed $61 million of funds in connection with the
Ukraine Security Assistance Initiative.   (b) (5)
                                        Please provide us by Thursday (Aug 15th) with an
estimated time frame for each contract or grant, specifically including the expected date of
obligation for each of those contracts/grants. (b) (5)




Thank you.



Sincerely,

Mike


                                                                CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 145
    Case 1:19-cv-03265-CKK Document 23-3 Filed 02/14/20 Page 146 of 146


_________________________

Mike Duffey

Associate Director for National Security Programs

Office of Management and Budget

The White House
(b) (6)




From: Esper, Mark HON SD (b) (6)             >
Sent: Friday, August 16, 2019 11:58 AM
To: Chewning, Eric D SES OSD OUSD ATL (USA) (b) (6)                            ; Norquist, David HON
SD (b) (6)                  ; Rood, John C HON OSD OUSD POLICY (USA)
(b) (6)                     ; Johnson, Justin SES SD (b) (6)
Subject: Ukraine Assistance Funding



(b) (5)




Please let me know soonest, as well as any other relevant facts.



Thanks

MTE



Mark T. Esper, Ph.D.

Secretary of Defense




                                                                   CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 146
         Case 1:19-cv-03265-CKK Document 23-4 Filed 02/14/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CENTER FOR PUBLIC INTEGRITY     |
                                |
      Plaintiff,                |
                                |
v.                              |                           Civil Action No. 19-3265 (CKK)
                                |
U.S. DEPARTMENT OF DEFENSE      |
                                |
and                             |
                                |
OFFICE OF MANAGEMENT AND BUDGET |
                                |
      Defendants.               |

                                     PROPOSED ORDER

        Upon consideration of Defendants’ Motion for Summary Judgment and Plaintiff’s Cross-

Motion for Summary Judgment it is hereby:

        ORDERED that Defendants Motion is DENIED;

        ORDERED that that Plaintiff’s Motion is GRANTED; and

        ORDERED that Defendants shall produce to Plaintiff all additional records responsive to

Plaintiff’s requests, and shall also produce the information previously redacted under assertions

of FOIA Exemptions 1, 3, and 5, as well as the two redactions under Exemption 6 that Plaintiff

has contested.


Date:
                                             Hon. Colleen Kollar-Kotelly
                                             United States District Judge
